

EX. 10.13
Execution Version


Deal CUSIP Number: 10917YAA4 Facility CUSIP Number: 10917YAB2

--------------------------------------------------------------------------------



CREDIT AGREEMENT


dated as of May 16, 2019
among


BRIGHAM RESOURCES, LLC


as Borrower,


The Financial Institutions Party Hereto, as Banks,
WELLS FARGO BANK, N.A., as Administrative Agent, and
WELLS FARGO SECURITIES, LLC,


as Sole Lead Arranger and Sole Bookrunner















--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page No.





ARTICLE I TERMS DEFINED    1
Section 1.1    Terms Defined Above    1
Section 1.2    Definitions.    1
Section 1.3    Accounting Terms and Determinations    33
Section 1.4    Classification of Loans and Borrowings    34
Section 1.5    Interpretation    34
Section 1.6    Rates    34
Section 1.7    Divisions    34
ARTICLE II THE CREDIT FACILITIES    34
Section 2.1    Commitments    34
Section 2.2    Method of Borrowing    39
Section 2.3    Method of Requesting Letters of Credit    40
Section 2.4    Notes    41
Section 2.5    Interest Rates; Payments; No Premiums    41
Section 2.6    Mandatory Prepayments    43
Section 2.7    Voluntary Prepayments    44
Section 2.8
Mandatory Termination of Commitments; Termination Date and Maturity    44

Section 2.9    Optional Termination and Voluntary Reduction of Aggregate
Maximum Credit Amount    44
Section 2.10    Application of Payments    45
Section 2.11    Commitment Fee    45
Section 2.12    Letter of Credit Fees and Letter of Credit Fronting Fees    45
Section 2.13    Agency and Other Fees    45
Section 2.14    Reliance on Notices    45
Section 2.15
Increases, Reductions and Terminations of Aggregate Elected Commitment
Amount    46

ARTICLE III GENERAL PROVISIONS    48
Section 3.1    Delivery and Endorsement of Notes    48
Section 3.2    General Provisions as to Payments    49
Section 3.3    Funding Losses    50
Section 3.4    Non-Receipt of Funds by Administrative Agent    51
Section 3.5    Defaulting Banks    51
ARTICLE IV BORROWING BASE    52
Section 4.1    Reserve Reports; Proposed Borrowing Base    52
Section 4.2
Periodic Determinations of the Borrowing Base; Procedures and Standards    52

Section 4.3    Special Determination of Borrowing Base    53





--------------------------------------------------------------------------------




Section 4.4    Borrowing Base Deficiency    53
Section 4.5    Initial Borrowing Base    54
Section 4.6    Automatic Adjustment – Asset Disposition    54
Section 4.7    Automatic Adjustment – Issuance of Permitted Additional
Debt    55
ARTICLE V COLLATERAL AND GUARANTIES    55
Section 5.1    Security    55
Section 5.2    Title Information    57
Section 5.3    Guarantees    57
Section 5.4    Additional Guarantors    57
ARTICLE VI CONDITIONS PRECEDENT    58
Section 6.1    Conditions to Initial Borrowing and Participation in Letter of
Credit Exposure    58
Section 6.2    Each Credit Event    62
ARTICLE VII REPRESENTATIONS AND WARRANTIES    63
Section 7.1    Existence and Power    63
Section 7.2    Corporate, Limited Liability Company, Partnership and
Governmental Authorization; Contravention    63
Section 7.3    Binding Effect    63
Section 7.4    Financial Information    63
Section 7.5    Litigation    64
Section 7.6    ERISA    64
Section 7.7    Taxes and Filing of Tax Returns    64
Section 7.8    Title to Properties; Liens    65
Section 7.9    Mineral Interests    65
Section 7.10    Business; Compliance    65
Section 7.11    Licenses, Permits, Etc    65
Section 7.12    Compliance with Law    66
Section 7.13    Solvency    66
Section 7.14    Full Disclosure    66
Section 7.15    Organizational Structure; Nature of Business    67
Section 7.16    Environmental Matters    67
Section 7.17    Burdensome Obligations    68
Section 7.18    Government Regulations    68
Section 7.19    No Default    68
Section 7.20    Gas Balancing Agreements and Advance Payment Contracts    68
Section 7.21    Anti-Corruption Laws and Sanctions.    68
Section 7.22    EEA Financial Institutions    68
ARTICLE VIII AFFIRMATIVE COVENANTS    69
Section 8.1    Information    69
Section 8.2    Business of Credit Parties    74
Section 8.3    Maintenance of Existence    74





--------------------------------------------------------------------------------




Section 8.4    Right of Inspection; Books and Records    75
Section 8.5    Maintenance of Insurance    75
Section 8.6    Payment of Obligations    75
Section 8.7    Compliance with Laws and Documents    76
Section 8.8    Maintenance of Properties and Equipment    76
Section 8.9    Further Assurances    76
Section 8.10    Environmental Law Compliance and Indemnity    77
Section 8.11    ERISA Reporting Requirements    78
Section 8.12    Commodity Exchange Act Keepwell Provisions    78
Section 8.13    Unrestricted Subsidiaries    78
Section 8.14    Deposit Accounts; Commodity Accounts and Securities
Accounts    79
Section 8.15    Post-Closing Delivery of Account Control Agreements    79
ARTICLE IX NEGATIVE COVENANTS    79
Section 9.1    Debt    79
Section 9.2
Restricted Payments and Redemptions of Permitted Additional Debt    80

Section 9.3    Liens; Negative Pledge    81
Section 9.4    Consolidations and Mergers    81
Section 9.5    Asset Dispositions    81
Section 9.6    Use of Proceeds    82
Section 9.7    Investments    82
Section 9.8    Transactions with Affiliates    82
Section 9.9    ERISA    83
Section 9.10    Hedge Transactions    83
Section 9.11    Designation and Conversion of Restricted and Unrestricted
Subsidiaries    85
Section 9.12    Amendments to Permitted Additional Debt Documents    85
Section 9.13    Holding Company    85
ARTICLE X FINANCIAL COVENANTS    86
Section 10.1    Financial Covenants    86
ARTICLE XI DEFAULTS    86
Section 11.1    Events of Default    86
ARTICLE XII AGENTS    88
Section 12.1    Appointment and Authorization of Administrative Agent; Secured
Hedge Transactions    88
Section 12.2    Delegation of Duties    89
Section 12.3    Default; Collateral    89
Section 12.4    Liability of Administrative Agent    90
Section 12.5    Reliance by Administrative Agent    91
Section 12.6    Notice of Default    91





--------------------------------------------------------------------------------




Section 12.7
Credit Decision; Disclosure of Information by Administrative Agent    92

Section 12.8    Indemnification of Agents    92
Section 12.9    Administrative Agent in its Individual Capacity    93
Section 12.10 Successor Administrative Agent and Letter of Credit Issuer    93
Section 12.11 Syndication Agent; Other Agents; Arranger    94
Section 12.12 Administrative Agent May File Proof of Claim    94
Section 12.13 Secured Hedge Transactions    95
Section 12.14 Collateral and Guaranty Matters    95
ARTICLE XIII PROTECTION OF YIELD; CHANGE IN LAWS    96
Section 13.1    Basis for Determining Interest Rate Applicable to Eurodollar
Tranches Inadequate    96
Section 13.2    Illegality of Eurodollar Tranches    97
Section 13.3    Increased Cost of Eurodollar Tranche    98
Section 13.4    Adjusted Base Rate Tranche Substituted for Affected Eurodollar
Tranche    99
Section 13.5    Taxes    99
Section 13.6    Discretion of Banks as to Manner of Funding    103
Section 13.7    Mitigation Obligations; Replacement of Banks    103
ARTICLE XIV MISCELLANEOUS    105
Section 14.1    Notices; Effectiveness; Electronic Communications    105
Section 14.2    Waivers and Amendments; Acknowledgments    107
Section 14.3    Expenses; Indemnification    109
Section 14.4    Right and Sharing of Set-Offs    110
Section 14.5    Survival    111
Section 14.6    Limitation on Interest    111
Section 14.7    Invalid Provisions    112
Section 14.8    Successors and Assigns    112
Section 14.9    Applicable Law and Jurisdiction    115
Section 14.10 Counterparts; Effectiveness    115
Section 14.11 No Third Party Beneficiaries    115
Section 14.12 COMPLETE AGREEMENT    116
Section 14.13 WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC    116
Section 14.14 Confidential Information    116
Section 14.15 No Advisory or Fiduciary Responsibility    117
Section 14.16 USA Patriot Act Notice    118
Section 14.17 Headings    118
Section 14.18 Collateral Matters; Hedge Transactions    118
Section 14.19 EXCULPATION PROVISIONS    118
Section 14.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
118








--------------------------------------------------------------------------------





EXHIBITS


Exhibit A    —    Form of Note
Exhibit B    —    Form of Request for Borrowing Exhibit C    —    Form of
Request for Letter of Credit Exhibit D    —    Form of Rollover Notice
Exhibit E    —    Form of Assignment and Assumption Agreement Exhibit
F    —    Form of Financial Compliance Certificate Exhibit G    —    Form of
Security Agreement
Exhibit H    —    Form of Facility Guaranty
Exhibit I-1
—    Form of U.S. Tax Compliance Certificate (Foreign Banks; not partnerships)

Exhibit I-2
—    Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships)

Exhibit I-3
—    Form of U.S. Tax Compliance Certificate (Foreign Participants;
partnerships)

Exhibit I-4
—    Form of U.S. Tax Compliance Certificate (Foreign Banks; partnerships)

Exhibit J    —    Form of Elected Commitment Increase Certificate Exhibit
K    —    Form of Additional Bank Certificate


SCHEDULES


Schedule 1    —    Banks; Elected Commitments and Maximum Credit Amount Schedule
2    —    Litigation
Schedule 3    —    Organizational Information and Subsidiaries







--------------------------------------------------------------------------------





CREDIT AGREEMENT


THIS CREDIT AGREEMENT is entered into effective as of May 16, 2019, among
BRIGHAM RESOURCES, LLC, a Delaware limited liability company (“Borrower”), WELLS
FARGO BANK, N.A., a national banking association, as administrative agent (in
such capacity, together with its successors in such capacity, “Administrative
Agent”) and as Letter of Credit Issuer, and the financial institutions from time
to time party hereto as Banks.


RECITALS:


WHEREAS, Borrower has requested that Banks provide certain loans to and
extensions of credit on behalf of Borrower; and


WHEREAS, Banks have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Administrative Agent and Banks hereby agree as follows:


ARTICLE I TERMS DEFINED


Section 1.1 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.


Section 1.2 Definitions. The following terms, as used herein, have the following
meanings:


“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Administrative Agent, which grants Administrative
Agent “control” as defined in the Uniform Commercial Code in effect in the
applicable jurisdiction over any Deposit Account, Securities Account or
Commodity Account maintained by any Credit Party, in each case, among
Administrative Agent, the applicable Credit Party and the applicable financial
institution at which such Deposit Account, Securities Account or Commodity
Account is maintained.


“Additional Bank” has the meaning given to such term in Section 2.15(a).
“Additional Bank Certificate” has the meaning given to such term in Section
2.15(b)(vii). “Adjusted Base Rate” means, on any day, the greatest of (a) the
Base Rate in effect on such
day, (b) the sum of (i) the Federal Funds Rate in effect on such day, plus (ii)
one half of one percent
(.5%), (c) the Adjusted LIBOR Rate for a one month Interest Period on such day
(or if such day is not a Eurodollar Business Day, the immediately preceding
Eurodollar Business Day) plus 1.0%, or (d) zero percent (0%), provided that, for
the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate as published by the ICE Benchmark Administration Limited, a United Kingdom
company, or a comparable or successor quoting service approved by





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market, at
approximately 11:00 a.m., London time, on such day (or the immediately preceding
Business Day if such day is not a Business Day), as the rate for dollar deposits
with a one month maturity. Each change in the Adjusted Base Rate shall become
effective automatically and without notice to Borrower or any Bank upon the
effective date of each change in the Federal Funds Rate, the Base Rate or the
Adjusted LIBOR Rate, as the case may be. If the Adjusted Base Rate is being used
as an alternate rate of interest pursuant to Section 13.1 hereof, then the
Adjusted Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Adjusted Base Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Adjusted Base Rate Borrowing” means any Borrowing which will constitute an
Adjusted Base Rate Tranche.


“Adjusted Base Rate Tranche” means the portion of the principal of any Loan
bearing interest with reference to the Adjusted Base Rate.


“Adjusted LIBOR Rate” applicable to any Interest Period, means the greater of
(a) a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable LIBOR
Rate by (ii) 1.00 minus the Eurodollar Reserve Percentage, and (b) zero percent
(0%).


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.


“Advance Payment Contract” means any contract whereby (a) any Credit Party
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from working interests in
Proved Mineral Interests owned by any Credit Party and which Advance Payment is
paid or to be paid in advance of actual delivery of such production to or for
the account of the purchaser regardless of such production, and (b) the Advance
Payment is, or is to be, applied as payment in full for such production when
sold and delivered or is, or is to be, applied as payment for a portion only of
the purchase price thereof or of a percentage or share of such production;
provided that inclusion of the standard “take or pay” provision in any gas sales
or purchase contract or any other similar contract shall not, in and of itself,
constitute such contract as an Advance Payment Contract for the purposes hereof.


“Affiliate” means, as to any Person, any Subsidiary of such Person, or any other
Person which, directly or indirectly, Controls, is Controlled by, or is under
common Control with, such Person; provided that Borrower and its Subsidiaries
shall not be considered “Affiliates” of other portfolio companies Controlled by
any Sponsor.


“Agent Parties” has the meaning given to such term in Section 14.1(c).







--------------------------------------------------------------------------------





“Agents” means, collectively, Administrative Agent and any syndication agent or
documentation agent appointed hereunder from time to time; and “Agent” means any
of them individually, as the context requires.


“Aggregate Elected Commitment Amount” means, at any time, an amount equal to the
sum of the Elected Commitments, as the same may be increased, reduced or
terminated pursuant to Section 2.15. As of the Effective Date, the Aggregate
Elected Commitment Amount is
$120,000,000.


“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated from time to
time in accordance with the terms hereof. The initial Aggregate Maximum Credit
Amount of the Banks on the Effective Date is $500,000,000.


“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, and as the same may from time to time be amended, modified, supplemented
or restated.


“Annualized EBITDA” means, for the purposes of calculating the financial ratio
set forth in Section 10.1(b) for each Rolling Period ending on or prior to
December 31, 2019, Borrower’s actual Consolidated EBITDA for such Rolling Period
multiplied by the factor determined for such Rolling Period in accordance with
the table below:






Rolling Period Ending
Factor
June 30, 2019
4
September 30, 2019
2
December 31, 2019
4/3





“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Environmental Law” means any Law of any Governmental Authority
pertaining in any way to public health, the environment, the preservation or
reclamation of natural resources, or the management, Hazardous Discharge or
threatened Hazardous Discharge of any Hazardous Substance, in effect in any and
all jurisdictions in which Borrower or any Restricted Subsidiary is conducting,
or at any time has conducted, business, or where any Property of Borrower or any
Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control







--------------------------------------------------------------------------------





Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Laws.


“Applicable Margin” means, on any date, with respect to each Eurodollar Tranche
or Adjusted Base Rate Tranche, an amount determined by reference to the ratio of
Outstanding Revolving Credit to the Borrowing Base, on such date, in accordance
with the table below:




Pricing Level
 


Ratio of Outstanding Revolving Credit to Borrowing Base
 


Applicable Margin for Eurodollar Tranches
 
Applicable Margin for
Adjusted Base Rate Tranches
I
 
≥90%
 
2.75%
 
1.75%
II
 
≥75% but<90%
 
2.50%
 
1.50%
III
 
≥50% but <75%
 
2.25%
 
1.25%
IV
 
≥25% but <50%
 
2.00%
 
1.00%
V
 
<25%
 
1.75%
 
0.75%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that, if at any time
Borrower fails to deliver a Reserve Report pursuant to Section 4.1, then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Ratio of Outstanding Revolving Credit to the Borrowing Base is at its highest
level until such Reserve Report is delivered.


“Applicable Percentage” means, with respect to any Bank at any time, the
fraction, expressed as a percentage, the numerator of which is such Bank’s
Maximum Credit Amount and the denominator of which is the Aggregate Maximum
Credit Amount.


“Approved Counterparty” means (a) any Bank or any Affiliate of a Bank and (b)
any other Person that either (i) has a long term senior unsecured debt rating of
BBB+/Baa1 by S&P or Moody’s (or their equivalent) or higher or (ii) is
guaranteed with respect to its Hedge Agreements with Credit Parties by a credit
support provider that has a long term senior unsecured debt rating of BBB+/Baa1
by S&P or Moody’s (or their equivalent) or higher.


“Approved Petroleum Engineer” means (a) Cawley, Gillespie & Associates, Inc.,
(b)Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company, L.P. and (d)
any other





--------------------------------------------------------------------------------




independent petroleum engineers as shall be selected by Borrower and reasonably
acceptable to Administrative Agent.


“Arranger” means Wells Fargo Securities, LLC, in its capacity as the sole lead
arranger and sole bookrunner hereunder.


“Asset Disposition” means (a) the sale, assignment, lease, transfer, exchange or
other disposition by any Credit Party of all or any portion of its right, title
and interest in any Borrowing Base Property, (b) the sale, assignment, transfer,
exchange or other disposition by any Credit Party of any Equity Interest in any
Restricted Subsidiary that owns any Borrowing Base Property or the issuance by
any Restricted Subsidiary that owns any Borrowing Base Property of any of its
Equity Interests to any Person other than a Credit Party, or (c) the termination
(other than at its scheduled maturity) or monetization by any Credit Party of
any Borrowing Base Hedge.







--------------------------------------------------------------------------------





“Assignee” has the meaning given to such term in Section 14.8(c).


“Assignment and Assumption Agreement” has the meaning given to such term in
Section 14.8(c).


“Authorized Officer” means, as to any Person, its Chairman, Chief Executive
Officer, Chief Financial Officer, Vice-Chairman, President, Executive Vice
President(s), Senior Vice President(s) or Vice President duly authorized to act
on behalf of such Person.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank” means (a) any financial institution listed on Schedule 1 hereto as having
a Commitment and (b) any Person that shall have become a party to this Agreement
as an Additional Bank pursuant to Section 2.15(b)(vii), and in each case, such
Bank’s successors and permitted assigns, and “Banks” means all Banks.


“Bank Products” means any of the following bank services: (a) commercial credit
cards,
(b)stored value cards, and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).


“Bank Products Provider” means any Bank or Affiliate of a Bank that provides
Bank Products to Borrower or any Guarantor.


“Base Rate” means the fluctuating rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo Bank, N.A. as its “prime
rate” in effect at its principal office (which, as of the Effective Date, is
located in San Francisco, California). The “prime rate” is a rate set by Wells
Fargo Bank, N.A. based upon various factors including Wells Fargo Bank, N.A.’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
Bank, N.A. shall take effect at the opening of business on the day specified in
the public announcement of such change.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefitting Guarantor” means a Guarantor for which funds or other support are
required in order for such Guarantor to constitute an Eligible Contract
Participant.







--------------------------------------------------------------------------------




“Borrower Materials” has the meaning given to such term in Section 8.1.







--------------------------------------------------------------------------------





“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.


“Borrowing Base” means, at any time, an amount determined in accordance with
Article IV, as the same may be adjusted from time to time pursuant to Section
4.6, Section 4.7 and Section 5.2.


“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the Outstanding Revolving Credit on such date, exceeds (b) the Borrowing
Base in effect on such date; provided that, for purposes of computing the
existence and amount of any Borrowing Base Deficiency, Letter of Credit Exposure
will not be deemed to be outstanding to the extent funds have been deposited
with Administrative Agent to secure such Letter of Credit Exposure pursuant to
Section 2.1(b).


“Borrowing Base Hedge” means, at any time, any Oil and Gas Hedge Transaction
that has been incorporated into the determination of the Borrowing Base (as
determined by Administrative Agent) then in effect.


“Borrowing Base Properties” means all Proved Mineral Interests of Borrower and
its Restricted Subsidiaries in the most recently delivered Reserve Report that
are evaluated by Banks for purposes of establishing the Borrowing Base then in
effect.


“Borrowing Date” means the Eurodollar Business Day or the Business Day, as the
case may be, upon which the proceeds of any Borrowing are made available to
Borrower or to satisfy the obligations of Borrower or any other Credit Party.


“Business Day” means any day except a Saturday, Sunday or other day on which
national banks in New York, New York, Houston, Texas or Austin, Texas are
authorized by Law to close.


“Capital Lease” means, subject to Section 1.3, for any Person as of any date,
any lease of Property, which would be capitalized on a balance sheet of the
lessee prepared as of such date in accordance with GAAP as in effect on the date
hereof.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Bank or the Letter of Credit
Issuer (or, for purposes of Section 13.3, by any lending office of such Bank or
by such Bank’s or the Letter of Credit Issuer’s holding company, if any) with
the making or issuance of any request, rule, guideline or directive (whether or
not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





“Change of Control” means the occurrence of any of the following whether
voluntary or involuntary, including by operation of law:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) or
14(d) of the Exchange Act), other than the Permitted Holders (or any
intermediate entities owned directly or indirectly or Controlled by the
Permitted Holders), shall at any time have become the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the greater of (i) 35% or more of the aggregate ordinary voting
power for the election of managers or directors of Parent and (ii) the
percentage of the ordinary voting power for the election of managers or
directors of Parent owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Holders;


(b)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of Parent by Persons who were neither (i) directors of
the Parent on the Effective Date, (ii) nominated, appointed or approved for
consideration by shareholders for election by (A) at least 51% of the then
directors of Parent or (B) a Sponsor pursuant to the Stockholders’ Agreement or
(iii) appointed by directors so nominated, appointed or approved;


(c)    Parent and the Permitted Holders, collectively, shall at any time cease
(i) to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the outstanding
Equity Interests in Holdings or
(ii) to Control Holdings;


(d)    Holdings shall at any time cease (i) to have beneficial ownership of 100%
of the outstanding Equity Interests in Borrower, (ii) to be the sole managing
member of Borrower or (iii) to Control Borrower; or


(e)    any “change of control”, “change in control” or similar events occurs
under any Permitted Additional Debt Documents evidencing Material Debt, and as a
result thereof the maturity of such Material Debt is accelerated, the obligor on
such Material Debt is obligated to offer to Redeem such Material Debt, or the
obligee on such Material Debt shall otherwise have the right to require the
obligor thereon to Redeem such Material Debt.


“Code” means the Internal Revenue Code of 1986, as amended (except as otherwise
provided herein).


“Commitment” means, with respect to any Bank, the commitment of such Bank to
make Loans and to acquire participations in Letters of Credit hereunder, as such
amount may be terminated, reduced or increased from time to time in accordance
with the provisions hereof. The amount representing each Bank’s Commitment shall
at any time be the least of (a) such Bank’s Maximum Credit Amount, (b) such
Bank’s Applicable Percentage of the then effective Borrowing Base and (c) such
Bank’s Elected Commitment.


“Commitment Fee Percentage” means, on any date, the percentage determined
pursuant to the table below based on the ratio of the Outstanding Revolving
Credit on such date to the Borrowing Base on such date:





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------







Pricing Level
Ratio of Outstanding Revolving
Credit to Borrowing Base


Commitment Fee Percentage
I
≥90%
0.500%
II
≥75% but <90%
0.500%
III
≥50% but <75%
0.500%
IV
≥25% but <50%
0.375%
V
<25%
0.375%



“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.


“Consolidated Current Assets” means, at any time, the sum of (a) the current
assets of Borrower and its Consolidated Restricted Subsidiaries at such time,
plus (b) the Revolving Availability at such time. For purposes of this
definition, any non-cash assets resulting from the





--------------------------------------------------------------------------------




requirements of FASB ASC 815 for any period of determination shall be excluded
from the determination of current assets of Borrower and its Consolidated
Restricted Subsidiaries.


“Consolidated Current Liabilities” means, at any time, the current liabilities
of Borrower and its Consolidated Restricted Subsidiaries at such time. For
purposes of this definition, any non- cash liabilities resulting from the
requirements of FASB ASC 815 for any period of determination, and any current
maturities under this Agreement, shall be excluded from the determination of
current liabilities of Borrower and its Consolidated Restricted Subsidiaries.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period,
(a)plus each of the following, to the extent deducted in determining
Consolidated Net Income: (i) any provision for (or less any benefit from) income
or franchise Taxes; (ii) Consolidated Interest Expense; (iii) depreciation,
depletion and amortization expense; (iv) actual transaction costs, expenses and
charges incurred prior to the Effective Date with respect to the Initial Public
Offering; (v) transaction costs, expenses and charges with respect to the
execution, delivery and performance of this Agreement and the other Loan Papers;
(vi) transaction costs, expenses and charges with respect to the acquisition or
disposition of Mineral Interests in an aggregate amount not to exceed $500,000
in any Fiscal Year; and (vii) other non-cash charges to the extent not already
included in the foregoing clauses (ii) through (vi), and (b) minus all non-cash
income to the extent included in determining Consolidated Net Income. For the
purposes of calculating Consolidated EBITDA for any Rolling Period for any
determination of the financial ratio contained in Section 10.1(b), if at any
time during such Rolling Period Borrower or any Consolidated Restricted
Subsidiary shall have made any material disposition or material acquisition, the
Consolidated EBITDA for such Rolling Period shall be calculated after giving pro
forma effect thereto as if such material disposition or material acquisition had
occurred on the first day of such Rolling Period, such pro forma adjustments to
be acceptable to Administrative Agent and Borrower. As referred to in the
preceding sentence, material disposition and material acquisition refer to any
disposition or acquisition that involves the receipt or payment of







--------------------------------------------------------------------------------





consideration by Borrower and its Consolidated Restricted Subsidiaries in excess
of a dollar amount equal to the greater of $10,000,000 and five percent (5.0%)
of the Borrowing Base.


“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of Borrower and its Consolidated Restricted Subsidiaries for
such period net of gross interest income of Borrower and its Consolidated
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP plus (without duplication) to the extent not already
included in such total consolidated interest expense:


(a)    imputed interest on Debt attributable to Capital Leases and sale and
leaseback transactions of Borrower or any of its Consolidated Restricted
Subsidiaries for such period;


(b)    commissions, discounts and other fees and charges owed by Borrower or any
of its Consolidated Restricted Subsidiaries with respect to letters of credit
securing financial obligations and bankers’ acceptances for such period;


(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses; and


(d)    the interest portion of any deferred payment obligations of Borrower or
any of its Consolidated Restricted Subsidiaries for such period.


“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Consolidated Restricted Subsidiaries for such period determined
in accordance with GAAP, but excluding: (a) the income of any other Person
(other than any Consolidated Restricted Subsidiary of Borrower) in which a
Credit Party has an ownership interest, unless received by such Credit Party in
a cash distribution; (b) any gains or losses attributable to “sales of
property”, as defined and reported in accordance with GAAP in Borrower’s
consolidated financial statements; and (c) to the extent not included in clauses
(a) and (b) above, any extraordinary gains or extraordinary losses.


“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.


“Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any Person,
at any time, any Subsidiary or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
as of such time.


“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.


“Control” (including with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or partnership interests, or by contract or
otherwise.







--------------------------------------------------------------------------------





“Conversion Date” has the meaning given to such term in Section 2.5(c).


“Credit Parties” means, collectively, Borrower and each Guarantor, and “Credit
Party” means any one of the foregoing.


“Current Financials” means the audited consolidated balance sheets of Borrower
as of the end of the Fiscal Year ending December 31, 2018 (but solely with
respect to Borrower and its Subsidiaries constituting Consolidated Subsidiaries
upon giving effect to the Initial Public Offering) and the related consolidated
statements of income and cash flows for such Fiscal Year, all reported on by
KPMG LLP.


“Current Ratio” means, as of any date of determination, the ratio of
Consolidated Current Assets to Consolidated Current Liabilities.


“Debt” of any Person means, without duplication:


(a)obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;


(b)obligations of such Person (whether contingent or otherwise) in respect of
letters of credit;


(c)
obligations of such Person with respect to Disqualified Capital Stock;



(d)obligations of such Person under Capital Leases or constituting Purchase
Money Debt;


(e)
obligations of such Person to pay the deferred purchase price of Property;



(f)Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person;


(g)Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; and


(h)Debt (as defined in the other clauses of this definition) of a partnership
for which such Person is liable either by agreement or by operation of Law, but
only to the extent of such liability;







--------------------------------------------------------------------------------




provided, however, that “Debt” does not include (i) obligations with respect to
surety or performance and similar instruments incurred in the ordinary course of
business and obligations with respect to appeal bonds, (ii) trade accounts and
other similar accounts that are (x) not







--------------------------------------------------------------------------------





outstanding more than 90 days after the invoice date or (y) being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP, or (iii) obligations in respect of Hedge
Agreements.


“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.


“Default Rate” means, with respect to the amount of any Obligation under any
Loan Paper, a rate per annum during the period commencing on the due date until
such amount is paid in full equal to the sum of (a) two percent (2%), plus (b)
the Adjusted Base Rate plus the Applicable Margin then in effect for Adjusted
Base Rate Borrowings (provided that, if such amount in default is principal of a
Borrowing subject to a Eurodollar Tranche and the due date is a day other than
the last day of an Interest Period therefor, the “Default Rate” for such
principal shall be, for the period from and including the due date and to but
excluding the last day of the Interest Period therefor, (i) two percent (2%),
plus (ii) the Applicable Margin then in effect for Eurodollar Borrowings, plus
(iii) the LIBOR Rate for such Borrowing for such Interest Period as provided in
Section 2.5, and thereafter, the rate provided for above in this definition).


“Defaulting Bank” means any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder; (b) has notified Borrower or any other Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit; (c) has failed,
within three (3) Business Days after request by Administrative Agent or a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and Administrative Agent;
or (d) has (or whose bank holding company has) (i) become the subject of a
Bail-In Action or (ii) been placed into receivership, conservatorship or
bankruptcy; provided that a Bank shall not become a Defaulting Bank solely as a
result of the acquisition or maintenance of an ownership interest in such Bank
or Person controlling such Bank or the exercise of control (other than through
the appointment of a conservator or receiver) over a Bank or Person controlling
such Bank by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.


“De Minimis Accounts” shall have the meaning assigned to such term in the
Security Agreement.


“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.







--------------------------------------------------------------------------------





“Determination” means any Periodic Determination or Special Determination.


“Determination Date” means (a)(i) August 1, 2019, November 1, 2019 and February
1, 2020 and (ii) each May 1 and November 1 thereafter, commencing May 1, 2020
and (b) with respect to any Special Determination, the first day of the first
month which is not less than 30 days following the date of a request for a
Special Determination.


“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, Letter of
Credit Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.


“dollars” or “$” refers to lawful money of the United States of America.


“Domestic Lending Office” means, as to each Bank, its office identified in such
Bank’s Administrative Questionnaire as its Domestic Lending Office or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to Borrower and Administrative Agent.


“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section 6.1
are satisfied (or waived in accordance with Section 14.2).


“Elected Commitment” means, as to each Bank, the amount set forth opposite such
Bank’s name on Schedule 1 under the caption “Elected Commitment”, as the same
may be increased,





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





reduced or terminated from time to time in connection with an optional increase,
reduction or termination of the Aggregate Elected Commitment Amounts pursuant to
Section 2.15.


“Elected Commitment Increase Certificate” has the meaning given to such term in
Section 2.15(b)(vi).


“Election Notice” has the meaning given to such term in Section 4.4.


“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.


“Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority or any
other party against any Credit Party involving (a) a Hazardous Discharge from,
onto or about any Property owned, leased or operated at any time by any Credit
Party, (b) a Hazardous Discharge caused, in whole or in part, by any Credit
Party or by any Person acting on behalf of or at the instruction of any Credit
Party, or (c) any violation of any Applicable Environmental Law by any Credit
Party.


“Equity Interests” in any Person means shares of capital stock issued by such
Person, or any partnership, profits, capital or membership interests in such
Person, or options, warrants or any other right to acquire the capital stock or
a partnership, profits, capital or membership interest in such Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.


“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with Borrower or any other Credit Party would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Borrowing” means any Borrowing which will constitute a Eurodollar
Tranche. “Eurodollar Business Day” means any Business Day on which commercial
banks are open
for international business (including dealings in dollar deposits) in London.


“Eurodollar Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address identified in such Bank’s Administrative
Questionnaire as its Eurodollar Lending Office or such other office, branch or
Affiliate of such Bank as it may hereafter designate as its Eurodollar Lending
Office by notice to Borrower and Administrative Agent.







--------------------------------------------------------------------------------




“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a







--------------------------------------------------------------------------------





member bank of the Federal Reserve System in New York, New York in respect of
“Eurocurrency Liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Tranches is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents). The Adjusted LIBOR Rate shall be adjusted automatically on and as of
the effective date of any change in the Eurodollar Reserve Percentage.


“Eurodollar Tranche” means, with respect to any Interest Period, any portion of
the principal amount outstanding under the Loans which bears interest at a rate
computed by reference to the Adjusted LIBOR Rate for such Interest Period.


“Event of Default” has the meaning given to such term in Section 11.1.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Obligations or other
obligation in respect of any Hedge Transaction if, and solely to the extent
that, all or a portion of the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest or other Lien to secure, such
Obligations or other obligation in respect of such Hedge Transaction (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or grant of a security interest or other Lien is entered
into or otherwise becomes effective with respect to, or any other time such
Credit Party is by virtue of such guarantee or grant of security interest or
other Lien otherwise deemed to enter into, such Obligations or other obligation
in respect of such Hedge Transaction (or guarantee thereof). If such an
obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps the guarantee or grant of security interest or other Lien
for which (or for any guarantee of which) so is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by Borrower under
Section 13.7) or (ii) such Bank changes its Lending Office, except in each case
to the extent that, pursuant to Section 13.5, amounts with respect to such Taxes
were payable either to such Bank’s assignor immediately before such Bank became
a party hereto or to such Bank immediately before it changed its Lending Office,
(c)





--------------------------------------------------------------------------------




Taxes attributable to such Recipient’s failure or inability to comply with
Section 13.5(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.







--------------------------------------------------------------------------------





“Exhibit” refers to an exhibit attached to this Agreement and incorporated
herein by reference, unless specifically provided otherwise.


“Facility Guaranty” means an agreement substantially in the form of Exhibit H
attached hereto executed by each existing and future Restricted Subsidiary of
Borrower in favor of Administrative Agent for the benefit of itself and the
other Secured Parties, pursuant to which each such Restricted Subsidiary
guarantees payment and performance in full of the Obligations, and each joinder
or supplement thereto now or hereafter executed.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.


“Fee Letters” means (a) that certain letter agreement styled “Engagement Letter”
dated as of January 22, 2019, among the Arranger, Administrative Agent and
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time and (b) any other letter agreements entered into from
time to time between Borrower, Administrative Agent and the Arranger providing
for the payments of fees to Administrative Agent and/or the Arranger in
connection with this Agreement or any transaction contemplated hereby.


“Fiscal Quarter” means a three-month period ending March 31, June 30, September
30 or December 31 of a Fiscal Year.


“Fiscal Year” means a twelve-month period ending December 31.


“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.







--------------------------------------------------------------------------------





“Foreign Bank” means a Bank that is not a U.S. Person.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary. “GAAP” means generally accepted accounting principles in the United
States of America
as in effect from time to time subject to the terms and conditions set forth in
Section 1.3.


“Gas Balancing Agreement” means any agreement or arrangement whereby any Credit
Party, or any other party having an interest in any Hydrocarbons to be produced
from Mineral Interests in which any Credit Party owns an interest, has a right
to take more than its proportionate share of production therefrom as a result of
previous overproduction by such Credit Party or its predecessor in interest.


“Governmental Authority” means any court or governmental department, commission,
board, bureau, agency or instrumentality of any nation or of any province,
state, commonwealth, nation, territory, possession, county, parish or
municipality, whether now or hereafter constituted or existing (including any
central bank or any supra-national body exercising such powers or functions,
such as the European Union or the European Central Bank).


“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions, by “comfort letter” or other similar undertaking
of support or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part), provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.


“Guarantor” means each existing and future Domestic Subsidiary, if any, that
guarantees the Obligations pursuant to Section 5.3 or Section 5.4, as
applicable.


“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Substance from or onto any real property owned, leased
or operated at any time by any Credit Party or any real property owned, leased
or operated by any other party.


“Hazardous Substance” means any substance regulated or as to which liability
might arise under any Applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any







--------------------------------------------------------------------------------





components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes.


“Hedge Agreement” means, collectively, any agreement, instrument, arrangement or
schedule or supplement thereto evidencing any Hedge Transaction.


“Hedge Transaction” means any commodity, interest rate, currency or other swap,
option, collar, futures contract or other derivative contract pursuant to which
a Person hedges risks or costs related to commodity prices, interest rates,
currency exchange rates, securities prices or financial market conditions
(including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act; provided
that, except for the purposes of the definitions of “Benefitting Guarantor”,
“Excluded Swap Obligation” and “Qualified ECP Guarantor”, “Hedge Transactions”
shall refer to the underlying agreement and not include any separate guaranty or
separate document granting a security interest or other Lien in respect of the
obligations under such underlying agreement). Hedge Transactions expressly
include Oil and Gas Hedge Transactions.


“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, and all other liquid and gaseous hydrocarbons produced
or to be produced in conjunction therewith, and all products, by-products and
all other substances derived therefrom or the processing thereof, and all other
minerals and substances produced in conjunction with such substances, including
sulphur, geothermal steam, water, carbon dioxide, helium, and any other
minerals, ores, or substances of value, and the products thereof.
“Indemnified Entity” has the meaning given to such term in Section 14.3(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with
respect to any payment made by or on account of any obligation of any Credit
Party under any Loan Paper and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Initial Borrowing Base” means a Borrowing Base in the amount of $120,000,000,
which shall be in effect during the period commencing on the Effective Date and
continuing until the first Determination or other adjustment to the Borrowing
Base hereunder after the Effective Date.


“Initial Public Offering” has the meaning given to such term in Section 6.1(b).


“Initial Reserve Report” means the Reserve Report audited by Cawley, Gillespie &
Associates, Inc. dated as of December 31, 2018, with respect to the Proved
Mineral Interests owned by Borrower and its Restricted Subsidiaries and utilized
by Administrative Agent and Banks in determining the Initial Borrowing Base
hereunder.


“Interest Option” has the meaning given to such term in Section 2.5(c).


“Interest Period” means, with respect to each Eurodollar Tranche, the period
commencing on the Borrowing Date or Conversion Date applicable to such Tranche
and ending one, two, three, six, or, if available to all Banks, twelve months
thereafter, as Borrower may elect in the applicable





--------------------------------------------------------------------------------




Request for Borrowing; provided that: (a) any Interest Period which would
otherwise end on a day which is not a Eurodollar Business Day shall be extended
to the next succeeding Eurodollar







--------------------------------------------------------------------------------





Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day; (b) any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Eurodollar Business
Day of a calendar month; and (c) no Interest Period with respect to any
Eurodollar Tranche shall extend past the Termination Date.


“Investment” means, with respect to any Person, any loan, advance, extension of
credit, capital contribution to, investment in or purchase of the stock
securities of, or interests in, any other Person; provided that, “Investment”
shall not include current customer and trade accounts which are payable in
accordance with customary trade terms or negotiable instruments in the course of
collection. “Invested” has a meaning correlative thereto.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Holdings” means Brigham Minerals Holdings, LLC, a Delaware limited liability
company.


“Laws” means all applicable statutes, laws, codes, ordinances, regulations,
orders, writs, injunctions, decrees, determinations, rules, judgments,
franchises, permits, certificates, licenses, rules of common law,
authorizations, or other directive or requirement, whether now or hereinafter in
effect, of any state, commonwealth, nation, territory, possession, county,
township, parish, municipality or Governmental Authority.


“Lending Office” means, as to any Bank, its Domestic Lending Office or its
Eurodollar Lending Office, as the context may require.
“Letter of Credit Application” has the meaning given to such term in Section
2.1(b). “Letter of Credit Exposure” of any Bank means, collectively, such Bank’s
aggregate
participation in (a) the unfunded portion of Letters of Credit outstanding at
any time, and (b) the
funded but unreimbursed (by Borrower) portion of Letters of Credit outstanding
at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Letter of Credit Fee” means, for any date, with respect to any Letter of Credit
issued hereunder, a fee in an amount equal to a percentage of the average daily
aggregate amount of Letter of Credit Exposure of all Banks during the Fiscal
Quarter (or portion thereof) ending on the date such payment is due (calculated
on a per annum basis based on such average daily aggregate Letter of Credit
Exposure) determined by reference to the ratio of Outstanding Revolving Credit
to the Borrowing Base on such date, in accordance with the table below:







--------------------------------------------------------------------------------







Pricing Level
 
Ratio of Outstanding Revolving Credit to
Borrowing Base
 


Per Annum Letter of Credit Fee
I
 
≥90%
 
2.75%
II
 
≥75% but <90%
 
2.50%
III
 
≥50% but <75%
 
2.25%
IV
 
≥25% but <50%
 
2.00%
V
 
<25%
 
1.75%



Such fee shall be payable in accordance with the terms of Section 2.12.


“Letter of Credit Fronting Fee” means, with respect to any Letter of Credit
issued hereunder, a fee equal to the greater of (a) $500 or (b) 0.125% per annum
of the average daily amount available to be drawn under such Letter of Credit
during the Fiscal Quarter (or portion thereof) ending on the date the payment of
such fee is due.


“Letter of Credit Issuer” means Wells Fargo Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity. The
Letter of Credit Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Letter of Credit Issuer, in which
case the term “Letter of Credit Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.


“Letter of Credit Period” means the period commencing on the Effective Date and
ending five (5) Business Days prior to the Termination Date.


“Letters of Credit” means, collectively, standby letters of credit issued for
the account of Borrower pursuant to Section 2.1(b), in each case as extended or
otherwise modified by the applicable Letter of Credit Issuer from time to time.


“LIBOR Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 13.1(b), with respect to any Eurodollar Borrowing for
any Interest Period, the rate as published by ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by Administrative Agent for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market, at
approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
so published, then the “LIBOR Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of Administrative Agent (or any Affiliate
of Administrative Agent) in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Eurodollar Business Days
prior to the commencement of such Interest Period. Notwithstanding the above,
(a) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 13.1(b), in the event that a Replacement Rate with
respect to the LIBOR Rate is implemented then all references herein to the LIBOR
Rate shall be deemed references to such Replacement Rate and





--------------------------------------------------------------------------------




(b) if the LIBOR Rate or any Replacement Rate shall be less than zero at any
time, such rate shall be deemed to be zero for purposes of this Agreement.







--------------------------------------------------------------------------------





“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset.
For purposes of this Agreement, a Credit Party shall be deemed to own subject to
a Lien any asset which is acquired or held subject to the interest of a vendor
or lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.


“Loan” means each loan made by a Bank to Borrower pursuant to this Agreement,
and “Loans” means all loans made by Banks to Borrower pursuant to this Agreement
in an aggregate amount not to exceed the amount of the Total Commitment then in
effect.


“Loan Papers” means this Agreement, the Notes, the Facility Guaranty, the
Mortgages, the Security Agreement, the other Security Instruments, each Letter
of Credit now or hereafter executed and/or delivered, each Fee Letter (excluding
any term sheets attached thereto), and all other certificates, agreements or
instruments delivered in connection with this Agreement by any Credit Party (or
any officer thereof), as the foregoing may be amended from time to time. Hedge
Agreements do not constitute Loan Papers.


“Majority Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Applicable Percentage of more than 50% of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding more than 50% of the Outstanding Revolving Credit,
subject in each case to Section 3.5(a); provided that, in each case, in the
event there are only two or three Banks, Majority Banks means at least two
Banks.


“Margin Regulations” mean Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.


“Margin Stock” means “margin stock” as defined in Regulation U.


“Material Adverse Change” means any circumstance or event that has caused a
Material Adverse Effect.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the Credit
Parties, taken as a whole, (b) the right or ability of any Credit Party to
fully, completely and timely perform its obligations under the Loan Papers, (c)
the validity or enforceability of any Loan Papers against any Credit Party (to
the extent a party thereto), or (d) the validity, perfection or priority of any
Lien on a material portion of the assets intended to be created under or
pursuant to any Loan Paper to secure the Obligations.


“Material Agreement” means any material written or enforceable oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject.


“Material Debt” means Debt (other than the Obligations) of Borrower or any other
Credit Party with a principal amount in excess of the Threshold Amount.


“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Credit Party is a party or by which any working interest in Proved
Mineral Interests owned by





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





any Credit Party is bound, aggregate net gas imbalances representing liabilities
of the Credit Parties, taken as a whole, in excess of the Threshold Amount. Gas
imbalances will be determined based on written agreements, if any, specifying
the method of calculation thereof, or, alternatively, if no such agreements are
in existence, gas imbalances will be calculated by multiplying (x) the volume of
gas imbalance as of the date of calculation (expressed in thousand cubic feet)
by (y) the heating value in Btu’s per thousand cubic feet, times the Henry Hub
average daily spot price for the month immediately preceding the date of
calculation.


“Maturity Date” means May 16, 2024.


“Maximum Credit Amount” means, as to any Bank, the amount set forth opposite
such Bank’s name on Schedule 1 under the caption “Maximum Credit Amount”, as
such amount may be terminated, reduced or increased from time to time in
accordance with the provisions hereof.


“Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if the context
so permits or requires, an amount calculated at such rate) of interest which, at
the time in question would not cause the interest charged on the portion of the
Loans owed to such Bank at such time to exceed the maximum amount which such
Bank would be allowed to contract for, charge, take, reserve, or receive under
applicable Law after taking into account, to the extent required by applicable
Law, any and all relevant payments or charges under the Loan Papers.


“Mineral Interests” means rights, estates, titles, and interests in and to oil
and gas leases, oil and gas mineral leases, oil and gas royalty interests and
overriding royalty interests, oil and gas production payments and net profits
interests, oil and gas fee interests, and other real property rights in and to
oil and gas reserves, including any reversionary or carried interests relating
to the foregoing and any rights, titles, and interests created by or arising
under the terms of any unitization, communitization, and pooling agreements or
arrangements relating to the foregoing, whether arising by contract, by order,
or by operation of Law.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.


“Mortgaged Property” means any Property owned by Borrower or any Guarantor which
is subject to the Liens existing and to exist under the terms of the Security
Instruments.


“Mortgages” means all mortgages, deeds of trust and similar instruments (and all
amendments thereto and amendments and restatements thereof) creating,
evidencing, or otherwise establishing the Liens on Mineral Interests that are
required by Article V as may have been heretofore or may hereafter be granted or
assigned to Administrative Agent to secure payment of the Obligations or any
part thereof, all as amended, supplemented, or otherwise modified from time to
time. All Mortgages shall be in form and substance reasonably satisfactory to
Administrative Agent.


“Net Cash Proceeds” means the remainder of (a) the gross cash proceeds received
by any Credit Party from any Asset Disposition (including any associated Hedge
Transaction termination receipts) less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, Taxes paid or payable as a result thereof







--------------------------------------------------------------------------------





(including any Permitted Tax Distributions), and other usual and customary
transaction costs, including associated Hedge Transaction termination payments,
in each case only to the extent paid or payable by a Credit Party in cash and
related to such Asset Disposition.


“Non-Consenting Bank” means any Bank that does not approve (a) any consent,
waiver or amendment that (i) requires the approval of all Banks or all affected
Banks in accordance with the terms of Section 14.2 (other than a proposed
Borrowing Base that would increase the then-current Borrowing Base) and (ii) has
been approved by the Required Banks or (b) a proposed Borrowing Base pursuant to
Section 4.2 or Section 4.3, as applicable, that would increase the then-current
Borrowing Base that has been approved by the Super Majority Banks.


“Note” means a promissory note of Borrower, payable to a Bank, in substantially
the form of Exhibit A hereto, evidencing the obligation of Borrower to repay to
such Bank its Applicable Percentage of the Loans, together with all
modifications, extensions, renewals and rearrangements thereof, and “Notes”
means all of the Notes.


“Obligations” means, collectively, all present and future indebtedness,
obligations and liabilities, and all renewals and extensions thereof, or any
part thereof, of each Credit Party (a) to any Bank or to any Affiliate of any
Bank arising pursuant to the Loan Papers, and all interest accrued thereon and
costs, expenses and reasonable attorneys’ fees incurred in the enforcement or
collection thereof (including any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any Credit Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action),
(b)to any Bank Products Provider in respect of Bank Products, and (c) arising
under or in connection with any Hedge Transaction entered into on or after the
date of this Agreement between any Credit Party and any counterparty that is or
was, at the time such Hedge Transaction was entered into, a Bank or an Affiliate
of a Bank, in the case of this clause (c) regardless of whether such
counterparty ceases to be a Bank or an Affiliate of a Bank and excluding any
additional transactions or confirmations entered into after such counterparty
ceases to be a Bank or an Affiliate of a Bank, or after assignment by such
counterparty to another counterparty that is not a Bank or an Affiliate of a
Bank, regardless in the case of the foregoing clauses (a), (b) and (c) of
whether such indebtedness, obligations and liabilities are direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several or joint and
several; provided that solely with respect to any Guarantor that is not an
Eligible Contract Participant, any Excluded Swap Obligations of such Guarantor
shall in any event be excluded from the “Obligations” owing by such Guarantor.


“Oil and Gas Hedge Transactions” means a Hedge Transaction pursuant to which any
Person hedges the price to be received by it for future production of
Hydrocarbons; provided, that for the sole purpose of Section 9.10, the term “Oil
and Gas Hedge Transactions” shall be deemed to exclude all purchased put options
or price floors for Hydrocarbons.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security







--------------------------------------------------------------------------------





interest under, engaged in any other transaction pursuant to or enforced any
Loan Paper, or sold or assigned an interest in any Loan or Loan Paper).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Paper, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 13.7).


“Outstanding Revolving Credit” means, at any time, the sum of (i) the aggregate
Letter of Credit Exposure on such date, including the aggregate Letter of Credit
Exposure related to Letters of Credit to be issued on such date, plus (ii) the
aggregate outstanding principal balance of the Loans on such date, including the
amount of any Borrowing to be made on such date.


“Owl Rock Credit Agreement” means that certain First Lien Credit Agreement dated
as of July 27, 2018, among Borrower, as holdings, Brigham Minerals, LLC, as
borrower, Owl Rock Capital Corporation, as administrative agent and collateral
agent, and the lenders from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.


“Owl Rock Payoff” has the meaning given to such term in Section 6.1(a)(xiii).
“Parent” means Brigham Minerals, Inc., a Delaware corporation.
“Parent Audit Conditions” has the meaning given to such term in Section 8.1(a).
“Participant” has the meaning given to such term in Section 14.8(b).
“Participant Register” has the meaning given to such term in Section 14.8(b).
“Payor” has the meaning given to such term in Section 3.4.
“Periodic Determination” means any determination of the Borrowing Base pursuant
to Section 4.2.


“Permitted Additional Debt” means any unsecured senior or unsecured senior
subordinated Debt for borrowed money of Borrower or any Credit Party incurred or
issued under Section 9.1(e).


“Permitted Additional Debt Documents” means any indenture or other loan
agreement governing any Permitted Additional Debt, all guarantees thereof and
all other agreements, documents or instruments executed and delivered by
Borrower or any other Credit Party in connection with, or pursuant to, the
incurrence or issuance of Permitted Additional Debt.


“Permitted Encumbrances” means with respect to any Property:


(a)
Liens securing the Obligations under the Loan Papers;








--------------------------------------------------------------------------------





(b)    Liens for Taxes, assessments or other governmental charges or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;


(c)    Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;


(d)    landlords’, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens arising in the ordinary course of business or incident to the acquisition,
exploration, development, ownership, maintenance and selling, leasing or
otherwise disposing of, Mineral Interests, each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;


(e)    Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of any material Property covered by such Lien
for the purposes for which such Property is held by Borrower or any Restricted
Subsidiary or materially impair the value of any material Property subject
thereto;


(f)    banker’s liens, rights of set-off or similar rights and remedies arising
in the ordinary course of business and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account;


(g)    easements, restrictions, servitudes, permits, conditions, covenants,
exceptions, reservations, zoning and land use requirements and other title
defects in any Property of Borrower or any Restricted Subsidiary, that in each
case do not secure Debt and that in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by Borrower
or any Restricted Subsidiary or materially impair the value of such Property
subject thereto;


(h)    Liens to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts,





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





leases, statutory obligations, regulatory obligations, obligations in respect of
workers’ compensation, unemployment insurance or other forms of government
benefits or insurance and other obligations of a like nature incurred in the
ordinary course of business;


(i)    Liens, titles and interests of lessors (including sub-lessors) of
property leased by such lessors to Borrower or any Restricted Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and Borrower’s or such Restricted Subsidiary’s interests
therein imposed by such leases, and Liens and encumbrances encumbering such
lessors’ titles and interests in such property and to which Borrower’s or such
Restricted Subsidiary’s leasehold interests may be subject or subordinate, in
each case, whether or not evidenced by Uniform Commercial Code financing
statement filings or other documents of record, provided that such Liens do not
secure Debt of Borrower or any Restricted Subsidiary and do not encumber
Property of Borrower or any Restricted Subsidiary other than the Property that
is the subject of such leases and items located thereon;


(j)    Liens, titles and interests of licensors of software and other intangible
property licensed by such licensors to Borrower or any Restricted Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and Borrower’s or such Restricted Subsidiary’s interests
therein imposed by such licenses, and Liens and encumbrances encumbering such
licensors’ titles and interests in such property and to which Borrower’s or such
Restricted Subsidiary’s license interests may be subject or subordinate, in each
case, whether or not evidenced by Uniform Commercial Code financing statement
filings or other documents of record, provided that such Liens do not secure
Debt of Borrower or any Restricted Subsidiary and do not encumber Property of
Borrower or any Restricted Subsidiary other than the Property that is the
subject of such licenses;


(k)    Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.1(d) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Debt, together with any
improvements, fixtures or accessions to such Property and the proceeds of such
Property, improvements, fixtures or accessions;


(l)
judgment and attachment Liens not giving rise to an Event of Default; and



(m)    Liens of issuers of commercial letters of credit or similar undertakings
on the goods that are the subject of such letters of credit or undertakings.


Provisions in the Loan Papers allowing Permitted Encumbrances on any item of
Property shall be construed to allow such Permitted Encumbrances also to cover
any improvements, fixtures or accessions to such Property and the proceeds of
and insurance on such Property, improvements, fixtures or accessions. No
intention to subordinate any Lien granted in favor of Administrative Agent and
Banks is to be hereby implied or expressed by the permitted existence of any
Permitted Encumbrances. Notwithstanding anything to the contrary contained in
the foregoing, the term “Permitted Encumbrances” shall not include any Lien
securing Debt for borrowed money other than Debt described in the preceding
clauses (a) and (k).







--------------------------------------------------------------------------------





“Permitted Holders” means, collectively, the Sponsors and members of management
of Borrower or Parent.


“Permitted Investment” means:


(a)
accounts receivable arising in the ordinary course of business;



(b)direct obligations of the United States or any agency thereof, or obligations
fully guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof;


(c)commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s;


(d)demand deposits and time deposits (including certificates of deposit)
maturing within one year from the date of creation thereof with any Bank or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 (or then equivalent grade) or P2 (or
then equivalent grade), as such rating is set forth from time to time, by S&P or
Moody’s, respectively;


(e)shares of any SEC registered 2a-7 money market fund that has net assets of at
least $500,000,000 and the highest rating obtainable from either Moody’s or S&P;


(f)
Investments made by a Credit Party in or to another Credit Party;



(g)subject to the limits of Section 8.2, Investments (including capital
contributions) in general or limited partnerships or other types of entities
(each a “venture”) entered into by any Credit Party with others in the ordinary
course of business; provided that (i) any such venture is engaged primarily in
oil and gas exploration, development, production, processing and related
activities, including transportation, (ii) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms,
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding, $5,000,000;


(h)Investments made in connection with entering into or performing operating
agreements, mineral leases, processing agreements, farm-out agreements,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization agreements, pooling arrangements, area of mutual interest
agreements, production sharing agreements or other similar or customary
agreements, transactions or arrangements, in each case made or entered into in
the ordinary course of the oil and gas business, excluding, however, Investments
in Equity Interests issued by other Persons; provided that, none of the
foregoing shall involve the incurrence of any Debt not permitted by Section 9.1;







--------------------------------------------------------------------------------





(i)Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this definition, or owing to a
Credit Party as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or as a result of the enforcement of any Lien
in favor of such Credit Party; provided that such Credit Party shall give
Administrative Agent prompt written notice in the event that the aggregate
amount of all investments held at any one time under this clause (i) exceeds
$5,000,000;


(j)Investments in Unrestricted Subsidiaries, provided that (i) the aggregate
unrecovered Invested amount of all such Investments shall not at any time exceed
the sum of (A) $5,000,000 plus (B) any additional amounts funded entirely by
capital contributions (other than proceeds of Disqualified Capital Stock)
received by Borrower from the holders of its Equity Interests within ten (10)
Business Days prior to the making of any such Investment and (ii) no Event of
Default or Borrowing Base Deficiency shall exist at the time of, or immediately
following, the making of such Investment; and


(k)other Investments of any kind not to exceed at any time the Threshold Amount
in aggregate unrecovered Invested amount (provided that to the extent any
Investments are received as partial consideration for entering into contracts
for the gathering, processing, transportation or marketing of Hydrocarbons, such
Investments shall be deemed to have an unrecovered Invested amount of zero).


“Permitted Tax Distributions” means, with respect to any taxable period (or
portion thereof) during which Borrower is taxable as a partnership or is a
disregarded entity for United States federal income tax purposes, one or more
tax distributions to the member(s) of Borrower in an aggregate amount, with
respect to each such taxable period (or portion thereof), that does not exceed
the amount required to make a pro rata distribution to each direct or indirect
owner of Borrower equal to (a) the product of (i) the sum of the highest
marginal United States federal and New York state income tax rates applicable to
individuals (or, if higher, corporations) on ordinary income (including any tax
rate imposed on “net investment income” by Section 1411 of the Code, but without
taking into account the deductibility of state and local taxes), multiplied by
(ii) the taxable income (or estimates thereof) allocable to such direct or
indirect owner of Borrower as a result of the operations or activities of
Borrower and its Subsidiaries during such taxable period (or portion thereof) or
(b) if higher, in the case of Parent and its Consolidated Subsidiaries, an
amount that will enable Parent and its Consolidated Subsidiaries to timely
satisfy all of their U.S. federal, state and local tax liabilities (including
estimates thereof) arising solely from their direct or indirect interest in
Borrower.


“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.


“Pine Brook Group” means Pine Brook BXP Intermediate, L.P., Pine Brook BXP II
Intermediate, L.P., Pine Brook PD Intermediate, L.P., any of the foregoing
Persons’ Affiliates (other than portfolio companies thereof), and any fund
managed or administered by any such Person or





--------------------------------------------------------------------------------




any of its Affiliates, and the phrase “member of the Pine Brook Group” shall be
construed accordingly.







--------------------------------------------------------------------------------





“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code and which (a) is currently or hereafter sponsored, maintained or
contributed to by Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any
time during the six calendar years preceding the Effective Date, sponsored,
maintained or contributed to by Borrower, a Credit Party or an ERISA Affiliate.


“Platform” has the meaning given to such term in Section 8.1.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.


“Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Non-producing Mineral Interests, and Proved Undeveloped
Mineral Interests.


“Proved Non-producing Mineral Interests” means all Mineral Interests to which
proved developed non-producing reserves of oil or gas are attributed.


“Proved Producing Mineral Interests” means all Mineral Interests to which proved
developed producing reserves of oil or gas are attributed.


“Proved Undeveloped Mineral Interests” means all Mineral Interests to which
proved undeveloped reserves of oil or gas are attributed.


“Public Bank” has the meaning given to such term in Section 8.1.


“Purchase Money Debt” means Debt, the proceeds of which are used to finance the
acquisition, construction, or improvement of inventory, equipment or other
Property in the ordinary course of business; provided, however, that such Debt
is incurred no later than 120 days after such acquisition or the completion of
such construction or improvement.


“Qualified ECP Guarantor” means, with respect to any Benefitting Guarantor, in
respect of any Hedge Transaction, each Credit Party that, at the time the
guaranty by such Benefitting Guarantor of, or the grant by such Benefitting
Guarantor of a security interest or other Lien securing, obligations under such
Hedge Transaction is entered into or becomes effective with respect to, or at
any other time such Benefitting Guarantor is by virtue of such guaranty or grant
of a security interest or other Lien otherwise deemed to enter into, such Hedge
Transaction, constitutes an Eligible Contract Participant and can cause such
Benefitting Guarantor to qualify as an Eligible Contract Participant at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


“Recipient” means (a) Administrative Agent, (b) any Bank and (c) any Letter of
Credit Issuer, as applicable.


“Recognized Value” means, with respect to Proved Mineral Interests, the value
attributed to such Mineral Interests in the most recent Determination of the
Borrowing Base pursuant to Article IV (or for purposes of determining the
initial Borrowing Base in the event no such Determination





--------------------------------------------------------------------------------




has occurred), based upon the present value discounted at 10% per annum of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Mineral







--------------------------------------------------------------------------------





Interests and taking into account the risk discounts applied by Banks to the
various categories of Proved Mineral Interests.


“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.


“Register” has the meaning given to such term in Section 14.8(d).


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.


“Replacement Rate” has the meaning given to such term in Section 13.1(b).


“Request for Borrowing” means a request by Borrower for a Borrowing in
accordance with Section 2.2.


“Request for Letter of Credit” means a request by Borrower for a Letter of
Credit in accordance with Section 2.3.


“Required Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Applicable Percentage of 66-2/3% or more of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding 66-2/3% or more of the Outstanding Revolving Credit,
subject in each case to Section 3.5(a); provided that, in each case, in the
event there are only two or three Banks, Required Banks means at least two
Banks.


“Required Payment” has the meaning given to such term in Section 3.4.


“Required Reserve Value” means Proved Mineral Interests that have a Recognized
Value of not less than 80% of the Recognized Value of all Proved Mineral
Interests held by Borrower and its Restricted Subsidiaries.


“Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by Borrower and its Restricted Subsidiaries in form and
substance reasonably acceptable to Administrative Agent prepared in accordance
with customary and prudent practices in the petroleum engineering industry for
similarly-situated owners of non-operated Mineral Interests. Each Reserve Report
required to be delivered by March 31 of each year pursuant to Section 4.1 shall
be prepared by an Approved Petroleum Engineer. Each other Reserve Report may, at
Borrower’s option, be prepared by Borrower’s in-house staff or by an Approved
Petroleum Engineer. For purposes of Section 4.1, and until superseded, the
Initial Reserve Report shall be considered a Reserve Report.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in Borrower or
any of its Restricted Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interest in Borrower or any of its Restricted Subsidiaries.







--------------------------------------------------------------------------------





“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.


“Revolving Availability” means, at any time: (a) the Total Commitment in effect
at such time minus (b) the Outstanding Revolving Credit at such time.


“Rolling Period” means (a) for each of the Fiscal Quarters ending June 30, 2019,
September 30, 2019 and December 31, 2019, the applicable period commencing on
April 1, 2019 and ending on the last day of such applicable Fiscal Quarter, and
(b) for each Fiscal Quarter ending thereafter, any period of four consecutive
Fiscal Quarters ending on the last day of such applicable Fiscal Quarter.


“Rollover Notice” has the meaning given to such term in Section 2.5(c).


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“Schedule” means a “schedule” attached to this Agreement and incorporated herein
by reference, unless specifically indicated otherwise.


“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.


“Secured Hedge Provider” means any (a) Person that is a party to a Hedge
Transaction with a Credit Party that entered into such Hedge Transaction before
or while such Person was a Bank or an Affiliate of a Bank, whether or not such
Person at any time ceases to be a Bank or an Affiliate of a Bank, as the case
may be, or (b) assignee of any Hedge Transaction (by novation or otherwise) from
any Person described in clause (a) above so long as such assignee is a Bank or
an Affiliate of a Bank.


“Secured Parties” means, collectively, Administrative Agent, Banks, the Letter
of Credit Issuer, the Bank Products Providers and Secured Hedge Providers, and
“Secured Party” means any of them individually.







--------------------------------------------------------------------------------




“Securities Account” shall have the meaning set forth in Article 8 of the UCC.







--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Security Agreement” means a security and pledge agreement substantially in the
form of Exhibit G hereto to be executed by Borrower, and each existing and
future Restricted Subsidiary of Borrower, pursuant to which each Credit Party
grants a security interest in substantially all of its personal property
(subject to the exclusions provided therein) in favor of Administrative Agent
for the benefit of the Secured Parties to secure the Obligations, together with
each other joinder or supplement thereto delivered pursuant to Article V or
otherwise, in each case as amended, supplemented, or otherwise modified from
time to time.


“Security Instruments” means the Facility Guaranty, the Security Agreement, the
Mortgages, and any and all other agreements and instruments, now or hereafter
executed and delivered by Borrower or any Restricted Subsidiary as security for,
or as a guaranty of, the payment or performance of the Obligations, the Notes,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements or instruments may be amended, modified, supplemented or
restated from time to time. Hedge Agreements do not constitute Security
Instruments.


“Special Damages” has the meaning given to such term in Section 14.13.


“Special Determination” means any determination of the Borrowing Base pursuant
to Article IV or Section 5.2 other than a Periodic Determination.


“Specified Parent Investment” means (a) any direct or indirect Investment made
by Parent or any of its Subsidiaries (including Holdings) in Borrower and its
Subsidiaries or (b) any other Investment made or asset owned by Parent or any of
its Subsidiaries (including Holdings but other than Borrower and its
Subsidiaries), so long as, with respect to this clause (b), the aggregate
unrecovered Invested amount of all such Investments and fair market value of all
such other assets does not at any time exceed $1,500,000.


“Sponsors” means each member of the Warburg Group, each member of the Pine Brook
Group and each member of the Yorktown Group.


“Stockholders’ Agreement” means that certain Stockholders’ Agreement dated as of
April 23, 2019 by and between the Sponsors and Parent as in effect on the
Effective Date.


“Subsidiary” means, for any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
(including that of a general partner or managing member) are at the time
directly or indirectly owned, collectively, by such Person and any Subsidiaries
of such Person. The term “Subsidiary” shall include Subsidiaries of Subsidiaries
(and so on).


“Super Majority Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Applicable Percentage of 80% or more of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding 80% or more of







--------------------------------------------------------------------------------





the Outstanding Revolving Credit, subject in each case to Section 3.5(a);
provided that, in each case, as long as there are less than three Banks, Super
Majority Banks means all Banks.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges,
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Termination Date” means the earlier of (a) the Maturity Date and (b) any
earlier date on which the Commitments, Aggregate Maximum Credit Amount or the
Aggregate Elected Commitment Amount are terminated in full or otherwise reduced
to zero, as the case may be, pursuant to Section 2.9, Section 2.15(f) or Section
11.1.


“Threshold Amount” means the greater of (a) $10,000,000 and (b) 7.5% of the
Borrowing Base then in effect; provided that the Threshold Amount shall not
exceed $20,000,000 at any time.


“Total Commitment” means the sum of all of the Banks’ Commitments.


“Total Net Funded Debt” means, at any date of determination, (a) the aggregate
principal amount of all Debt (without duplication) of Borrower and its
Consolidated Restricted Subsidiaries described in clauses (a), (b), (d) or (e)
of the definition of “Debt”, other than Debt with respect to letters of credit
to the extent such letters of credit have not been drawn (and subject to the
proviso at the end of the definition of “Debt”) less (b) the amount of
unrestricted cash and cash equivalents of Borrower and its Consolidated
Restricted Subsidiaries on such date; provided that the amount under this clause
(b) shall not exceed $25,000,000.


“Tranche” means an Adjusted Base Rate Tranche or a Eurodollar Tranche and
“Tranches” means Adjusted Base Rate Tranches or Eurodollar Tranches or any
combination thereof.


“Type” means with reference to a Tranche, the characterization of such Tranche
as an Adjusted Base Rate Tranche or a Eurodollar Tranche based on the method by
which the accrual of interest on such Tranche is calculated.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Secured
Party’s Lien pursuant to any Security Instrument.


“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning given such term in Section
13.5(g).







--------------------------------------------------------------------------------





“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as such on
Schedule 3 or which Borrower has designated in writing to Administrative Agent
to be an Unrestricted Subsidiary pursuant to Section 9.11.


“Warburg Group” means Brigham Parent Holdings, L.P., Warburg Pincus Private
Equity (E&P) XI-A (Brigham), LLC, Warburg Pincus XI (E&P) Partners-A (Brigham),
LLC, WP Brigham Holdings, L.P., WP Energy Brigham Holdings, L.P., WP Energy
Partners Brigham Holdings, L.P., Warburg Pincus Energy (E&P) Partners-A
(Brigham), LLC, Warburg Pincus Energy (E&P)-A (Brigham), LLC, any of the
foregoing Persons’ Affiliates (other than portfolio companies thereof), and any
fund managed or administered by any such Person or any of its Affiliates, and
the phrase “member of the Warburg Group” shall be construed accordingly.


“Withholding Agent” means any Credit Party or Administrative Agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yorktown Group” means Yorktown Energy Partners IX, L.P., Yorktown Energy
Partners X, L.P., Yorktown Energy Partners XI, L.P., YT Brigham Co Investment
Partners, LP, any of the foregoing Persons’ Affiliates (other than portfolio
companies thereof), and any fund managed or administered by any such Person or
any of its Affiliates, and the phrase “member of the Yorktown Group” shall be
construed accordingly.


Section 1.3 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statements delivered to Banks except (a) that,
notwithstanding GAAP and FASB ASC 842, Borrower’s and Parent’s accounting
treatment of capital leases and operating leases for covenant compliance
purposes hereunder shall be consistent with Borrower’s accounting treatment
thereof as was in effect on December 15, 2018 and (b) for changes in which
Borrower’s and/or Parent’s independent certified public accountants concur and
which are disclosed to Administrative Agent on the next date on which financial
statements are required to be delivered to Banks pursuant to Section 8.1(a) and
Section 8.1(b); provided that, unless Borrower and Majority Banks shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants contained in Article IX or Article X are
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods. Any financial ratios
required to be maintained by Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). Notwithstanding
anything herein to the contrary, for the purposes of calculating any of the
ratios tested under Section 10.1, and the components of each of such ratios, all
Unrestricted





--------------------------------------------------------------------------------




Subsidiaries, and their Subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
for any







--------------------------------------------------------------------------------





cash dividends or distributions actually paid by any Unrestricted Subsidiary or
any of its Subsidiaries to Borrower or any Restricted Subsidiary, which shall be
deemed to be income to Borrower or such Restricted Subsidiary when actually
received by it.


Section 1.4 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


Section 1.5 Interpretation. As used herein, the term “including” in its various
forms means including without limitation. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. The word “or” is not exclusive. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in the Loan Papers), (b) any reference herein to any Law shall be
construed as referring to such Law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Papers), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). No provision of this Agreement or any
other Loan Paper shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.


Section 1.6 Rates. Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate”.


Section 1.7 Divisions. For all purposes under the Loan Papers, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.


ARTICLE II
THE CREDIT FACILITIES


Section 2.1    Commitments.







--------------------------------------------------------------------------------





(a)Subject to Section 2.1(c) and the other terms and conditions set forth in
this Agreement, each Bank severally agrees to lend to Borrower from time to time
prior to the Termination Date amounts not to exceed in the aggregate at any one
time outstanding, the amount of such Bank’s Commitment less such Bank’s Letter
of Credit Exposure, to the extent any such Loan would not cause the Outstanding
Revolving Credit to exceed the Total Commitment. Each Borrowing shall (i) be in
an aggregate principal amount of $500,000 or any larger integral multiple of
$100,000, and (ii) be made from each Bank ratably in accordance with its
respective Applicable Percentage. Subject to the foregoing limitations and the
other provisions of this Agreement, Borrower may borrow under this Section
2.1(a), repay amounts borrowed under this Section 2.1(a) and request new
Borrowings under this Section 2.1(a).

--------------------------------------------------------------------------------



(b)The Letter of Credit Issuer will issue Letters of Credit, from time to time
during the Letter of Credit Period upon request by Borrower, for the account of
Borrower, so long as (i) the sum of (A) the total Letter of Credit Exposure of
all Banks then existing, and (B) the amount of the requested Letter of Credit,
does not exceed the lesser of (x) $10,000,000 and (y) the Total Commitment
(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amount), and
(ii) Borrower would be entitled to a Borrowing under Section 2.1(c) and Section
6.2 in the amount of the requested Letter of Credit; provided that, the Letter
of Credit Issuer shall not be under any obligation to issue any Letter of Credit
if a default of any Bank’s obligations to fund under Section

--------------------------------------------------------------------------------

2.1    exists or any Bank is at such time a Defaulting Bank hereunder, unless
the Letter of Credit Issuer has entered into arrangements satisfactory to Letter
of Credit Issuer with Borrower or such Bank to eliminate the Letter of Credit
Issuer’s risk with respect to such Bank. Not less than three Business Days prior
to the requested date of issuance of any such Letter of Credit, Borrower shall
execute and deliver to the Letter of Credit Issuer, the Letter of Credit
Issuer’s customary letter of credit application (“Letter of Credit
Application”). Each Letter of Credit shall be in form and substance acceptable
to Letter of Credit Issuer. Unless otherwise expressly agreed by the Letter of
Credit Issuer and Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit. No Letter of Credit shall have
an expiration date later than the earlier of (1) five Business Days prior to the
Termination Date and (2) one year from the date of issuance (subject to any
applicable automatic renewal provision) and no Letter of Credit shall be issued
in a currency other than U.S. Dollars. Upon the date of issuance of a Letter of
Credit, the Letter of Credit Issuer shall be deemed to have sold to each other
Bank, and each other Bank shall be deemed to have unconditionally and
irrevocably purchased from the Letter of Credit Issuer, a non-recourse
participation in the related Letter of Credit and Letter of Credit Exposure
equal to such Bank’s Applicable Percentage of such Letter of Credit and Letter
of Credit Exposure. Upon request of any Bank, Administrative Agent shall provide
notice to each Bank by telephone or facsimile setting forth each Letter of
Credit issued and outstanding pursuant to the terms hereof and specifying the
Letter of Credit Issuer, beneficiary and expiration date of each such Letter of
Credit, each Bank’s participation percentage of each such Letter of Credit and
the actual dollar amount of each Bank’s participation held by Letter of Credit
Issuer(s) thereof for such Bank’s account and risk. In connection with the
issuance of Letters of Credit hereunder, Borrower shall pay to Administrative
Agent in respect of such Letters of Credit (a) the applicable Letter of Credit
Fee in accordance with Section 2.12, (b) the applicable Letter of Credit
Fronting Fee in accordance with Section 2.12, and (c) all





--------------------------------------------------------------------------------




customary administrative, issuance, amendment, payment, and negotiation charges
of the Letter of Credit Issuer; provided that, no such Letter of Credit Fee
shall







--------------------------------------------------------------------------------





accrue or be deemed to have accrued, or be owing or payable by Borrower to
Administrative Agent or any Letter of Credit Issuer for the account of any
Defaulting Bank with respect to its share of such Letter of Credit Fee in the
event Borrower has entered into an arrangement with or provided cash collateral
to the Letter of Credit Issuer with respect to the Letter of Credit Issuer’s
risk with respect to such Bank’s obligation to fund its Applicable Percentage
share of the aggregate existing Letter of Credit Exposure with respect to such
Letter of Credit. Administrative Agent shall distribute the Letter of Credit Fee
to Banks in accordance with their respective Applicable Percentages, and
Administrative Agent shall distribute the Letter of Credit Fronting Fee, and the
charges described in clause (c) of the immediately preceding sentence, to the
Letter of Credit Issuer for its own account. Any increase, renewal or extension
of any Letter of Credit shall be deemed to be the issuance of a new Letter of
Credit for purposes of this Section 2.1(b).


Upon the occurrence of an Event of Default, Borrower shall, on the next
succeeding Business Day, deposit with Administrative Agent such funds as
Administrative Agent may request, up to a maximum amount equal to the aggregate
existing Letter of Credit Exposure of all Banks. Any funds so deposited shall be
held by Administrative Agent for the ratable benefit of all Banks as security
for the outstanding Letter of Credit Exposure and the other Obligations, and
Borrower will, in connection therewith, execute and deliver such Security
Instruments with respect to such deposit of funds in form and substance
satisfactory to Administrative Agent which it may, in its discretion, require.
As drafts or demands for payment are presented under any Letter of Credit,
Administrative Agent shall apply such funds to satisfy such drafts or demands.
When all Letters of Credit have expired and the Obligations have been repaid in
full (and the Commitments of all Banks have terminated) or such Event of Default
has been cured to the satisfaction of Majority Banks, Administrative Agent shall
release to Borrower any remaining funds deposited under this Section 2.1(b).
Whenever Borrower is required to make deposits under this Section 2.1(b) and
fail to do so on the day such deposit is due, Administrative Agent or any Bank
may, without notice to Borrower, make such deposit (whether by application of
proceeds of any collateral for the Obligations, by transfers from other accounts
maintained with any Bank or otherwise) using any funds then available to any
Bank of Borrower, any guarantor, or any other Person liable for all or any part
of the Obligations.


In the event there exists one or more Defaulting Banks, Borrower shall, on the
next succeeding Business Day following request from Administrative Agent,
deposit with Administrative Agent such funds as Administrative Agent may
reasonably request, up to a maximum Letter of Credit Exposure attributable to
such Defaulting Bank(s) as security for such Defaulting Bank’s Letter of Credit
Exposure. As drafts or demands for payment are presented under any Letter of
Credit, Administrative Agent shall apply such funds to satisfy drafts or demands
attributable to such Defaulting Bank(s). When there are no longer any Defaulting
Banks or no longer any Letters of Credit outstanding, Administrative Agent shall
release to Borrower any remaining funds deposited under this paragraph.


Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to reimburse the Letter of Credit Issuer, in immediately available funds,
for any payment or disbursement made by the Letter of Credit Issuer under any
Letter of Credit issued by it (x) on the same Business Day the Letter of Credit
Issuer makes demand for such reimbursement if such demand





--------------------------------------------------------------------------------




is made at or prior to 11:00 a.m. (New York, New York time) and (y) on the next
Business Day after such demand for reimbursement if such demand is made after
11:00 a.m. (New York,







--------------------------------------------------------------------------------





New York time). Payment shall be made by Borrower with interest on the amount so
paid or disbursed by the Letter of Credit Issuer from and including the date
payment is made under any Letter of Credit to but excluding the date of payment,
at the lesser of (i) the Maximum Lawful Rate, or (ii) the Default Rate. The
obligations of Borrower under this paragraph will continue until all Letters of
Credit have expired and all reimbursement obligations with respect thereto have
been paid in full by Borrower and until all other Obligations shall have been
paid in full.


The reimbursement obligations of Borrower under this Section 2.1(b) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Papers (including any Letter of Credit
Application executed pursuant to this Section 2.1(b)) under and in all
circumstances whatsoever and Borrower hereby waives any defense to the payment
of such reimbursement obligations based on any circumstance whatsoever,
including in any case, the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, counterclaim, defense or other rights which Borrower or any other
Person may have at any time against any beneficiary of any Letter of Credit,
Administrative Agent, any Bank or any other Person, whether in connection with
any Letter of Credit or any unrelated transaction; (iii) any statement, draft or
other documentation presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect whatsoever; (iv) payment by the Letter
of Credit Issuer under any Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit; or
(v) any other circumstance whatsoever, whether or not similar to any of the
foregoing; provided that the Letter of Credit Issuer shall not be excused from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the Letter of Credit Issuer’s failure to exercise due care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or by the Letter of Credit Issuer’s gross negligence or
willful misconduct.


As among Borrower on the one hand, Administrative Agent, and each Bank, on the
other hand, Borrower assumes all risks of the acts and omissions of, or misuse
of Letters of Credit by, the beneficiary of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of Administrative
Agent, the Letter of Credit Issuer or any Bank shall be responsible for:


(i)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any Letter of Credit,
even if it should prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;


(ii)    the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign the Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;


(iii)    the failure of the beneficiary of the Letter of Credit to comply duly
with conditions required in order to draw upon such Letter of Credit;







--------------------------------------------------------------------------------





(iv)    errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, or otherwise, whether or not they be
in cipher;


(v)
errors in interpretation of technical terms;



(vi)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;


(vii)    the misapplication by the beneficiary of the Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or


(viii)    any consequences arising from causes beyond the control of
Administrative Agent or any Bank.


In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Letter of Credit Issuer may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.


Borrower shall be obligated to reimburse the Letter of Credit Issuer through
Administrative Agent upon demand for all amounts paid under Letters of Credit as
set forth in the third paragraph of this Section 2.1(b); provided that, if
Borrower for any reason fails to reimburse the Letter of Credit Issuer in full
when such reimbursement is required under such paragraph, Banks shall reimburse
the Letter of Credit Issuer in accordance with each Bank’s Applicable Percentage
for amounts due and unpaid from Borrower as set forth herein below; provided
further that, no such reimbursement made by Banks shall discharge Borrower’s
obligations to reimburse the Letter of Credit Issuer. All reimbursement amounts
payable by any Bank under this Section 2.1(b) shall include interest thereon at
the Federal Funds Rate, from the date of the payment of such amounts by the
Letter of Credit Issuer to but excluding the date of reimbursement by such Bank.
No Bank shall be liable for the performance or nonperformance of the obligations
of any other Bank under this paragraph. The reimbursement obligations of Banks
under this paragraph shall continue after the Termination Date and shall survive
termination of this Agreement and the other Loan Papers.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Application or other document related
to such Letter of Credit, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(c)No Bank will be obligated to lend to Borrower or incur Letter of Credit
Exposure under this Section 2.1, and Borrower shall not be entitled to borrow
hereunder or obtain Letters of Credit hereunder (i) if the amount of the
Outstanding Revolving Credit exceeds the Total Commitment at such time, or (ii)
in an amount which would cause the Outstanding Revolving Credit to exceed the
Total Commitment. Nothing in this Section 2.1(c) shall be deemed to limit any
Bank’s obligation to reimburse the Letter of Credit Issuer with respect to such
Bank’s participation in Letters of Credit issued by the Letter of Credit Issuer
as provided in Section 2.1(b).


Section 2.2    Method of Borrowing.


(a)In order to request any Borrowing hereunder, Borrower shall hand deliver or
telecopy to Administrative Agent a duly completed Request for Borrowing (i)
prior to 10:00
a.m.    (Central time) on the Borrowing Date of a proposed Adjusted Base Rate
Borrowing, and (ii) prior to 11:00 a.m. (Central time) at least three (3)
Eurodollar Business Days before the Borrowing Date of a proposed Eurodollar
Borrowing. Each such Request for Borrowing shall be substantially in the form of
Exhibit B hereto, and shall specify:


(A)    whether such Borrowing is to be an Adjusted Base Rate Borrowing or a
Eurodollar Borrowing;


(B)    the Borrowing Date of such Borrowing, which shall be a Business Day in
the case of an Adjusted Base Rate Borrowing, or a Eurodollar Business Day in the
case of a Eurodollar Borrowing;


(C)
the aggregate amount of such Borrowing;



(D)    in the case of a Eurodollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;


(E)
the Outstanding Revolving Credit exposure on the date

thereof; and


(F)
the pro forma Outstanding Revolving Credit exposure

(giving effect to the requested Borrowing).


Each Request for Borrowing shall constitute a representation by Borrower that
the amount of the requested Borrowing shall not cause the total Outstanding
Revolving Credit to exceed the Total Commitment (i.e., the least of (x) the
Aggregate Maximum Credit Amounts, (y) the then effective Borrowing Base and (z)
the then effective Aggregate Elected Commitment Amount).


(b)Upon receipt of a Request for Borrowing described in Section 2.2(a),
Administrative Agent shall promptly notify each Bank (as applicable) of the
contents thereof and the amount of the Borrowing to be loaned by such Bank
pursuant thereto, and such Request for Borrowing shall not thereafter be
revocable by Borrower.







--------------------------------------------------------------------------------




(c)Not later than 12:00 noon (Central time) on the date of each Borrowing, each
Bank shall make available its Applicable Percentage of such Borrowing, in funds
immediately available to Administrative Agent at its address set forth on
Schedule 1 hereto.







--------------------------------------------------------------------------------





Unless Administrative Agent determines that any applicable condition specified
in Section 6.2 has not been satisfied, Administrative Agent will make the funds
so received from Banks available to Borrower at Administrative Agent’s aforesaid
address or, if requested by Borrower, by wire transfer of such funds as
specified by Borrower.


Section 2.3    Method of Requesting Letters of Credit.


(a)In order to request any Letter of Credit hereunder, Borrower shall hand
deliver or telecopy to the Letter of Credit Issuer with a copy to Administrative
Agent a duly completed Request for Letter of Credit prior to 10:00 a.m. (Central
time) at least three Business Days before the date specified for issuance of
such Letter of Credit. Each Request for Letters of Credit shall be substantially
in the form of Exhibit C hereto, shall be accompanied by the applicable Letter
of Credit Issuer’s duly completed and executed Letter of Credit Application and
shall specify:


(i)
the requested date for issuance of such Letter of Credit;



(ii)    the terms of such requested Letter of Credit, including the name and
address of the beneficiary, the stated amount, the expiration date and the text
of the certificate to be presented along with drafts under such Letter of
Credit;


(iii)
the Outstanding Revolving Credit exposure on the date thereof; and



(iv)    the pro forma total Outstanding Revolving Credit exposure (giving effect
to the requested Letter of Credit issuance).


A Letter of Credit shall be issued, amended, renewed or extended only if (and
each Request for Letter of Credit in connection therewith shall constitute a
representation and warranty by Borrower that), after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (A) the sum
of (1) the total Letter of Credit Exposure of all Banks then existing and (2)
the amount of the issued, amended, renewed or extended Letter of Credit Exposure
does not exceed the lesser of (x) $10,000,000 and (y) the Total Commitment
(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amount) and (B) the total Outstanding Revolving Credit exposure shall not exceed
the Total Commitment (i.e., the least of (x) the Aggregate Maximum Credit
Amounts, (y) the then effective Borrowing Base and (z) the then effective
Aggregate Elected Commitment Amount).


(b)Upon receipt of a Request for Letter of Credit described in Section 2.3(a),
Administrative Agent shall promptly notify each Bank of the contents thereof,
including the amount of the requested Letter of Credit, and such Request for
Letter of Credit shall not thereafter be revocable by Borrower.


(c)No later than 12:00 noon (Central time) on the date specified for the
issuance of such Letter of Credit, unless Administrative Agent notifies the
Letter of Credit Issuer that any applicable condition precedent set forth in
Section 6.2 has not been satisfied, the







--------------------------------------------------------------------------------





applicable Letter of Credit Issuer will issue and deliver such Letter of Credit
pursuant to the instructions of Borrower.


Notwithstanding anything herein to the contrary, the Letter of Credit Issuer
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (1) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (2) if any order, judgment or decree of any
Governmental Authority or arbitrator, in either case, with jurisdiction over the
Letter of Credit Issuer, shall by its terms purport to enjoin or restrain the
Letter of Credit Issuer from issuing such Letter of Credit, or any Law relating
to the Letter of Credit Issuer or any Governmental Authority with jurisdiction
over the Letter of Credit Issuer shall prohibit, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Letter of Credit Issuer with respect to such Letter of Credit any reserve or
capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the Letter of Credit Issuer in good
faith deems material to it or (3) if the issuance of such Letter of Credit would
violate one or more policies of the Letter of Credit Issuer applicable to
letters of credit generally under similar circumstances for similarly situated
borrowers; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed not to be in effect on the
Effective Date for purposes of clause (2) above, regardless of the date enacted,
adopted, issued or implemented.


Section 2.4 Notes. Upon request by any Bank, the Loans made by such Bank shall
be evidenced by a single promissory note of Borrower in substantially the form
of Exhibit A, dated, in the case of (a) any Bank party hereto as of the date of
this Agreement, as of the date of this Agreement, (b) any Bank that becomes a
party hereto pursuant to an Assignment and Assumption Agreement, as of the
effective date of the Assignment and Assumption Agreement, or (c) any Additional
Bank that becomes a party hereto in connection with an increase in the Aggregate
Elected Commitment Amount pursuant to Section 2.15(b), as of the effective date
of such increase, in each case, payable to such Bank in a principal amount equal
to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Bank’s Maximum Credit Amount increases or
decreases for any reason, Borrower shall deliver or cause to be delivered on the
effective date of such increase or decrease (to the extent so requested), a new
Note payable to such Bank in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed. Borrower will be obligated, as provided herein, to repay the Loans
made by each Bank regardless of whether or not such Bank requests a Note.


Section 2.5    Interest Rates; Payments; No Premiums.







--------------------------------------------------------------------------------





(a)The principal amount of the Loans outstanding from day to day which is the
subject of an Adjusted Base Rate Tranche shall bear interest (computed on the
basis of actual days elapsed in a 365 or 366 day year, as applicable) at a rate
per annum equal to the sum of (i) the Adjusted Base Rate, plus (ii) the
Applicable Margin; provided that in no event shall the rate charged hereunder or
under the Notes exceed the Maximum Lawful Rate. Interest on any portion of the
principal of the Loans subject to an Adjusted Base Rate Tranche shall be payable
as it accrues on the last day of each Fiscal Quarter.


(b)The principal amount of the Loans outstanding from day to day which is the
subject of a Eurodollar Tranche shall bear interest (computed on the basis of
actual days elapsed and as if each calendar year consisted of 360 days, unless
such computation would exceed the Maximum Lawful Rate in which case interest
shall be computed on the basis of actual days elapsed in a 365 or 366 day year,
as applicable) for the Interest Period applicable thereto at a rate per annum
equal to the sum of (i) the Adjusted LIBOR Rate, plus (ii) the Applicable
Margin; provided, that in no event shall the rate charged hereunder or under the
Notes exceed the Maximum Lawful Rate. Interest on any portion of the Loans
subject to a Eurodollar Tranche having an Interest Period of six (6) or twelve
(12) months shall be payable on the last day of such Interest Period and on the
last day of the initial three-month period and, as applicable, each subsequent,
three-month period during such Interest Period.


(c)So long as no Default or Event of Default shall be continuing, subject to the
provisions of this Section 2.5, Borrower shall have the option of having all or
any portion of the principal outstanding under the Loans borrowed by it be the
subject of an Adjusted Base Rate Tranche or one or more Eurodollar Tranches,
which shall bear interest at rates based upon the Adjusted Base Rate and the
Adjusted LIBOR Rate, respectively (each such option is referred to herein as an
“Interest Option”); provided that each Tranche shall be in a minimum amount of
$500,000 and shall be in an amount which is an integral multiple of $100,000.
Each change in an Interest Option made pursuant to this Section 2.5(c) shall,
for purposes of determining how much of the Loans are the subject of an Adjusted
Base Rate Tranche and how much of the Loans are the subject of Eurodollar
Tranches only (and for no other purpose), be deemed both a payment in full of
the portion of the principal of the Loans which was the subject of the Adjusted
Base Rate Tranche or Eurodollar Tranche from which such change was made and a
Borrowing (notwithstanding that the unpaid principal amount of the Loans is not
changed thereby) of the portion of the principal of the Loans which is the
subject of the Adjusted Base Rate Tranche or Eurodollar Tranche into which such
change was made. Prior to the termination of each Interest Period with respect
to each Eurodollar Tranche, Borrower shall give written notice (a “Rollover
Notice”) in the form of Exhibit D attached hereto to Administrative Agent of the
Interest Option which shall be applicable to such portion of the principal of
the Loans upon the expiration of such Interest Period. Such Rollover Notice
shall be given to Administrative Agent by the time a Request for Borrowing would
be required under Section 2.2 if Borrower were requesting a Borrowing of the
Type resulting from such election, prior to the termination of the Interest
Period then expiring. If Borrower shall specify a Eurodollar Tranche, such
Rollover Notice shall also specify the length of the succeeding Interest Period
(subject to the provisions of the definitions of such term) selected by
Borrower. Each Rollover Notice shall be irrevocable and effective upon
notification thereof to Administrative Agent. If the required Rollover Notice
shall not have been timely received by Administrative Agent, Borrower shall be





--------------------------------------------------------------------------------




deemed to have elected that the principal of any Loan subject to the Interest
Period then expiring be the subject of an Adjusted Base Rate Tranche upon







--------------------------------------------------------------------------------





the expiration of such Interest Period, and Borrower will be deemed to have
given Administrative Agent notice of such election. Subject to the limitations
set forth in this Section 2.5(c) on the minimum amount of Eurodollar Tranches,
Borrower shall have the right to convert all or part of the Adjusted Base Rate
Tranche to a Eurodollar Tranche by giving Administrative Agent a Rollover Notice
of such election at least three (3) Eurodollar Business Days prior to the date
on which Borrower elects to make such conversion (a “Conversion Date”). The
Conversion Date selected by Borrower shall be a Eurodollar Business Day.
Notwithstanding anything in this Section 2.5 to the contrary, no portion of the
principal of any Loan which is the subject of an Adjusted Base Rate Tranche may
be converted to a Eurodollar Tranche and no Eurodollar Tranche may be continued
as such when any Event of Default has occurred and is continuing, but each such
Tranche shall be automatically converted to an Adjusted Base Rate Tranche on the
last day of each applicable Interest Period. If at Borrower’s election any
Eurodollar Tranche is converted into an Adjusted Base Rate Tranche prior to the
end of an Interest Period, Borrower will make any payment required by Section
3.3. In no event shall more than ten (10) Interest Periods be in effect with
respect to the Loans at any time.


(d)Notwithstanding anything to the contrary set forth in Section 2.5(a) or
Section 2.5(b), all overdue principal of and, to the extent permitted by Law,
overdue interest on the Loans and all other Obligations which are not paid in
full when due (whether at stated maturity, by acceleration or otherwise), for
the period from and including the due date thereof to but excluding the date the
same is paid in full, shall bear interest, at a rate per annum equal to the
lesser of (i) the Default Rate, and (ii) the Maximum Lawful Rate. Interest
payable as provided in this Section 2.5(d) shall be payable from time to time on
demand.


(e)Administrative Agent shall determine each interest rate applicable to the
Loans in accordance with the terms hereof. Administrative Agent shall promptly
notify Borrower and Banks by telecopy or e-mail of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.


(f)All prepayments made or required under this Agreement, whether mandatory or
voluntary or otherwise, shall be without premium or penalty, provided that
Borrower shall be obligated to make any payments required under Section 3.3.


Section 2.6    Mandatory Prepayments.


(a)Promptly (and in any event within two Business Days) after the consummation
by any Credit Party of any Asset Disposition pursuant to Section 9.5 that
creates a Borrowing Base Deficiency (or increase in any existing Borrowing Base
Deficiency) pursuant to Section 4.6, Borrower shall (i) apply a portion of the
Net Cash Proceeds equal to such Borrowing Base Deficiency (or increase in any
previously existing Borrowing Base Deficiency) as a mandatory prepayment on the
Loans and (ii) if a Borrowing Base Deficiency remains after prepaying all of the
Loans as a result of Letter of Credit Exposure, deposit with Administrative
Agent on behalf of the Banks an amount equal to such Borrowing Base Deficiency
(or increase in any previously existing Borrowing Base Deficiency) to be held as
cash collateral to the extent required pursuant to Section 2.1(b); provided that
the Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date. Notwithstanding the foregoing, if an Event of Default exists on the date
of the consummation of any Asset Disposition, then, unless Required





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Banks and Borrower agree otherwise, all Net Cash Proceeds from any such Asset
Disposition shall be applied as a mandatory prepayment on the Loans in
accordance with Section 3.2(c).


(b)Promptly (and in any event within two Business Days) after the incurrence or
issuance by any Credit Party of any Permitted Additional Debt that creates a
Borrowing Base Deficiency pursuant to Section 4.7, Borrower shall (i) prepay the
Loans in an aggregate principal amount equal to such Borrowing Base Deficiency,
and (ii) if a Borrowing Base Deficiency remains after prepaying all of the Loans
as a result of Letter of Credit Exposure, deposit with Administrative Agent on
behalf of the Banks an amount equal to such Borrowing Base Deficiency to be held
as cash collateral to the extent required pursuant to Section 2.1(b); provided
that the Borrowing Base Deficiency must be eliminated on or prior to the
Termination Date. Notwithstanding the foregoing, if an Event of Default exists
on the date of the incurrence or issuance of the Permitted Additional Debt,
then, unless Required Banks and Borrower agrees otherwise, all proceeds from any
such Permitted Additional Debt shall be applied as a mandatory prepayment on the
Loans in accordance with Section 3.2(c).


(c)Upon any termination or reduction of the Aggregate Maximum Credit Amount
pursuant to Section 2.9 or any reduction in the Aggregate Elected Commitment
Amount pursuant to Section 2.15(f) that results in the Outstanding Revolving
Credit exceeding the Total Commitment, on the effective date of any such
termination or reduction, Borrower shall prepay the Loans (together with accrued
interest thereon) in an amount sufficient to cause the Outstanding Revolving
Credit to be equal to or less than the Total Commitment as thereby reduced (and
Administrative Agent shall distribute to each Bank in like funds that portion of
any such payment as is required to cause the principal balance of the Loans held
by such Bank to be not greater than its Commitment as thereby reduced), and any
such payment shall be accompanied by amounts due under Section 3.3).


Section 2.7 Voluntary Prepayments. Borrower may, subject to Section 3.3 and the
other provisions of this Agreement, upon (a) same-Business Day advance notice
(no later than 11:00
a.m. (Central time)) to Administrative Agent with respect to Adjusted Base Rate
Borrowings, and
(b)three (3) Business Days advance notice (no later than 11:00 a.m. (Central
time)) to Administrative Agent with respect to Eurodollar Borrowings, prepay the
principal of the Loans in whole or in part. Any partial prepayment shall be in a
minimum amount of $100,000 and shall be in an integral multiple of $100,000.


Section 2.8 Mandatory Termination of Commitments; Termination Date and Maturity.
The Total Commitment (and the Commitment of each Bank) shall terminate on the
Termination Date. The outstanding principal balance of the Loans, all accrued
but unpaid interest thereon, and all other Obligations shall be due and payable
in full on the Termination Date.


Section 2.9 Optional Termination and Voluntary Reduction of Aggregate Maximum
Credit Amount. Borrower may, by notice to Administrative Agent three (3)
Business Days prior to the effective date of any such termination or reduction,
terminate or permanently reduce the Aggregate Maximum Credit Amount; provided
that (i) any reduction shall be in amounts not less than $500,000 or any larger
multiple of $500,000 (or shall be in an amount equal to the entire Aggregate
Maximum





--------------------------------------------------------------------------------




Credit Amount) and (ii) upon any reduction of the Aggregate Maximum Credit
Amount that would otherwise result in the Aggregate Maximum Credit Amount being
less







--------------------------------------------------------------------------------





than the Aggregate Elected Commitment Amount, the Aggregate Elected Commitment
Amount shall be automatically reduced (ratably among all Banks in accordance
with each Bank’s Applicable Percentage) so that it equals the Aggregate Maximum
Credit Amount as so reduced. Notwithstanding the foregoing, Borrower shall not
be permitted to voluntarily reduce the Aggregate Maximum Credit Amount to an
amount less than the aggregate Letter of Credit Exposure of all Banks.


Section 2.10 Application of Payments. Each repayment pursuant to Section 2.6,
Section 2.7, Section 2.8, Section 2.9 and Section 4.4 shall be made together
with accrued interest to the date of payment, and shall be applied to payment of
the Loans in accordance with Section 3.2 and the other provisions of this
Agreement.


Section 2.11 Commitment Fee. On the Termination Date, and on the last day of
each Fiscal Quarter prior to the Termination Date, and in the event the
Commitments are terminated in their entirety prior to the Termination Date, on
the date of such termination, commencing with the last day of the Fiscal Quarter
ending on June 30, 2019, Borrower shall pay to Administrative Agent, for the
ratable benefit of each Bank based on each Bank’s Applicable Percentage, a
commitment fee equal to the Commitment Fee Percentage (computed on the basis of
actual days elapsed and as if each calendar year consisted of 360 days) of the
average daily Revolving Availability for the Fiscal Quarter (or portion thereof)
then ended; provided that, the aforementioned commitment fee shall cease to
accrue on the unfunded portion of the Commitment of any Defaulting Bank.


Section 2.12 Letter of Credit Fees and Letter of Credit Fronting Fees. On the
Termination Date, and on the last day of each Fiscal Quarter prior to the
Termination Date, commencing with the last day of the Fiscal Quarter ending on
June 30, 2019, and, in the event the Commitments are terminated in their
entirety prior to the Termination Date, on the date of such termination,
Borrower shall pay to Administrative Agent (to be distributed by Administrative
Agent in accordance with Section 2.1(b)) (a) the Letter of Credit Fee which
accrued during such Fiscal Quarter (or portion thereof) and (b) the Letter of
Credit Fronting Fee which accrued during such Fiscal Quarter (or portion
thereof), in each case computed on the basis of actual days elapsed and as if
each calendar year consisted of 360 days.


Section 2.13 Agency and Other Fees. Borrower shall pay (a) to the Arranger,
Wells Fargo Bank, N.A. and their Affiliates such fees and other amounts as
Borrower shall be required to pay to such Persons from time to time pursuant to
any Fee Letter and (b) to Banks such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.


Section 2.14 Reliance on Notices. Administrative Agent shall be entitled to rely
upon, and shall be fully protected in relying upon, any Request for Borrowing,
Rollover Notice, Request for Letter of Credit or similar notice executed and
delivered by Borrower and believed by Administrative Agent to be genuine.
Administrative Agent may assume that each Person executing and delivering any
notice in accordance herewith was duly authorized, unless the responsible
individual acting thereon for Administrative Agent has actual knowledge to the
contrary.







--------------------------------------------------------------------------------





Section 2.15    Increases, Reductions and Terminations of Aggregate Elected
Commitment Amount.


(a)    Subject to the conditions set forth in Section 2.15(b), Borrower may
increase the Aggregate Elected Commitment Amount then in effect by increasing
the Elected Commitment of a Bank or by causing a Person that is acceptable to
Administrative Agent that at such time is not a Bank to become a Bank (any such
Person that is not at such time a Bank and becomes a Bank, an “Additional
Bank”). Notwithstanding anything to the contrary contained in this Agreement, in
no case shall an Additional Bank be Parent, Borrower, an Affiliate of Borrower
or a natural person.


(b)    Any increase in the Aggregate Elected Commitment Amount shall be subject
to the following additional conditions:


(i)    such increase shall not be less than $10,000,000 (or, in the event such
increase would otherwise exceed the Aggregate Maximum Credit Amount, such lesser
amount that would constitute the Aggregate Elected Commitment Amount being equal
to the Aggregate Maximum Credit Amount) unless Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Aggregate Elected Commitment Amount exceed the Borrowing Base then in
effect;


(ii)    following any Periodic Determination, Borrower may not increase the
Aggregate Elected Commitment Amount more than once before the next Periodic
Determination (for the sake of clarity, all increases in the Aggregate Elected
Commitment Amount effective on a single date shall be deemed a single increase
in the Aggregate Elected Commitment Amounts for purposes of this Section
2.15(b)(ii));


(iii)
no Default shall have occurred and be continuing on the effective

date of such increase;


(iv)
on the effective date of such increase, no Eurodollar Borrowings

shall be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless Borrower pays any compensation
required by Section 3.3;


(v)
no Bank’s Elected Commitment may be increased without the

consent of such Bank;


(vi)
if Borrower elects to increase the Aggregate Elected Commitment

Amount by increasing the Elected Commitment of an existing Bank, Borrower and
such Bank shall execute and deliver to Administrative Agent a certificate
substantially in the form of Exhibit J (an “Elected Commitment Increase
Certificate”); and


(vii)    if Borrower elects to increase the Aggregate Elected Commitment Amount
by causing an Additional Bank to become a party to this Agreement, then Borrower
and such Additional Bank shall execute and deliver to Administrative Agent a
certificate substantially in the form of Exhibit K (an “Additional Bank
Certificate”), together with an Administrative







--------------------------------------------------------------------------------





Questionnaire and a processing and recordation fee of $3,500, and Borrower shall
(1) if requested by Additional Bank, deliver a Note payable to such Additional
Bank in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and (2) pay any applicable fees as may have been agreed to
between Borrower and the Additional Bank, and, to the extent applicable and
agreed to by Borrower, Administrative Agent.


(c)    Subject to acceptance and recording thereof pursuant to Section 2.15(d),
from and after the effective date specified in the Elected Commitment Increase
Certificate or the Additional Bank Certificate (or if any Eurodollar Borrowings
are outstanding, then the last day of the Interest Period in respect of such
Eurodollar Borrowings, unless Borrower has paid any compensation required by
Section 3.3): (i) the amount of the Aggregate Elected Commitment Amount shall be
increased as set forth therein, and (ii) in the case of an Additional Bank
Certificate, any Additional Bank party thereto shall be a party to this
Agreement and have the rights and obligations of a Bank under this Agreement and
the other Loan Papers. In addition, the increasing Bank or the Additional Bank,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Banks (and
such Banks hereby agree to sell and to take all such further action to
effectuate such sale) such that each Bank (including any Additional Bank, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Aggregate
Elected Commitment Amount (and the resulting modifications of each Bank’s
Maximum Credit Amount pursuant to Section 2.15(e)).


(d)    Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Bank Certificate, executed by Borrower and the
increasing Bank or by Borrower and the Additional Bank party thereto, as
applicable, the processing and recording fee referred to in Section
2.15(b)(vii), the Administrative Questionnaire referred to in Section
2.15(b)(vii) and the break-funding payments from Borrower, if any, required by
Section 3.3, if applicable, Administrative Agent shall accept such Elected
Commitment Increase Certificate or Additional Bank Certificate and record the
information contained therein in the Register required to be maintained by
Administrative Agent pursuant to Section 14.8(d). No increase in the Aggregate
Elected Commitment Amount shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section 2.15(d).


(e)    Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.15, (i) each Bank’s Maximum Credit Amount shall be automatically
deemed amended to the extent necessary so that each such Bank’s Applicable
Percentage equals the percentage of the Aggregate Elected Commitment Amount
represented by such Bank’s Elected Commitment, in each case after giving effect
to such increase, and (ii) Schedule 1 to this Agreement shall be deemed amended
to reflect the Elected Commitment of each Bank (including any Additional Bank)
as thereby increased, any changes in the Banks’ Maximum Credit Amounts pursuant
to the foregoing clause (i), and any resulting changes in the Banks’ Applicable
Percentages.


(f)    Borrower may from time to time terminate or reduce the Aggregate Elected
Commitment Amount; provided that (i) each reduction of the Aggregate Elected
Commitment Amount shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000 and (B) Borrower shall not reduce the Aggregate
Elected Commitment Amount if, after giving





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





effect to any concurrent prepayment of the Loans in accordance with Section
2.6(c), the Outstanding Revolving Credit would exceed the Aggregate Elected
Commitment Amount as reduced.


(g)    Borrower shall notify Administrative Agent of any election to terminate
or reduce the Aggregate Elected Commitment Amount under Section 2.15(f) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Banks of
the contents thereof. Each notice delivered by Borrower pursuant to this Section
2.15(g) shall be irrevocable. Any termination or reduction of the Aggregate
Elected Commitment Amount shall be permanent and may not be reinstated, except
pursuant to Section 2.15(a). Each reduction of the Aggregate Elected Commitment
Amount shall be made ratably among the Banks in accordance with each Bank’s
Applicable Percentage.


(h)    Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Banks in accordance with each Bank’s Applicable Percentage) so that they equal
such redetermined Borrowing Base (and Schedule 1 of this Agreement shall be
deemed amended to reflect such amendments to each Bank’s Elected Commitment and
the Aggregate Elected Commitment Amount).


(i)    Contemporaneously with any increase in the Borrowing Base pursuant to
this Agreement, if (i) Borrower elects to increase the Aggregate Elected
Commitment Amount and
(ii)each Bank has consented to such increase in its Elected Commitment, then the
Aggregate Elected Commitment Amount shall be increased (ratably among the Banks
in accordance with each Bank’s Applicable Percentage) by the amount requested by
Borrower (subject to the limitations set forth in Section 2.15(b)(i)) without
the requirement that any Bank deliver an Elected Commitment Increase Certificate
or that Borrower pay any amounts under Section 3.3, and Schedule 1 of this
Agreement shall be deemed amended to reflect such amendments to each Bank’s
Elected Commitment and the Aggregate Elected Commitment Amount. Administrative
Agent shall record the information regarding such increases in the Register
required to be maintained by Administrative Agent pursuant to Section 14.8(d).


ARTICLE III GENERAL PROVISIONS


Section 3.1 Delivery and Endorsement of Notes. Simultaneously with the execution
of this Agreement and in accordance with Section 2.4, Administrative Agent shall
deliver to each Bank the Note, if any, payable to such Bank. Each Bank may
record (and prior to any transfer of its Note shall record) on the schedule
attached to its Note appropriate notations to evidence the date and amount of
each advance of funds made by it in respect of any Borrowing, the Interest
Period (if any) applicable thereto, and the date and amount of each payment of
principal received by such Bank with respect to the Loans; provided that the
failure by any Bank to so record its Note shall not affect the liability of
Borrower for the repayment of all amounts outstanding under such Notes together
with interest thereon. Each Bank is hereby irrevocably authorized by Borrower to







--------------------------------------------------------------------------------





record such notations on its Note and to attach to and make a part of any Note a
continuation of any such schedule as required.


Section 3.2    General Provisions as to Payments.


(a)    Borrower shall make each payment of principal of, and interest on, the
Loans and all fees payable by Borrower hereunder not later than 11:00 a.m.
(Central time) on the date when due, in funds immediately available to
Administrative Agent at its address set forth on Schedule 1 hereto.
Administrative Agent will promptly (and if such payment is received by
Administrative Agent by noon (Central time), and otherwise if reasonably
possible, on the same Business Day) distribute to each Bank its Applicable
Percentage of each such payment received by Administrative Agent for the account
of Banks. Whenever any payment of principal of, or interest on, that portion of
the Loans subject to an Adjusted Base Rate Tranche or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day (subject to the definition of Interest
Period). Whenever any payment of principal of, or interest on, that portion of
the Loans subject to a Eurodollar Tranche shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day (subject to the definition of Interest
Period). If the date for any payment of principal is extended by operation of
Law or otherwise, interest thereon shall be payable for such extended time.
Borrower hereby authorizes Administrative Agent to charge from time to time
against Borrower’s account or accounts with Administrative Agent any amount then
due by Borrower. All amounts payable by Borrower under the Loan Papers (whether
principal, interest, fees, expenses, or otherwise) shall be paid in full,
without set-off or counterclaim.


(b)    Prior to the occurrence of an Event of Default, all principal payments
received by Banks with respect to the Loans shall be applied as instructed by
Borrower and, in the absence of such instructions, first to Eurodollar Tranches
outstanding under the Loans with Interest Periods ending on the date of such
payment, then to Adjusted Base Rate Tranches, then to Eurodollar Tranches
outstanding under the Loans next maturing, and then to Eurodollar Tranches
outstanding under the Loans next maturing until all such Eurodollar Tranches are
repaid until such principal payment is fully applied, with such adjustments in
such order of payment as Administrative Agent shall specify in order that each
Bank receives its ratable share of each such payment.


(c)    During the continuation of an Event of Default, all amounts collected or
received by Administrative Agent or any Bank from any Credit Party or in respect
of any of the assets of any Credit Party shall be applied in the following
order:


(i)    first, to the payment of all fees, indemnities, expenses and other
amounts payable to Administrative Agent (including fees, expenses, and
disbursements of counsel to Administrative Agent);


(ii)    second, to the payment of all fees, indemnities, expenses and other
amounts (other than principal, interest, and Letter of Credit Fees) payable to
Banks under the Loan Papers (including fees, expenses, and disbursements of
counsel to Banks), ratably among them in proportion to the respective amounts
described in this clause second payable to them;







--------------------------------------------------------------------------------





(iii)    third, to the reimbursement of any advances made by Administrative
Agent or Banks as authorized hereunder to effect performance of any unperformed
covenants of any Credit Party under any of the Loan Papers;


(iv)    fourth, to payment of that portion of the Obligations constituting (A)
accrued and unpaid Letter of Credit Fees and interest on the Loans and other
Obligations, (B) unpaid principal of the Loans in the order specified in Section
3.2(b), (C) any amounts funded but unreimbursed under Letters of Credit, (D)
amounts owing under Hedge Agreements (to the extent such amounts are
Obligations), and (E) amounts owing under Bank Products (to the extent such
amounts are Obligations), ratably among the Banks, the Letter of Credit Issuer,
the Secured Hedge Providers and the Bank Products Providers in proportion to the
respective amounts described in this clause fourth payable to them;


(v)
fifth, pro rata to any other Obligations;



(vi)
sixth, to establish the deposits required by Section 2.1(b) if any; and



(vii)    last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.


All payments received by a Bank during the continuation of an Event of Default
for application to the principal of the Loans pursuant to this Section 3.2(c)
shall be applied by such Bank in the manner provided in Section 3.2(b).


Notwithstanding the foregoing, amounts received from any Guarantor that is not
an Eligible Contract Participant shall not be applied to any Obligations that
are Excluded Swap Obligations with respect to such Guarantor (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause, Administrative Agent
shall make such adjustments as it determines are appropriate to distributions
pursuant to clause fourth above from amounts received from Eligible Contract
Participants to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Obligations described in clause fourth above by the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to clause fourth
above).


Section 3.3 Funding Losses. If Borrower makes or is deemed to make any payment
of principal subject to a Eurodollar Tranche (whether pursuant to Section 2.6,
Section 2.7, Section 2.8, Section 2.9, Section 4.4, Article XI or Article XIII,
whether as a voluntary or mandatory prepayment or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if Borrower fails
to borrow any Eurodollar Borrowing, after notice has been given to any Bank in
accordance with Section 2.2, Borrower shall reimburse each Bank on demand for
any resulting loss or expense incurred by it, including any loss incurred in
obtaining, liquidating or employing deposits from third parties, or any loss
arising from the reemployment of funds at rates lower than the cost to such Bank
of such funds and related costs, which in the case of the payment or prepayment
prior to the end of the Interest Period for any Eurodollar Tranche, shall
include the amount, if any, by which (a) the interest which such Bank would have
received for such Loan absent such payment or prepayment for the applicable
Interest Period at the applicable Adjusted LIBOR Rate, but excluding the
Applicable Margin, exceeds (b) the interest which such Bank





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





would receive if its Applicable Percentage of the amount of such Eurodollar
Borrowing were deposited, loaned, or placed by such Bank in the interbank
eurodollar market on the date of such payment or prepayment for the remainder of
the applicable Interest Period. Such Bank shall promptly deliver to Borrower and
Administrative Agent a certificate as to the amount of such loss or expense,
which certificate shall be conclusive in the absence of manifest error.


Section 3.4 Non-Receipt of Funds by Administrative Agent. Unless Administrative
Agent shall have been notified by a Bank or Borrower (as used in this Section,
“Payor”) prior to the date on which such Bank is to make payment to
Administrative Agent hereunder or Borrower is to make a payment to
Administrative Agent for the account of one or more Banks, as the case may be
(as used in this Section, such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that Payor does not
intend to make the Required Payment to Administrative Agent, Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if Payor has not in fact
made the Required Payment to Administrative Agent, (a) the recipient of such
payment shall, on demand, pay to Administrative Agent the amount made available
to it together with interest thereon in respect of the period commencing on the
date such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to the
Adjusted Base Rate then in effect for such period, and (b) Administrative Agent
shall be entitled to offset against any and all sums to be paid to such
recipient, the amount calculated in accordance with the foregoing clause (a).


Section 3.5    Defaulting Banks.


(a)Notwithstanding anything to the contrary contained herein, the Maximum Credit
Amount of a Defaulting Bank shall not be included in determining whether all
Banks, the Majority Banks, the Required Banks or the Super Majority Banks have
taken or may take any action hereunder (including approval of any
redetermination of the Borrowing Base pursuant to Article IV and any consent to
any amendment or waiver pursuant to Section 14.2); provided that, any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which affects such Defaulting Bank differently than other affected Banks
shall require the consent of such Defaulting Bank; and provided further that in
no event shall (i) the Commitment, Elected Commitment or Maximum Credit Amount
of any Defaulting Bank be increased without the consent of such Defaulting Bank,
or (ii) the Termination Date or any date fixed for any payment of interest on
the Loans or any fees hereunder be postponed without the consent of such
Defaulting Bank.


(b)If any Bank shall fail to make any payment referenced in clause (a) of the
definition of “Defaulting Bank”, then Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by Administrative Agent for the account of such Bank
and for the benefit of Administrative Agent or the Letter of Credit Issuer to
satisfy such Bank’s obligations hereunder until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Bank hereunder; in the case of each of (i) and (ii) above, in any order as
determined by Administrative Agent in its discretion.







--------------------------------------------------------------------------------





(c)Borrower shall not be obligated to pay any Defaulting Bank's ratable share of
the fees described in Section 2.11, Section 2.12 or Section 2.13
(notwithstanding anything to the contrary in such sections) for the period
commencing on the day such Defaulting Bank becomes a Defaulting Bank and
continuing for so long as such Bank continues to be a Defaulting Bank.


ARTICLE IV BORROWING BASE


Section 4.1 Reserve Reports; Proposed Borrowing Base. As soon as available and
in any event by (a) June 30, 2019, September 30, 2019 and December 31, 2019, and
(b) each March 31 and September 30 of each year thereafter, Borrower shall
deliver to each Bank a Reserve Report prepared (i) in the case of the Reserve
Reports required to be delivered on the dates in the foregoing clause (a), as of
the immediately preceding March 31, 2019, June 30, 2019 and September 30, 2019,
respectively, and (ii) in the case of the Reserve Reports required to be
delivered on the dates in the foregoing clause (b), as of the immediately
preceding December 31 and June 30, respectively. Simultaneously with the
delivery to Administrative Agent and each Bank of each Reserve Report, Borrower
shall notify Administrative Agent of the Borrowing Base which Borrower requested
become effective for the period commencing on the next Determination Date.


Section 4.2 Periodic Determinations of the Borrowing Base; Procedures and
Standards. Based in part on the Reserve Report made available to Banks pursuant
to Section 4.1, Banks shall redetermine the Borrowing Base on or prior to the
next Determination Date or such date promptly thereafter as reasonably possible
(i) based on the engineering and other information available to Banks, and (ii)
in accordance with, and consistent with, the subsequent provisions of this
Section
4.2.    Any Borrowing Base which becomes effective as a result of any
Determination of the Borrowing Base shall be subject to the following
restrictions: (A) such Borrowing Base shall not exceed the Borrowing Base
requested by Borrower pursuant to Section 4.1 or Section 4.3 (as applicable),
(B) such Borrowing Base shall not exceed the Aggregate Maximum Credit Amount
then in effect, (C) to the extent such Borrowing Base represents an increase
from the Borrowing Base in effect prior to such Determination such Borrowing
Base shall be approved by all Banks, and (D) any Borrowing Base which represents
a decrease in the Borrowing Base in effect prior to such Determination, or a
reaffirmation of such prior Borrowing Base, shall require approval of Required
Banks. Administrative Agent shall propose such redetermined Borrowing Base to
Banks within fifteen (15) days following receipt by the Banks of a Reserve
Report (or such date promptly thereafter as reasonably practicable). After
having received notice of such proposal by Administrative Agent, Required Banks
(or all Banks in the event of a proposed increase) shall have fifteen (15) days
to agree or disagree with such proposal. If, in the case of any proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in
effect, at the end of such 15-day period, any Bank has not communicated its
approval or disapproval, such silence shall be deemed an approval. If, in the
case of any proposed Borrowing Base that would increase the Borrowing Base then
in effect, at the end of such 15-day period, any Bank has not communicated its
approval or disapproval, such silence shall be deemed disapproval. If sufficient
Banks notify Administrative Agent within such 15-day period of their disapproval
such that Required Banks have neither approved nor been deemed to approve such
Borrowing Base as herein provided (or, in the event of a proposed increase, any
Bank notifies Administrative Agent within such 15-day







--------------------------------------------------------------------------------





period of its disapproval), Required Banks (or all Banks in the event of a
proposed increase) shall, within a reasonable period of time, agree on a new
Borrowing Base.


In taking the above actions, Administrative Agent and the Banks shall act in
their sole discretion. It is further acknowledged and agreed that each Bank may
consider such other credit factors as it deems appropriate and shall have no
obligation in connection with any Determination to approve any change in the
Borrowing Base in effect prior to such Determination. Promptly following any
Determination of the Borrowing Base, Administrative Agent shall notify Borrower
of the amount of the Borrowing Base as redetermined, which Borrowing Base shall
be effective as of the date specified in such notice, and shall remain in effect
for all purposes of this Agreement until the next Determination.


Section 4.3 Special Determination of Borrowing Base. In addition to the
redetermination of the Borrowing Base pursuant to Section 4.2, and adjustments
of the Borrowing Base pursuant to Section 4.6, Section 4.7 and Section 5.2,
Borrower and Required Banks may each request one Special Determination of the
Borrowing Base in any Fiscal Year. In addition, Borrower may request Special
Determinations from time to time as significant acquisition opportunities are
presented to Borrower or for significant development and exploration of
Borrower’s and its Restricted Subsidiaries’ Mineral Interests. In the event
Required Banks request such a Special Determination, Administrative Agent shall
promptly deliver notice of such request to Borrower and Borrower shall, within
20 days following the date of such request, deliver to Banks (i) a Reserve
Report prepared as of the last day of the calendar month preceding the date of
such request and (ii) such other reports, data and supplemental information as
may be reasonably requested by the Required Banks. In the event Borrower
requests a Special Determination, Borrower shall deliver written notice of such
request to Banks which shall include (A) a Reserve Report prepared as of a date
not more than 30 days prior to the date of such request, (B) such other reports,
data and supplemental information as may be reasonably requested by the Required
Banks and (C) the amount of the Borrowing Base requested by Borrower and to
become effective on the Determination Date applicable to such Special
Determination. Upon receipt of such Reserve Report, Administrative Agent shall,
subject to approval of Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, redetermine the Borrowing Base in accordance
with the procedure set forth in Section 4.2 which Borrowing Base shall become
effective on the Determination Date applicable to such Special Determination (or
as soon thereafter as Administrative Agent and Required Banks, or all Banks in
the event of a proposed increase in the Borrowing Base, approve such Borrowing
Base and provide notice thereof to Borrower).


Section 4.4 Borrowing Base Deficiency. If a Borrowing Base Deficiency exists at
any time (other than as a result of any reduction of the Borrowing Base pursuant
to Section 4.6 or Section 4.7), Borrower shall, within 30 days following notice
thereof from Administrative Agent, provide written notice (the “Election
Notice”) to Administrative Agent stating the action which Borrower proposes to
take to remedy such Borrowing Base Deficiency, and Borrower shall thereafter, at
its option, do one or a combination of the following: (a) within 45 days
following the delivery of such Election Notice, make a prepayment of principal
on the Loans in an amount sufficient to eliminate 50% of such Borrowing Base
Deficiency, with a payment or payments to eliminate the remainder of such
Borrowing Base Deficiency due within 90 days following the delivery of such
Election





--------------------------------------------------------------------------------




Notice, and if such Borrowing Base Deficiency cannot be eliminated by prepaying
the Loans in full (as a result of outstanding Letter of Credit Exposure),
Borrower shall







--------------------------------------------------------------------------------





also at such time or times deposit with Administrative Agent sufficient funds to
be held by Administrative Agent as security for outstanding Letter of Credit
Exposure in the manner contemplated by Section 2.1(b) as necessary to eliminate
the required portions of such Borrowing Base Deficiency on the dates required
therefor, (b) within 90 days following the delivery of such Election Notice,
submit additional oil and gas properties owned by Borrower and its Restricted
Subsidiaries for consideration in connection with the determination of the
Borrowing Base which Administrative Agent and Required Banks deem sufficient in
their sole discretion to eliminate such Borrowing Base Deficiency, or (c)
eliminate such deficiency by making six consecutive mandatory prepayments of
principal on the Loans, each of which shall be in the amount of one sixth of the
amount of such Borrowing Base Deficiency, commencing on the date that is 30 days
after notice of such Borrowing Base Deficiency is delivered to Borrower and
continuing thereafter on each monthly anniversary of such first payment, and in
connection therewith, Borrower shall dedicate a sufficient amount (as determined
by Administrative Agent) of the monthly cash flow from Borrower’s and the
Restricted Subsidiaries’ Mineral Interests to satisfy such payments.


Section 4.5 Initial Borrowing Base. The Borrowing Base in effect during the
period from the Effective Date until the date of the first Special
Determination, Periodic Determination or other adjustment to the Borrowing Base
hereunder after the Effective Date shall be the Initial Borrowing Base.


Section 4.6 Automatic Adjustment – Asset Disposition. In addition to the
redeterminations of the Borrowing Base pursuant to Section 4.2 and Section 4.3,
and adjustments of the Borrowing Base pursuant to Section 4.7 and Section 5.2,
simultaneously with the completion by any Credit Party of any Asset Disposition
pursuant to Section 9.5 of the Borrowing Base Properties and/or Borrowing Base
Hedges which, when aggregated with the Borrowing Base Properties and/or
Borrowing Base Hedges subject to all other Asset Dispositions since the
Determination Date of the Borrowing Base then in effect, have a fair market
value in excess of 5% of the Borrowing Base then in effect, the Borrowing Base
shall be automatically reduced as set forth in this Section 4.6; provided, that,
for purposes of this Section 4.6, a termination or other monetization, in whole
or in part, of an Oil and Gas Hedge Transaction shall be deemed not to be an
“Asset Disposition” to the extent that (x) such Oil and Gas Hedge Transaction is
novated, in whole or in part, from the existing counterparty to another
counterparty, with Borrower or another Credit Party being the “remaining party”
for purposes of such novation, or (y) upon its termination, in whole or in part,
it is replaced, in a substantially contemporaneous transaction, with one or more
Oil and Gas Hedge Transactions covering Hydrocarbons of the type that were
hedged pursuant to such replaced Oil and Gas Hedge Transaction with notional
volumes, prices and tenors not less favorable to Borrower or such Credit Party
as those set forth in such replaced Oil and Gas Hedge Transaction, and without
cash payments to any Credit Party in connection therewith (except to the extent
that such cash payments are paid to the counterparties on such replacement
transactions upon the relevant Credit Party entering into such replacement
transactions). Such reduction shall be in an amount equal to the sum of (a) the
value, if any, assigned to such Borrowing Base Properties and/or Borrowing Base
Hedges (to the extent so terminated and not so replaced) subject to such Asset
Disposition in the Borrowing Base then in effect (such value as determined by
Administrative Agent (and approved by Required Banks) in good faith and
consistent with the manner of determination of such Borrowing Base pursuant to
Section 4.2 and taking into consideration any negative Borrowing Base value
attributed to any out-





--------------------------------------------------------------------------------




of-the money Borrowing Base Hedges so terminated), and (b) the reduction in the
Borrowing Base value realized or







--------------------------------------------------------------------------------





resulting from any such replacement of Borrowing Base Hedges (such value as
determined by Administrative Agent (and approved by Required Banks) in good
faith and consistent with the manner of determination of such Borrowing Base
pursuant to Section 4.2 and taking into consideration any negative Borrowing
Base value attributed to any out-of-the-money Borrowing Base Hedges so
replaced). Notwithstanding Section 4.4, upon any reduction of the Borrowing Base
pursuant to this Section 4.6 which results in a Borrowing Base Deficiency (or
increase in any existing Borrowing Base Deficiency), Borrower shall prepay the
Loans and/or cash collateralize the Letter of Credit Exposure in accordance with
Section 2.6(a). For the sake of clarity, the termination or other monetization
of a Borrowing Base Hedge at its scheduled maturity does not constitute an Asset
Disposition and notwithstanding anything to the contrary in this Section 4.6,
the termination or monetization of a Borrowing Base Hedge at its scheduled
maturity shall not result in any reduction of the Borrowing Base.


Section 4.7 Automatic Adjustment – Issuance of Permitted Additional Debt. In
addition to the redeterminations of the Borrowing Base pursuant to Section 4.2
and Section 4.3, and adjustments of the Borrowing Base pursuant to Section 4.6
and Section 5.2, upon any incurrence or issuance of any Permitted Additional
Debt, the Borrowing Base then in effect shall automatically be decreased by an
amount equal to 25% of the aggregate stated principal amount of such Permitted
Additional Debt incurred or issued at such time. Such decrease in the Borrowing
Base shall occur automatically upon the incurrence or issuance of such Permitted
Additional Debt on the date of incurrence or issuance, without any vote of the
Banks or action by Administrative Agent and shall be effective and applicable to
Borrower, Administrative Agent, the Letter of Credit Issuer and the Banks on
such date until the next redetermination or other adjustment of the Borrowing
Base pursuant to this Agreement; provided, that, no such reduction of the
Borrowing Base shall occur with respect to any Permitted Additional Debt
incurred or issued to substantially simultaneously refinance or replace any then
existing Permitted Additional Debt (up to the principal amount of such
refinanced or replaced Permitted Additional Debt). Upon any such reduction in
the Borrowing Base, Administrative Agent shall promptly deliver notice thereof
to Borrower and the Banks. Notwithstanding Section 4.4, upon any reduction of
the Borrowing Base pursuant to this Section 4.7 which results in a Borrowing
Base Deficiency (or increase in any existing Borrowing Base Deficiency),
Borrower shall prepay the Loans and/or cash collateralize the Letter of Credit
Exposure in accordance with Section 2.6(b).


ARTICLE V COLLATERAL AND GUARANTIES


Section 5.1    Security.


(a)    On and after the Effective Date, the Obligations shall be secured by
first and prior Liens covering and encumbering (i) one hundred percent (100%) of
the issued and outstanding Equity Interests of each existing and future Domestic
Subsidiary of Borrower that are owned by a Credit Party, (ii) Proved Mineral
Interests owned by Borrower and its Restricted Subsidiaries that constitute not
less than the Required Reserve Value of all Proved Mineral Interests owned by
Borrower and its Restricted Subsidiaries and (iii) substantially all of the
other material personal property assets of the Credit Parties (subject to
certain exceptions as set forth in the Security





--------------------------------------------------------------------------------




Instruments), except that, in each case, Permitted Encumbrances may exist. On or
before the Effective Date, Borrower shall deliver, or cause to be delivered, to
Administrative







--------------------------------------------------------------------------------





Agent, for the ratable benefit of each Bank, the Security Agreement and
Mortgages in form and substance acceptable to Administrative Agent and duly
executed by such Credit Party, together with such other assignments,
conveyances, amendments, agreements and other writings, including UCC-1
financing statements (each duly authorized and, as applicable, executed) as
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect first and prior Liens in all Borrowing Base Properties and other
interests of Borrower and the other Credit Parties as required by this Section
5.1(a). Borrower hereby authorizes Administrative Agent, and its agents,
successors and assigns, to file any and all necessary financing statements under
the Uniform Commercial Code, assignments and/or continuation statements as
necessary from time to time (in Administrative Agent’s discretion) to perfect
(or continue perfection of) the Liens granted pursuant to the Loan Papers.


(b)    On or before each Determination Date after the Effective Date, and at
such other times as Administrative Agent or Required Banks shall reasonably
request, Borrower shall, and shall cause its Restricted Subsidiaries to, deliver
to Administrative Agent, for the ratable benefit of each Bank, Mortgages in form
and substance acceptable to Administrative Agent and duly executed by Borrower
and such Restricted Subsidiaries (as applicable) together with such other
assignments, conveyances, amendments, agreements and other writings, including
UCC-1 financing statements (each duly authorized and, as applicable, executed)
as Administrative Agent shall reasonably deem necessary or appropriate to grant,
evidence and perfect the Liens required by Section 5.1(a) above with respect to
Proved Mineral Interests then held by Borrower and such Restricted Subsidiaries
(as applicable) which are not the subject of existing first and prior, perfected
Liens securing the Obligations as required by Section 5.1(a). Borrower and its
Restricted Subsidiaries are not required to grant Liens on Mineral Interests
other than their Proved Mineral Interests.


(c)    Borrower will at all times cause the other material tangible and
intangible personal property of Borrower and each Restricted Subsidiary (to the
extent purported to be subject to the Security Agreement) to be subject to the
Lien of the Security Agreement including all Hedge Agreements and Hedge
Transactions entered into by Borrower and each Restricted Subsidiary and all
Equity Interests owned by Borrower and each Restricted Subsidiary.


(d)    Notwithstanding any provision in any of the Loan Papers to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Credit Party included in the Mortgaged
Property and no Building or Manufactured (Mobile) Home shall be encumbered by
any Security Instrument; provided, that (i) the applicable Credit Party’s
interests in all lands and Hydrocarbons situated under any such Building or
Manufactured (Mobile) Home shall be included in the Mortgaged Property and shall
be encumbered by the Security Instruments and (ii) Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, permit to exist any Lien on
any Building or Manufactured (Mobile) Home owned by them except Permitted
Encumbrances.


(e)    Notwithstanding that, by the terms of the various Security Instruments,
the Credit Parties are and will be assigning to Administrative Agent for the
benefit of the Secured Parties





--------------------------------------------------------------------------------




all of the Hydrocarbon production, products and proceeds accruing to the
property covered thereby and are and will be providing to Administrative Agent
various control agreements, powers







--------------------------------------------------------------------------------





of attorney and other rights to exercise control over such collateral or any
other collateral covered by any of the Security Instruments, so long as no Event
of Default has occurred and is continuing the Credit Parties may continue to
receive and collect all such proceeds and Administrative Agent will not exercise
its rights and remedies under the control agreements, powers of attorney and
other rights and remedies to collect or control any of the collateral subject to
the Security Instruments, provided that such forbearance by Administrative Agent
in not exercising its rights and remedies under the control agreements, powers
of attorney and other rights and remedies to collect or control any of such
collateral shall not constitute in any way a waiver, remission or release of any
of its rights or remedies under the Security Instruments or a release of any
Lien granted thereunder.


Section 5.2 Title Information. At any time Borrower or any of its Restricted
Subsidiaries are required to execute and deliver Mortgages to Administrative
Agent pursuant to Section 5.1, Borrower shall also deliver to Administrative
Agent (a) such evidence of title (including but not limited to any title
opinions available to Borrower) as Administrative Agent shall reasonably require
to verify Borrower’s or any such Restricted Subsidiary’s (as applicable) title
to an appropriate portion of Borrower’s and its Restricted Subsidiaries’ Proved
Mineral Interests (taking into account their nature as royalty interests or
non-operated working interests, as applicable); provided that to the extent the
Recognized Value of non-operated working interests owned by Borrower and its
Restricted Subsidiaries is greater than or equal to ten percent (10%) Recognized
Value of Borrower and its Restricted Subsidiaries’ Proved Minerals Interests,
then Borrower or any such Restricted Subsidiary shall deliver such satisfactory
evidence of title covering properties comprising not less than 80% of the
Recognized Value of all of Borrower’s and its Restricted Subsidiaries’
non-operated working interests, and (b) such opinions of counsel (addressed to
Administrative Agent) as Administrative Agent shall reasonably require to
address the validity and perfection of the Liens created by such Mortgages. If
Borrower fails to provide title information requested under this Section 5.2
within a 90-day period following a request therefor or if Borrower fails to cure
any title defect requested by Administrative Agent or the Banks to be cured
within a 90-day period following such request, such failure shall not be a
Default, but instead Administrative Agent and/or the Required Banks shall have
the right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by Administrative Agent or the Banks.
To the extent that Administrative Agent or the Required Banks are not satisfied
with title to any Mineral Interest after the 90-day period has elapsed,
Administrative Agent may send a notice to Borrower and the Banks that the then
outstanding Borrowing Base shall be reduced by an amount reasonably determined
by the Required Banks in light of such failure to be in compliance with the
title requirement set forth in clause (a) of the first sentence of this Section
5.2. This new Borrowing Base shall become effective immediately after receipt of
such notice and any resulting Borrowing Base Deficiency shall be cured in
accordance with Section 4.4.


Section 5.3 Guarantees. Payment and performance of the Obligations shall be
fully guaranteed by each existing or hereafter acquired or formed Restricted
Subsidiary of Borrower, in each case, pursuant to the Facility Guaranty.


Section 5.4 Additional Guarantors. In connection with the acquisition or
organization of any new Domestic Subsidiary of Borrower or any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary pursuant to Section 9.11,
promptly (and in no event more than 30 days or





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





such later date as Administrative Agent may agree in its sole discretion)
following such creation or acquisition, Borrower (a) shall, or shall cause the
applicable Restricted Subsidiary, to execute and deliver a joinder to the
Facility Guaranty and the Security Agreement executed by such Restricted
Subsidiary, (b) shall, or shall cause the holder of the Equity Interests in such
Restricted Subsidiary, to pledge all of the Equity Interests of such Restricted
Subsidiary (including delivery of any stock certificates evidencing the Equity
Interests of such Restricted Subsidiary, together with appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof), and (c) shall, or shall cause any other Credit Party, to execute and
deliver, such other additional UCC-1 financing statements, closing documents,
certificates, and legal opinions as shall reasonably be requested by
Administrative Agent, in the case of each of clause (a), (b), and (c) above, in
form and substance reasonably satisfactory to Administrative Agent. Borrower
shall cause any Person (including any Unrestricted Subsidiary) that guarantees
the obligations with respect to any Permitted Additional Debt to become a
Guarantor (if it is not already a Guarantor) by executing and delivering to
Administrative Agent a joinder to the Facility Guaranty.


ARTICLE VI CONDITIONS PRECEDENT


Section 6.1 Conditions to Initial Borrowing and Participation in Letter of
Credit Exposure. The obligations of each Bank to loan its Applicable Percentage
of the initial Borrowing hereunder, and the obligation of the Letter of Credit
Issuer to issue the initial Letter of Credit issued hereunder, is subject to the
satisfaction (or waiver in accordance with Section 14.2) of each of the
following conditions:


(a)Closing Deliveries. Administrative Agent shall have received each of the
following documents, instruments and agreements, each of which shall be in form
and substance and executed in such counterparts as shall be acceptable to
Administrative Agent and each of which shall, unless otherwise indicated, be
dated the Effective Date:


(i)    this Agreement, duly executed and delivered by Borrower, each Bank, the
Letter of Credit Issuer, and Administrative Agent;


(ii)    a Note payable to each Bank requesting a Note in the amount of such
Bank’s Maximum Credit Amount, in each case duly executed and delivered by
Borrower;


(iii)
the Facility Guaranty, duly executed and delivered by each

Guarantor;


(iv)
the Security Agreement, duly executed and delivered by Borrower

and each other Credit Party;


(v)    the Mortgages, each duly executed and delivered by the appropriate Credit
Party, together with such other assignments, conveyances, amendments, merger
and/or name change affidavits, agreements and other writings, including UCC-1
financing statements, as may reasonably be requested by Administrative Agent;







--------------------------------------------------------------------------------





(vi)    certificates, together with undated, blank stock powers (or the
equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity Interests of
each direct or indirect Subsidiary of Borrower owned by a Credit Party;


(vii)    copies of the certificate of incorporation or certificate of formation,
and all amendments thereto, of each Credit Party accompanied by a certificate
that such copy is true, correct and complete issued by the appropriate
Governmental Authority of the state of formation for such Credit Party and
accompanied by a certificate of the Secretary or comparable Authorized Officer
of such Credit Party that such copy is true, correct and complete as of the
Effective Date;


(viii)    copies of the bylaws or limited liability company agreement, and all
amendments thereto, of each Credit Party, accompanied by a certificate of the
Secretary or comparable Authorized Officer of each Credit Party that such copy
is true, correct and complete as of the Effective Date;


(ix)    certain certificates and other documents issued by the appropriate
Governmental Authorities of the state of formation and the other states listed
on Schedule 3 hereto, as applicable, relating to the existence of each Credit
Party and to the effect that such Credit Party is organized or qualified to do
business in such jurisdiction is in good standing with respect to the payment of
franchise and similar Taxes and is duly qualified to transact business in such
jurisdictions;


(x)    a certificate of incumbency of all officers of each Credit Party who will
be authorized to execute or attest to any Loan Paper, dated the Effective Date,
executed by the Secretary or comparable Authorized Officer of such Credit Party;


(xi)    copies of resolutions or comparable authorizations and consents
approving the Loan Papers and authorizing the transactions contemplated by this
Agreement and the other Loan Papers, duly adopted by the Board of Managers (or
similar managing body) of each Credit Party, accompanied by certificates of the
Secretary or comparable officer of such Credit Party that such copies are true
and correct copies of resolutions duly adopted by the Board of Managers (or
similar managing body) of each Credit Party, and that such resolutions have not
been amended, modified, or revoked in any respect, and are in full force and
effect as of the Effective Date;


(xii)    such UCC and county level Lien search reports as Administrative Agent
shall reasonably require, conducted in such jurisdictions and reflecting such
names as Administrative Agent shall reasonably request reflecting no prior Liens
encumbering the Properties of Borrower and its Restricted Subsidiaries other
than those being assigned or released on or prior to the Effective Date or
Permitted Encumbrances;


(xiii)    a duly executed payoff letter dated on or prior to the Effective Date
with respect to the Owl Rock Credit Agreement and evidence satisfactory to it
(including mortgage releases and UCC-3 financing statement terminations) that
the Owl Rock Credit Agreement has been repaid in full and the commitments
thereunder have been terminated and that the Liens







--------------------------------------------------------------------------------





securing the Owl Rock Credit Agreement have been released, subject only to the
filing of applicable terminations and releases (the “Owl Rock Payoff”);


(xiv)    to the extent applicable, certificates from the Credit Parties’
insurance providers setting forth the insurance maintained by the Credit
Parties, showing that insurance meeting the requirements of Section 8.5 is in
full force and effect and that all premiums due with respect thereto have been
paid, showing Administrative Agent as loss payee with respect to all such
property or casualty policies and as additional insured with respect to all such
liability policies, and stating that such insurer will provide Administrative
Agent with at least 30 days’ advance notice (or, if less, the maximum notice
that such insurer will provide) of cancellation of any such policy;


(xv)    an opinion of (A) Thompson & Knight LLP, special counsel to the Credit
Parties and (B) local counsel in the States of Colorado, North Dakota and
Oklahoma, in each case, in form and substance reasonably satisfactory to
Administrative Agent;


(xvi)    a solvency certificate of the chief financial officer or chief
executive officer of Borrower, certifying the solvency of Borrower and its
Restricted Subsidiaries, on a consolidated basis, after giving effect to the
transactions on the Effective Date; and


(xvii)    a certificate of any Authorized Officer of Borrower, dated as of the
Effective Date, certifying that attached to such certificate, is a true,
accurate and complete copy of the Stockholders’ Agreement (including any
amendments thereto), duly executed by the Sponsors and Parent.


(b)Initial Public Offering. Administrative Agent shall have received evidence
satisfactory to it of (i) the issuance by the Parent of its common Equity
Interests generating gross proceeds exceeding $200,000,000, in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (the “Initial Public
Offering”) and (ii) the contribution of 100% of the net cash proceeds thereof to
Borrower.


(c)Fees and Expenses. All fees of Administrative Agent, the Arranger, the Banks
and their respective Affiliates in connection with the credit facilities
provided herein (including those payable pursuant to Section 2.13), and all
expenses of Administrative Agent and the Arranger in connection with such credit
facilities, shall have been paid.


(d)Know Your Customer Documentation. Administrative Agent and each of the Banks
shall have received from the Credit Parties, to the extent requested by
Administrative Agent or such Bank at least five (5) Business Days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.


(e)Beneficial Ownership Regulation. To the extent requested by any Bank or
Administrative Agent from Borrower directly at least five (5) Business Days
prior to the Effective Date, Borrower, to the extent qualifying as a “legal
entity customer” under the Beneficial







--------------------------------------------------------------------------------





Ownership Regulation, shall deliver to each such Bank or Administrative Agent a
Beneficial Ownership Certification at least two (2) Business Days prior to the
Effective Date.


(f)No Legal Prohibition. The transactions contemplated by this Agreement and the
other Loan Papers shall be permitted by applicable Law and such Laws shall not
subject Administrative Agent, any Bank, or any Credit Party to any Material
Adverse Change.


(g)No Litigation. No litigation, arbitration or similar proceeding shall be
pending which calls into question the validity or enforceability of this
Agreement and/or the other Loan Papers.


(h)Due Diligence. Administrative Agent shall have received, and satisfactorily
completed its review of, all due diligence information regarding Borrower and
its Subsidiaries as Administrative Agent shall have requested.


(i)Title Review. Administrative Agent or its counsel shall have completed a
review of title regarding that portion of the Borrowing Base Properties which
results in evidence of title satisfactory to Administrative Agent and its
counsel.


(j)Review of Properties. Administrative Agent or its counsel shall have
completed a due diligence review of the Credit Parties’ Mineral Interests and
other operations. Administrative Agent shall also be reasonably satisfied with
the environmental condition of the Credit Parties’ Mineral Interests.


(k)Collateral Security. Administrative Agent shall be reasonably satisfied that
the requirements of Section 5.1 are satisfied as of the Effective Date.


(l)Initial Financial Statements and the Initial Reserve Report. Administrative
Agent shall have received the Current Financials and the Initial Reserve Report.


(m)Revolving Availability. After giving effect to the transactions contemplated
hereby, including the Owl Rock Payoff, the amount of the Outstanding Revolving
Credit shall not exceed $0.00.


(n)No Material Adverse Change. As of the Effective Date, no Material Adverse
Change has occurred.


(o)Other Matters. All matters related to this Agreement, the other Loan Papers
and any Credit Party shall be acceptable to Administrative Agent, and Borrower
shall have delivered to Administrative Agent and each Bank such evidence as
Administrative Agent shall request to substantiate any matters related to this
Agreement, the other Loan Papers or any Credit Party.


For purposes of determining compliance with the conditions specified in this
Section 6.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 6.1 to be consented to or approved by
or acceptable or satisfactory to a Bank unless Administrative Agent shall have
received notice from such Bank prior to the Effective Date specifying its
objection





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





thereto. All documents executed or submitted pursuant to this Section 6.1 by and
on behalf of Borrower or any of its Restricted Subsidiaries shall be in form and
substance satisfactory to Administrative Agent and its counsel. Administrative
Agent shall notify the Banks of the Effective Date, and such notice shall be
conclusive and binding.


Section 6.2 Each Credit Event. The obligation of each Bank to loan its
Applicable Percentage of each Borrowing and the obligation of any Letter of
Credit Issuer to issue Letters of Credit on the date any Letter of Credit is to
be issued is subject to the further satisfaction of the following conditions:


(a)timely receipt by Administrative Agent of a Request for Borrowing or Request
for Letter(s) of Credit (as applicable);


(b)immediately before and after giving effect to such Borrowing or issuance of
such Letter(s) of Credit, no Default or Event of Default shall have occurred and
be continuing and neither such Borrowing nor the issuance of such Letter(s) of
Credit (as applicable) shall cause a Default or Event of Default;


(c)the representations and warranties of each Credit Party contained in this
Agreement and the other Loan Papers shall be true and correct in all material
respects on and as of the date of such Borrowing or the issuance of such
Letter(s) of Credit (as applicable), except (i) to the extent such
representations and warranties are expressly stated as of a certain date, in
which case such representations and warranties shall be true and correct in all
material respects as of such date and (ii) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects;


(d)the funding of such Borrowing or the issuance of such Letter(s) of Credit (as
applicable) and all other Borrowings to be made and/or Letter(s) of Credit to be
issued (as applicable) on the same day under this Agreement, shall not cause the
total Outstanding Revolving Credit to exceed the Total Commitment (i.e., the
least of (x) the Aggregate Maximum Credit Amounts, (y) the then effective
Borrowing Base and (z) the then effective Aggregate Elected Commitment Amount);
and


(e)following the issuance of any Letter(s) of Credit, the aggregate Letter of
Credit Exposure of all Banks shall not exceed the lesser of (x) $10,000,000 and
(y) the Total Commitment (i.e., the least of (x) the Aggregate Maximum Credit
Amounts, (y) the then effective Borrowing Base and (z) the then effective
Aggregate Elected Commitment Amount).


(f)Each Borrowing and the issuance of each Letter of Credit hereunder shall
constitute a representation and warranty by Borrower that on the date of such
Borrowing or issuance of such Letter of Credit (as applicable) the statements
contained in subclauses (b), (c), (d) and (e) above are true.







--------------------------------------------------------------------------------





ARTICLE VII REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Banks that:


Section 7.1 Existence and Power. Each of the Credit Parties (a) is a
corporation, limited liability company or partnership duly incorporated or
organized (as applicable), and is validly existing and in good standing under
the Laws of its jurisdiction of incorporation or organization (as applicable),
(b) has all corporate, limited liability company or partnership power (as
applicable) and all material governmental licenses, authorizations, consents and
approvals required to carry on its businesses as now conducted and as proposed
to be conducted, and (c) is duly qualified to transact business as a foreign
corporation, foreign limited liability company or foreign partnership (as
applicable) in each jurisdiction where a failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.


Section 7.2 Corporate, Limited Liability Company, Partnership and Governmental
Authorization; Contravention. The execution, delivery and performance of this
Agreement, the Notes, the Mortgages and the other Loan Papers by each Credit
Party (as applicable) (a) are within such Credit Party’s corporate, partnership,
or limited liability company powers (as applicable), (b) have been duly
authorized by all necessary corporate, partnership, or limited liability company
action (as applicable), (c) except to the extent that such performance requires
actions or filings in connection with the conduct of a Credit Party’s business
or maintenance of its existence or good standing, require no action by or in
respect of, or filing with, any Governmental Authority or official, (d) do not
contravene, or constitute a default under, the articles of association,
partnership agreement, certificate of limited partnership, articles of
incorporation, certificate of incorporation, bylaws, regulations or other
organizational documents (as applicable) of any such Credit Party or the Margin
Regulations, (e) do not in any material respect contravene, or constitute a
default under, any provision of applicable Law or any provision of any
agreement, judgment, injunction, order, decree or other instrument binding upon
any such Credit Party, and (f) do not result in the creation or imposition of
any Lien on any asset of any such Credit Party except Liens securing the
Obligations.


Section 7.3 Binding Effect. (a) Each of this Agreement and the Notes constitutes
a valid and binding agreement of Borrower; (b) the Mortgages, the Security
Agreement, the Facility Guaranty, the other Security Instruments and the other
Loan Papers when executed and delivered in accordance with this Agreement, will
then constitute valid and binding obligations of each Credit Party party
thereto; and (c) each Loan Paper is enforceable against each Credit Party party
thereto in accordance with its terms except as (i) the enforceability thereof
may be limited by bankruptcy, insolvency or similar Laws affecting creditors’
rights generally, and (ii) the availability of equitable remedies may be limited
by equitable principles of general applicability.


Section 7.4    Financial Information.


(a)The Current Financials fairly present, in conformity with GAAP (except to the
extent that GAAP does not address consolidating financial statements), the
consolidated financial position of Borrower and its consolidated results of
operations and cash flows (but solely







--------------------------------------------------------------------------------





with respect to Borrower and its Subsidiaries constituting Consolidated
Subsidiaries upon giving effect to the Initial Public Offering) as of the date
and for the periods covered thereby.


(b)There has been no Material Adverse Change in the business, assets,
liabilities, financial condition or results of operations of the Credit Parties,
taken as a whole, relative to that set forth in the Current Financials as of
December 31, 2018.


Section 7.5 Litigation. Except for matters disclosed on Schedule 2 hereto, there
is no action, suit or proceeding pending against, or to the knowledge of any
Credit Party, threatened against or affecting any Credit Party before any court,
arbitrator, Governmental Authority or official in which there is a reasonable
possibility of an adverse decision that would have a Material Adverse Effect.


Section 7.6    ERISA.


(a)
Except as could not reasonably be expected to have a Material Adverse

Effect:


(i)
Each Credit Party and each ERISA Affiliate have complied in all

material respects with ERISA and, where applicable, the Code regarding each
Plan, if any.


(ii)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.


(iii)    No act, omission or transaction has occurred which could result in
imposition on any Credit Party or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43
of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.


(iv)    Full payment when due has been made of all amounts which the Credit
Parties or any ERISA Affiliate is required under the terms of each Plan or
applicable Law to have paid as contributions to such Plan as of the Effective
Date.


(b)Neither any Credit Party nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by any Credit Party or
any ERISA Affiliate in its sole discretion at any time without any material
liability.


(c)Neither any Credit Party nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the
Effective Date sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.


Section 7.7 Taxes and Filing of Tax Returns. Each Credit Party has filed all
material tax returns required to have been filed and has paid all material Taxes
shown to be due and payable on such returns and all other material Taxes which
are payable by such party, to the extent the





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





same have become due and payable. Borrower knows of no proposed material Tax
assessment against any Credit Party, and each Credit Party maintains adequate
reserves in accordance with GAAP with respect to all of its Tax liabilities of
and those of its predecessors. Except as disclosed in writing to Banks, no Tax
liability of any Credit Party, or any of their predecessors, has been asserted
by the Internal Revenue Service for Taxes, in excess of those already paid.


Section 7.8 Title to Properties; Liens. Each Credit Party has good and valid
title to all material assets purported to be owned by it except for Permitted
Encumbrances. Without limiting the foregoing, Borrower and/or its Restricted
Subsidiaries have good, valid and defensible title to all Borrowing Base
Properties (except for Borrowing Base Properties disposed of in compliance with,
and to the extent permitted by Section 9.5 to the extent this representation and
warranty is made or deemed made after the Effective Date), free and clear of all
Liens, except for Permitted Encumbrances.


Section 7.9 Mineral Interests. All Borrowing Base Properties are valid,
subsisting, and in full force and effect in all material respects, and all
rentals, royalties, and other amounts due and payable in respect thereof have
been duly paid or provided for in all material respects (except for those
amounts being contested by a Credit Party in good faith or held in suspense in
accordance with oil industry practice); provided that, to the extent Mineral
Interests owned by any such Credit Party are operated by operators other than
such Credit Party or an Affiliate of such Credit Party, Borrower has no
knowledge that any such obligation remains unperformed in any material respect
and the appropriate Person has enforced the contractual obligations of such
operators in accordance with reasonable commercial practices in the oil industry
in order to ensure performance. Except as may be provided in any consent or
non-consent provisions of any joint operating agreement covering any Credit
Party’s Proved Mineral Interests, to the extent applicable, each Credit Party’s
share of (a) the costs attributable to each Borrowing Base Property is not
greater than the decimal fraction set forth in the most recently delivered
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests”, “WI”, “gross working
interest”, “GWI”, or similar terms, and (b) production from, allocated to, or
attributed to each such Borrowing Base Property is not less than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms.


Section 7.10 Business; Compliance. Each Credit Party has performed and abided by
all obligations required to be performed under each license, permit, order,
authorization, grant, contract, agreement, or regulation to which such Credit
Party is a party or by which such Credit Party or any of the assets of such
Credit Party are bound to the extent a failure to perform and abide by such
obligations could reasonably be expected to have a Material Adverse Effect;
provided that, to the extent Mineral Interests owned by any such Credit Party
are operated by operators other than such Credit Party or an Affiliate of such
Credit Party, Borrower has no knowledge that any such obligation remains
unperformed in any material respect and the appropriate Person has enforced the
contractual obligations of such operators in accordance with reasonable
commercial practices in the industry in order to ensure performance.







--------------------------------------------------------------------------------




Section 7.11 Licenses, Permits, Etc. Each Credit Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of tribunals,
as are necessary to carry on its businesses as







--------------------------------------------------------------------------------





now being conducted except to the extent a failure to obtain any such item would
not reasonably be expected to have a Material Adverse Effect; provided that, to
the extent Mineral Interests owned by any Credit Party are operated by operators
other than such Credit Party or an Affiliate of such Credit Party, Borrower has
no knowledge that possession of such items has not been obtained.


Section 7.12 Compliance with Law. The business and operations of each Credit
Party have been and are being conducted in accordance with all applicable Laws,
rules and regulations including all Margin Regulations, of all tribunals and
Governmental Authorities, other than Laws, the violation of which could not
(either individually or collectively) reasonably be expected to have a Material
Adverse Effect; provided that to the extent Mineral Interests owned by any
Credit Party are operated by operators other than any Credit Party or an
Affiliate of any Credit Party, Borrower has no knowledge of non-compliance and
the appropriate Person has enforced all contractual obligations of such
operators in accordance with reasonable commercial practices in the industry in
order to achieve compliance.


Section 7.13 Solvency. After giving effect to the transactions contemplated
hereby, including each Borrowing made hereunder and each issuance, amendment,
renewal or extension of a Letter of Credit, (a) the aggregate assets (after
giving effect to amounts that could reasonably be expected to be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of Borrower and its Restricted Subsidiaries, taken as a whole, exceed
the aggregate Debt of Borrower and its Restricted Subsidiaries on a consolidated
basis, (b) each of Borrower and its Restricted Subsidiaries has not incurred and
does not intend to incur, and does not believe that it has incurred, Debt beyond
its ability to pay such Debt (after taking into account the timing and amounts
of cash it reasonably expects could be received and the amounts that it
reasonably expects could be payable on or in respect of its liabilities, and
giving effect to amounts that could reasonably be expected to be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures, and (c) each of Borrower and its Restricted
Subsidiaries does not have (and does not have reason to believe that it will
have thereafter) unreasonably small capital for the conduct of its business.


Section 7.14    Full Disclosure.


(a)All information, taken as a whole, heretofore furnished by or on behalf of
any Credit Party to Administrative Agent, the Arranger, or any Bank for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information hereafter furnished by or on behalf of any Credit
Party to Administrative Agent, the Arranger, or any Bank will be, true,
complete, and accurate in every material respect and based on reasonable
estimates on the date as of which such information is stated or certified (it
being understood that actual results may vary materially from the financial
projections provided hereunder). There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the
Mineral Interests and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Credit Parties do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.







--------------------------------------------------------------------------------





(b)As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.


Section 7.15 Organizational Structure; Nature of Business. The primary business
of the Credit Parties is the acquisition, ownership, maintenance and selling,
leasing or otherwise disposing of Mineral Interests; provided that, for the
avoidance of doubt, neither Borrower nor any of its Restricted Subsidiaries
operates, explores or develops Mineral Interests; provided, further that the
foregoing proviso shall not be construed to prohibit actions incidental to any
such Person’s ownership of non-operated working interests. As of the Effective
Date, Schedule 3 hereto accurately reflects (a) the jurisdiction of
incorporation or organization of each Credit Party, (b) each jurisdiction in
which each Credit Party is qualified to transact business as a foreign
corporation, foreign partnership or foreign limited liability company and (c)
the authorized, issued and outstanding Equity Interests of each Credit Party
(other than Borrower) and each Subsidiary of each Credit Party, including, the
names of (and number of Equity Interests held by) the record and beneficial
owners of such Equity Interests. Except as set forth in this Section 7.15 and in
Schedule 3 hereto, as of the Effective Date, no Person holds record or
beneficial ownership of any Equity Interest in any Credit Party (other than
Borrower) or any Subsidiary of any Credit Party. No Credit Party presently holds
any Investments other than Permitted Investments. Except as set forth in
Schedule 3 hereto, as of the Effective Date, no Credit Party has any
Subsidiaries, and no Credit Party is a partner or joint venturer in any
partnership or joint venture or a member of any unincorporated association.


Section 7.16 Environmental Matters. No Property owned or leased by any Credit
Party (including Mineral Interests) and no operations conducted thereon, and no
operations of any prior owner, lessee or operator of any such Properties, is or
has been in violation of any Applicable Environmental Law other than violations
which neither individually nor in the aggregate will have a Material Adverse
Effect, nor is any such Property or operation the subject of any existing,
pending or, to Borrower’s knowledge, threatened Environmental Complaint which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All notices, permits, licenses, and similar
authorizations, if any, required to be obtained or filed in connection with the
ownership or operation of any and all real and personal property owned, leased
or operated by any Credit Party, including notices, licenses, permits and
authorizations required in connection with any past or present treatment,
storage, disposal, or release of Hazardous Substances into the environment, have
been duly obtained or filed except to the extent the failure to obtain or file
such notices, licenses, permits and authorizations would not reasonably be
expected to have a Material Adverse Effect. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, none of the Properties of any Credit Party contain or
have contained any: (a) underground storage tanks; (b) asbestos-containing
materials; (c) landfills or dumps; (d) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (e) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law. There have been no Hazardous Discharges which were not in compliance
with Applicable Environmental Laws other than Hazardous Discharges which would
not, individually or in the aggregate, have a Material Adverse Effect. No Credit
Party has any contingent liability in connection with any Hazardous Discharges
which could reasonably be expected to have a Material Adverse Effect.
Notwithstanding anything to the contrary in this Section 7.16, to the extent
Mineral Interests owned by any Credit Party are





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





operated by operators other than any Credit Party or an Affiliate of any Credit
Party, Borrower has no knowledge of non-compliance.


Section 7.17 Burdensome Obligations. No Credit Party is a party to or bound by
any agreement (other than the Loan Papers), or subject to any Law of any
Governmental Authority, which prohibits or restricts in any way (a) the right of
such party to grant Liens to Administrative Agent and Banks on or in respect of
their Properties to secure the Obligations and the Loan Papers or (b) the right
of any Restricted Subsidiary to make Restricted Payments to any other Credit
Party that owns Equity Interests in such Restricted Subsidiary.


Section 7.18 Government Regulations. No Credit Party is subject to regulation
under the Federal Power Act, the Interstate Commerce Act, the Investment Company
Act of 1940 (as any of the preceding acts have been amended) or any other Law
that limits the incurrence of Debt by such Credit Party, including Laws relating
to common carriers or the sale of electricity, gas, steam, water or other public
utility services.


Section 7.19 No Default. Neither a Default nor an Event of Default has occurred
and is continuing.


Section 7.20 Gas Balancing Agreements and Advance Payment Contracts. Solely to
the extent Borrower or any Restricted Subsidiary owns any working interests in
any Proved Mineral Interests, except as set forth on the most recent certificate
delivered pursuant to Section 8.1(c), there are no Material Gas Imbalances or
Advance Payment Contracts which would require Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from their Borrowing Base
Properties comprised of working interests in Proved Mineral Interests at some
future time without then or thereafter receiving full payment therefor exceeding
one-half bcf of gas (on an mcf equivalent basis) in the aggregate; provided that
to the extent any such working interests in Proved Mineral Interests owned by
any Credit Party are operated by operators other than any Credit Party or an
Affiliate of any Credit Party, Borrower has no knowledge of non- compliance
based upon information available to Borrower from such operators.


Section 7.21 Anti-Corruption Laws and Sanctions. Each Credit Party has
implemented and maintains in effect policies and procedures designed to achieve
compliance by such Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti- Corruption Laws and
applicable Sanctions, and such Credit Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Credit Party,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) any Credit Party, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any such Credit Party or Subsidiary, any agent of such
Credit Party or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds, or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.


Section 7.22    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.







--------------------------------------------------------------------------------





ARTICLE VIII AFFIRMATIVE COVENANTS


Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any Loan or any other
amount payable under any Note remains unpaid or any Letter of Credit remains
outstanding:


Section 8.1    Information. Borrower will deliver, or cause to be delivered, to
each Bank:


(a)(i) at any time when (x) Parent and its Subsidiaries (including Holdings but
other than Borrower and its Subsidiaries) own no assets other than Specified
Parent Investments and have no other operations other than those ancillary to
their ownership of such Specified Parent Investments and (y) Borrower is a
Consolidated Subsidiary of Parent (the foregoing clauses (x) and (y), the
“Parent Audit Conditions”), as soon as available and in any event within 120
days (or with respect to the delivery of the financial statements of Parent
required to be delivered pursuant to clauses (A) and (C) herein, as soon as
available and in any event within 90 days (or, if earlier, on the date on which
such financial statements are required to be filed with the SEC after giving
effect to any permitted extensions pursuant to Rule 12b-25 under the Exchange
Act)) after the end of each Fiscal Year of Parent and Borrower, commencing with
Fiscal Year ending December 31, 2019, (A) audited consolidated balance sheets of
Parent as of the end of such Fiscal Year and the related consolidated statements
of income and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Parent and its Consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, as
applicable,
(B)unaudited consolidated balance sheets of Borrower as of the end of such
Fiscal Year and the related consolidated statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all certified by the chief financial officer,
principal accounting officer, treasurer, controller or chief executive officer
of Borrower as presenting fairly in all material respects the financial
condition and results of operations of Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to the absence of footnotes; and (C) unaudited consolidating
balance sheets of Parent, separating out Borrower by a specific column, as of
the end of such Fiscal Year and the related consolidating statements of income
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all certified by the chief
financial officer, principal accounting officer, treasurer, controller or chief
executive officer of Borrower as presenting fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidating basis in accordance with GAAP consistently
applied, subject to the absence of footnotes; and


(ii) at any other time, as soon as available and in any event within 120 days
after the end of each Fiscal Year of Borrower, commencing with Fiscal Year
ending December 31, 2019, audited consolidated balance sheets of Borrower as of
the end of such Fiscal Year and the related





--------------------------------------------------------------------------------




consolidated statements of income and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by







--------------------------------------------------------------------------------





independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, as applicable.


(b)as soon as available and in any event within 60 days (or with respect to the
delivery of the financial statements of Parent in this clause (b), as soon as
available and in any event within 45 days (or, if earlier, on the date on which
such financial statements are required to be filed with the SEC after giving
effect to any permitted extensions pursuant to Rule 12b-25 under the Exchange
Act)) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Borrower and Parent, commencing with the Fiscal Quarter ending June 30,
2019, (i) consolidated balance sheets of Borrower and consolidated balance
sheets of Parent, in each case as of the end of such Fiscal Quarter, (ii) the
related consolidated statements of income and cash flows for such Fiscal Quarter
and for the portion of Borrower’s Fiscal Year or Parent’s Fiscal Year, as
applicable, ended at the end of such Fiscal Quarter, and (iii) at any time the
Parent Audit Conditions are satisfied, consolidating balance sheets of Parent,
separating out Borrower by a specific column, as of the end of such Fiscal
Quarter and the related consolidating statements of income and cash flows for
such Fiscal Quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of Borrower’s or
Parent’s, as applicable, previous Fiscal Year;


(c)simultaneously with the delivery of each set of financial statements of
Borrower referred to in Section 8.1(a) and Section 8.1(b), a certificate of the
chief financial officer, principal accounting officer, treasurer, controller or
chief executive officer of Borrower substantially in the form of Exhibit F
hereto, (i) setting forth in reasonable detail (either in attachments thereto or
in spreadsheets delivered in connection therewith) the calculations required to
establish whether Borrower was in compliance with the requirements of Article X
on the date of such financial statements (it being understood that,
notwithstanding anything to the contrary herein, the calculations required to
establish whether Borrower was in compliance with the requirements of Article X
shall be based on either (A) at any time the Parent Audit Conditions are
satisfied, the unaudited consolidating financial statements of Parent delivered
to the Banks pursuant to Section 8.1(a) and Section 8.1(b) and (B) at any other
time, the audited or unaudited, a applicable, consolidated financial statements
of Borrower delivered to the Banks pursuant to Section 8.1(a) and Section
8.1(b)), (ii) stating whether there exists on the date of such certificate any
Default and, if any Default then exists, setting forth the details thereof and
the action which Borrower is taking or proposes to take with respect thereto,
(iii) stating whether or not such financial statements fairly present in all
material respects the results of operations and financial condition of Borrower
as of the date of such financial statements and for the period covered thereby,
(iv) to the extent Borrower or any Restricted Subsidiary owns any working
interest in any Proved Mineral Interests, setting forth as of the date of such
financial statements (A) whether there is a Material Gas Imbalance and, if so,
setting forth the estimated amount of net gas imbalances under Gas Balancing
Agreements to which any Credit Party is a party or by which any working
interests in Proved Mineral Interests owned by any Credit Party are bound, and
(B) the aggregate amount of all Advance Payments in excess of the Threshold
Amount received under Advance Payment Contracts to which Borrower or any
Restricted Subsidiary is a party or by which any working interests in Proved
Mineral Interests owned by any Credit Party are bound which have





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





not been satisfied by delivery of production, if any, (v) setting forth as of
the date of such financial statements, a true and complete list of all Hedge
Transactions of Borrower and each Restricted Subsidiary, the counterparties
thereto, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the estimated net mark-to-
market value therefor, any credit support agreements relating thereto other than
the Loan Papers, and any margin required or supplied under any such credit
support document, and (vi) to the extent Borrower has any Unrestricted
Subsidiaries, having consolidating spreadsheets attached thereto (or delivered
in connection therewith) that show all Consolidated Unrestricted Subsidiaries
and the eliminating entries, in such form as would be presentable to the
auditors of Borrower;


(d)at any time the financial statements delivered pursuant Section 8.1(a) or
Section 8.1(b) are not prepared in accordance with clause (a) of Section 1.3
with respect to capital leases and operating leases, then concurrently with any
such delivery of financial statements, a certificate of the chief financial
officer, principal accounting officer, treasurer, controller or chief executive
officer of Borrower setting forth and certifying as to internally prepared
financial statements reflecting the accounting treatment of capital leases and
operating leases pursuant to clause (a) of Section 1.3;


(e)promptly upon any Authorized Officer of any Credit Party becoming aware of
the occurrence of any Default under any of the Loan Papers, including a Default
under Article X, a certificate of an Authorized Officer of Borrower setting
forth the details thereof and the action which Borrower is taking or propose to
take with respect thereto;


(f)simultaneously with the delivery of each Reserve Report prepared as of
December 31 of each Fiscal Year pursuant to Section 4.1, a corporate model for
Borrower and its Restricted Subsidiaries for such fiscal year, including the
projected monthly production of Mineral Interests by Borrower and its Restricted
Subsidiaries and the assumptions used in calculating such projections, the
projected capital expenditures to be incurred by Borrower and its Restricted
Subsidiaries and projected cash flows, and such other information as may be
reasonably requested by Administrative Agent; it being understood that
projections concerning volumes attributable to the Mineral Interests of Borrower
and its Restricted Subsidiaries and production and cost estimates contained in
such projections are necessarily based upon professional opinions, estimates and
projections and that Borrower and its Restricted Subsidiaries do not warrant
that such opinions, estimates and projections will ultimately prove to have been
accurate;


(g)prompt notice of any Material Adverse Change in the financial condition of
the Credit Parties, taken as a whole;


(h)promptly upon receipt of same, any written notice received by any Credit
Party from a Governmental Authority indicating any potential, actual or alleged
(i) non- compliance with or violation of the requirements of any Applicable
Environmental Law which could result in liability to any Credit Party for fines,
clean up or any other remediation obligations or any other liability in excess
of the Threshold Amount in the aggregate; (ii) Hazardous Discharge or threatened
Hazardous Discharge of any Hazardous Substance which Hazardous Discharge would
impose on any Credit Party a duty to report to a Governmental Authority or to
pay cleanup costs or to take





--------------------------------------------------------------------------------




remedial action under any Applicable Environmental Law which could result in
liability to any Credit Party for fines, clean-up and other remediation
obligations or any other







--------------------------------------------------------------------------------





liability in excess of the Threshold Amount in the aggregate; or (iii) the
existence of any Lien arising under any Applicable Environmental Law securing
any obligation to pay fines, clean up or other remediation costs or any other
liability in excess of the Threshold Amount in the aggregate;


(i)prompt notice of any actions, suits, proceedings, claims or disputes pending
or, to the knowledge of Borrower after due and diligent investigation,
threatened in writing, whether at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or against any of their
Properties that (i) purport to affect or pertain to this Agreement or any other
Loan Paper or the transactions hereunder or thereunder, or (ii) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect;


(j)as soon as available and in any event no later than 60 days after the end of
each Fiscal Quarter, a report setting forth, for each calendar month during such
Fiscal Quarter, the volume of production and sales attributable to production
(and the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Borrowing Base Properties, and
setting forth the related ad valorem, severance and production taxes and lease
operating expenses attributable thereto and incurred for each such calendar
month, such information being reported in form and substance acceptable to
Administrative Agent;


(k)prompt notice of any material change in accounting policies or financial
reporting practices by any Credit Party;


(l)from time to time such additional information regarding the financial
position or business of each Credit Party (including any Plan and any reports or
other information required to be filed with respect thereto under the Code or
under ERISA and a list of all Persons purchasing Hydrocarbons from any Credit
Party) as Administrative Agent, at the request of any Bank, may reasonably
request;


(m)promptly following any reasonable request therefor, information and
documentation reasonably requested by Administrative Agent or any Bank for
purposes of compliance with the Beneficial Ownership Regulation or applicable
“know your customer” requirements under the USA Patriot Act or other applicable
anti-money laundering laws;


(n)prompt written notice, and in any event within three (3) Business Days (or
such longer period of time as Administrative Agent may agree to in its
discretion), of (i) the occurrence of any material loss, casualty or other
insured damage to, or any nationalization, taking under power of eminent domain
or by condemnation or similar proceeding of, any property of Borrower or any
other Credit Party having a fair market value in excess of the Threshold Amount
or (ii) the commencement of any action or proceeding that could reasonably be
expected to result in a such an event;


(o)as soon as available and in any event no later than 60 days after the end of
each Fiscal Quarter, a schedule of all Proved Mineral Interests sold or assigned
by Borrower or any other Credit Party during such Fiscal Quarter to any
purchaser or assignee other than a Credit Party;







--------------------------------------------------------------------------------





(p)no later than five (5) Business Days (or such shorter period of time as
Administrative Agent may agree to in its discretion) prior to any Asset
Disposition that will cause a reduction in the Borrowing Base pursuant to
Section 4.6, written notice of such Asset Disposition, in such detail as
Administrative Agent may request;


(q)prior written notice of the intended incurrence of any Permitted Additional
Debt, the anticipated amount thereof, and the anticipated date of closing and
promptly when available a copy of the preliminary offering memorandum (if any)
and the final offering memorandum (if any);


(r)promptly, but in any event within five (5) Business Days (or such longer
period of time as Administrative Agent may agree to in its discretion) after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of Borrower or any other Credit Party
that could reasonably be expected to adversely affect the interests of the Banks
in any material respect;


(s)prompt written notice (and in any event no less than 30 days prior thereto,
or such shorter period of time as Administrative Agent may agree to in its
discretion) of any change
(1)    in Borrower’s or any other Credit Party’s corporate, partnership or
company name, (2) in the location of Borrower’s or any other Credit Party’s
chief executive office or, if it has none, its principal place of business, (3)
in Borrower’s or any other Credit Party’s identity or corporate structure, (4)
in Borrower’s or any other Credit Party’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization, and (5) in Borrower’s or any other Credit Party’s federal taxpayer
identification number;


(t)prompt written notice of the acquisition or organization of any new Domestic
Subsidiary of Borrower (and thereupon Borrower will comply, and cause such
Domestic Subsidiary to comply, with Section 5.4);


(u)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of Borrower or any
Subsidiary (including any Plan and any reports or other information required to
be filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Paper, as Administrative Agent or
any Bank acting through Administrative Agent may reasonably request; and


(v)prompt written notice (such notice to include reasonably detailed information
regarding the account number, purpose and applicable bank or other institution
in respect of such Deposit Account, Commodity Account or Securities Account) to
Administrative Agent of any Deposit Account, Commodity Account or Securities
Account (other than a De Minimis Account) intended to be opened by Borrower or
any Guarantor.


Solely the financial statements of Parent required to be delivered pursuant to
Section 8.1(a)(i) and Section 8.1(b) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (x) on which
Parent posts such financial statements, or provides a link thereto on Parent’s
public website; or (y) on which such financial statements are posted on Parent’s
behalf





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





on an Internet or intranet website, if any, to which each Bank and
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by Administrative Agent); provided that: (1) Borrower shall
deliver, or cause Parent to deliver, paper copies of such financial statements
to Administrative Agent or any Bank upon its request to Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by Administrative Agent or such Bank and (2) Borrower shall notify
Administrative Agent and each Bank of the posting of any such financial
statements and provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such financial statements. Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the financial statements referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a Bank
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such financial statements.


Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
will make available to Banks and the Letter of Credit Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
Borrower hereby agrees that, as reasonably requested by any Bank, (i) Borrower
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Banks; (ii) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (iii) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized Administrative Agent, the Arranger, the Letter of
Credit Issuer and Banks to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided that, to the extent such Borrower Materials
constitute confidential information subject to Section 14.14, they shall be
treated as set forth in Section 14.14); (iv) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and
(v)Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”


Section 8.2 Business of Credit Parties. The primary business of the Credit
Parties will continue to be the acquisition, ownership, maintenance and selling,
leasing or otherwise disposing of Mineral Interests; provided that, for the
avoidance of doubt, neither Borrower nor any of its Restricted Subsidiaries
operates, explores or develops Mineral Interests; provided, further that the
foregoing proviso shall not be construed to prohibit actions incidental to any
such Person’s ownership of non-operated working interests.


Section 8.3 Maintenance of Existence. Borrower shall, and shall cause each of
the other Credit Parties to, at all times (a) maintain its corporate,
partnership or limited liability company





--------------------------------------------------------------------------------




existence (as applicable) in its state of organization, and (b) maintain its
good standing and qualification to transact business in all jurisdictions where
the failure to maintain good standing or







--------------------------------------------------------------------------------





qualification to transact business could reasonably be expected to have a
Material Adverse Effect; provided that, the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.4.


Section 8.4    Right of Inspection; Books and Records.


(a)    Borrower will permit, and will cause each other Credit Party to permit,
any officer, employee or agent of Administrative Agent or any Bank to visit and
inspect any of the assets of any Credit Party, examine each Credit Party’s books
of record and accounts, take copies and extracts therefrom, and discuss the
affairs, finances and accounts of each Credit Party with any of such Credit
Party’s officers, accountants and auditors, all upon reasonable advance notice
and at such reasonable times and as often as Administrative Agent or any Bank
may desire, all at the expense of Borrower; provided that, (i) any inspection by
any Bank shall be coordinated through and together with Administrative Agent and
(ii) prior to the occurrence of an Event of Default, neither Administrative
Agent nor any Bank will require any Credit Party to incur any unreasonable
expense as a result of the exercise by Administrative Agent or any Bank of its
rights pursuant to this Section 8.4.


(b)    Borrower will, and will cause each other Credit Party to, maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of Borrower or such
other Credit Party, as the case may be.


Section 8.5 Maintenance of Insurance. Borrower will, and will cause each other
Credit Party to, at all times maintain or cause to be maintained (a) all
insurance policies (including self- insurance where appropriate) sufficient for
the compliance by each of them with all material Laws and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are customarily insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of Borrower and its Restricted
Subsidiaries. All lender loss payable clauses or provisions in all policies of
insurance maintained by the Credit Parties pursuant to this Section 8.5 shall be
endorsed in favor of and made payable to Administrative Agent for the ratable
benefit of Banks, as their interests may appear. Administrative Agent shall be
named an additional insured with respect to all of the Credit Parties’ liability
policies to the extent permitted by Law. Whenever an Event of Default has
occurred and is continuing, Administrative Agent for the ratable benefit of
Banks shall have the right to collect, and Borrower hereby assigns to
Administrative Agent for the ratable benefit of Banks, any and all monies that
may become payable under any such policies of property and casualty insurance by
reason of damage, loss or destruction of any property which stands as security
for the Obligations or any part thereof, and Administrative Agent may, at its
election (which election shall be made in the reasonable discretion of
Administrative Agent with the consent of Majority Banks), either apply for the
ratable benefit of Banks all or any part of the sums so collected toward payment
of the Obligations (or the portion thereof with respect to which such property
stands as security), whether or not such Obligations are then due and payable,
in such manner as Administrative Agent may elect or release same to Borrower.







--------------------------------------------------------------------------------




Section 8.6 Payment of Obligations. Borrower will, and will cause each other
Credit Party to, pay and discharge as the same shall become due and payable, all
its material obligations







--------------------------------------------------------------------------------





and liabilities, including (a) all material Taxes imposed upon it or any of its
assets or with respect to any of its franchises, business, income or profits,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the applicable Credit Party, (b) all material claims (including
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by Law have or might become a Lien (other than a
Permitted Encumbrance) on any of its assets, and (c) all Debt, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Debt.


Section 8.7 Compliance with Laws and Documents. Borrower will, and will cause
each other Credit Party to, comply with all Laws, its articles or certificate of
incorporation, certificate of limited partnership, partnership agreement,
bylaws, regulations and similar organizational documents and all Material
Agreements to which any Credit Party is a party, if a violation, alone or when
combined with all other such violations, could reasonably be expected to have a
Material Adverse Effect. Each Credit Party will maintain in effect and enforce
policies and procedures designed to achieve compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions.


Section 8.8    Maintenance of Properties and Equipment.


(a)Borrower will, and will cause each other Credit Party to, maintain, preserve
and keep its Borrowing Base Properties, and observe and comply with all of the
terms and provisions, express or implied, of all oil and gas leases relating to
such properties so long as such oil and gas leases are capable of producing
Hydrocarbons and accompanying elements in paying quantities, to the extent that
the failure to so observe and comply could reasonably be expected to have a
Material Adverse Effect.


(b)Borrower will, and will cause each other Credit Party to, comply in all
respects with all contracts and agreements applicable to or relating to its
Borrowing Base Properties or the production and sale of Hydrocarbons and
accompanying elements therefrom, except to the extent a failure to so comply
could not reasonably be expected to have a Material Adverse Effect.


(c)With respect to the Borrowing Base Properties of any Credit Party which are
operated by operators other than such Credit Party, no Credit Party shall be
obligated itself to perform any undertakings contemplated by the covenants and
agreements contained in this Section
8.8 which are performable only by such operators and are beyond the control of
such Credit Party, but shall be obligated to seek to enforce such operators’
material contractual obligations to maintain, develop and operate the Borrowing
Base Properties in accordance with such operating agreements.


Section 8.9 Further Assurances. Borrower will, and will cause each other Credit
Party to, execute and deliver or cause to be executed and delivered such other
and further instruments or documents and take such further action as in the
judgment of Administrative Agent may be required to carry out the provisions and
purposes of the Loan Papers, including to create, preserve,







--------------------------------------------------------------------------------





protect and perfect the Liens of Administrative Agent for the ratable benefit of
the Banks and other holders of Obligations as required by Article V.


Section 8.10    Environmental Law Compliance and Indemnity. (a)
Borrower    will, and will cause each other Credit Party to, comply with all
Applicable Environmental Laws, including
(i) all licensing, permitting, notification and similar requirements of
Applicable Environmental Laws, and (ii) all provisions of Applicable
Environmental Law regarding storage, discharge, release, transportation,
treatment and disposal of Hazardous Substances, except in each case where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect. Borrower will, and will cause each other Credit Party to, promptly pay
and discharge when due all debts, claims, liabilities and obligations with
respect to any clean-up or remediation measures necessary to comply in all
material respects with Applicable Environmental Laws. Borrower hereby
indemnifies and agrees to defend and hold Banks and their successors and assigns
harmless from and against any and all claims, demands, causes of action, loss,
damage, liabilities, costs and expenses (including reasonable attorneys’ fees
and court costs) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by any Bank at any time and from time
to time, including those asserted or arising subsequent to the payment or other
satisfaction of the Loans, by reason of or arising out of the ownership,
construction, occupancy, operation, use and maintenance of any of the collateral
for the Loans, including matters arising out of the negligence of any Bank;
provided that, this indemnity shall not apply with respect to matters caused by
or arising out of (A) with respect to each Bank, the gross negligence or willful
misconduct of such Bank, as determined by a court of competent jurisdiction in a
final, non- appealable judgment (IT BEING THE EXPRESS INTENTION HEREBY THAT
BANKS SHALL BE INDEMNIFIED FROM THE CONSEQUENCES OF THEIR ORDINARY NEGLIGENCE);
and (B) the construction, occupancy, operation, use and maintenance of the
collateral for the Loans by any owner, lessee or party in possession of the
collateral for the Loans subsequent to the ownership of the collateral for the
Loans by Borrower; provided further that, this subclause (B) shall not exclude
from the foregoing indemnity and agreement, liability, claims, demands, causes
of action, loss, damage, costs and expenses imposed by reason of the ownership
of the collateral for the Loans by Banks after purchase by Banks at any
foreclosure sale or transfer in lieu thereof from any Credit Party in partial or
entire satisfaction of the Loans (unless the same shall be solely attributable
to the subsequent use of the collateral by Banks during their ownership
thereof). The foregoing indemnity and agreement applies to the violation of any
Applicable Environmental Law prior to the payment or other satisfaction of the
Loans and any act, omission, event or circumstance existing or occurring on or
about the collateral for the Loans (including the presence on the collateral for
the Loans or release from the collateral for the Loans of asbestos or other
Hazardous Substances disposed of or otherwise present in or released prior to
the payment or other satisfaction of the Loans). It shall not be a defense to
the covenant of Borrower to indemnify that the act, omission, event or
circumstance did not constitute a violation of any Applicable Environmental Law
at the time of its existence or occurrence. The provisions of this Section 8.10
shall survive the repayment of the Loans and shall continue thereafter in full
force and effect. In the event of the transfer of the Loans or any portion
thereof, Banks or any prior holder of the Loans and any participants shall
continue to be benefited by this indemnity and agreement with respect to the
period of such holding of the Loans.


(b)    With respect to the Borrowing Base Properties of any Credit Party which
are operated by operators other than such Credit Party, no Credit Party shall be
obligated





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





itself to perform any undertakings contemplated by the covenants and agreements
contained in this Section 8.10 which are performable only by such operators and
are beyond the control of such Credit Party, but shall be obligated to seek to
enforce such operators’ material contractual obligations to maintain, develop
and operate the Borrowing Base Properties in accordance with such operating
agreements.


Section 8.11 ERISA Reporting Requirements. Borrower will promptly furnish and
will cause the other Credit Parties and any ERISA Affiliate to promptly furnish
to Administrative Agent (i) promptly upon request from the Administrative Agent,
copies of the most recent annual and other reports with respect to each Plan or
any trust created thereunder, and (ii) promptly upon becoming aware of the
occurrence of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the chief executive officer or the chief
financial officer of the Credit Party or the ERISA Affiliate, as the case may
be, specifying the nature thereof, what action Borrower, such Credit Party or
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service or the
Department of Labor with respect thereto.


Section 8.12    Commodity Exchange Act Keepwell Provisions.


(a)Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Benefitting Guarantor in order for such Benefitting Guarantor to honor its
obligations under the Facility Guaranty and any other Loan Paper with respect to
Hedge Transactions (provided, however, that Borrower shall only be liable under
this Section 8.12(a) for the maximum amount of such liability that can be hereby
incurred without rendering their obligations under this Section 8.12(a), or
otherwise under this Agreement or any Loan Paper, as it relates to such
Benefitting Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of Borrower under this Section 8.12(a) shall remain in full force
and effect until all Obligations are paid in full to Banks, Administrative Agent
and all other Secured Parties to whom Obligations are owing, and all of Banks’
Commitments are terminated. Borrower intends that this Section 8.12(a)
constitute, and this Section 8.12(a) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Benefitting Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


(b)Notwithstanding any other provisions of this Agreement or any other Loan
Paper, the Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Loan Paper, shall exclude all Excluded Swap
Obligations with respect to such Guarantor.


Section 8.13    Unrestricted Subsidiaries. Borrower:


(a)will cause the management, business and affairs of Borrower and each of its
Restricted Subsidiaries to be conducted in such a manner (including by keeping
separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of Borrower and its respective Restricted Subsidiaries
to be commingled) so that each Unrestricted Subsidiary that is a





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





corporation will be treated as a corporate entity separate and distinct from
Borrower and its Restricted Subsidiaries;


(b)will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries; and


(c)will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, Borrower or any Restricted Subsidiary.


Section 8.14 Deposit Accounts; Commodity Accounts and Securities Accounts.
Borrower and each Guarantor will cause each of their respective Deposit
Accounts, Commodity Accounts or Securities Accounts (in each case, other than De
Minimis Accounts) to at all times be subject to an Account Control Agreement in
accordance with and to the extent required by the Security Agreement.


Section 8.15 Post-Closing Delivery of Account Control Agreements.
Notwithstanding the requirements set forth in Section 8.14, with respect to each
Deposit Account, Commodity Account and Securities Account of the Credit Parties
in existence on the Effective Date (other than, in each case, De Minimis
Accounts), Borrower and each Restricted Subsidiary shall, no later than thirty
(30) days after the Effective Date (or such later date as Administrative Agent
may agree in its sole discretion), deliver to Administrative Agent duly executed
Account Control Agreements in accordance with and to the extent required by the
Security Agreement.


ARTICLE IX NEGATIVE COVENANTS


Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any Loan or any other
amount payable under any Note remains unpaid or any Letter of Credit remains
outstanding:


Section 9.1 Debt. Borrower will not, nor will Borrower permit any other Credit
Party to, incur, become or remain liable for any Debt other than:


(a)
the Obligations;



(b)
Debt of any Credit Party to any other Credit Party;



(c)Debt constituting a Guarantee by any Credit Party of any Debt of one or more
other Credit Parties that is permitted under this Section 9.1;


(d)Debt under Capital Leases or that constitutes Purchase Money Debt; provided
that the aggregate principal amount of all Debt described in this Section 9.1(d)
at any one time outstanding shall not exceed $10,000,000 in the aggregate;


(e)other Debt of any Credit Party; provided that: (i) such Debt shall solely be
comprised of unsecured senior or unsecured senior subordinated Debt, (ii) such
Debt shall not





--------------------------------------------------------------------------------




provide for any amortization of principal or any scheduled principal prepayments
on any date prior to 180 days after the Maturity Date in effect at the time of
incurrence or issuance, (iii) such Debt







--------------------------------------------------------------------------------





shall not contain a scheduled maturity date that is earlier than 180 days after
the Maturity Date in effect at the time of incurrence or issuance, (iv) such
Debt (or the documents governing such Debt) shall not contain (A) any financial
maintenance covenant that is more restrictive or onerous with respect to
Borrower and its Restricted Subsidiaries than any financial maintenance covenant
in this Agreement (as determined in good faith by senior management of
Borrower), (B) covenants (other than financial maintenance covenants) or events
of default, taken as a whole, that are more restrictive or onerous with respect
to Borrower and its Restricted Subsidiaries than the covenants (other than
financial maintenance covenants) and events of default in this Agreement (as
determined in good faith by senior management of Borrower), (C) restrictions on
the ability of Borrower or any of its Restricted Subsidiaries to guarantee the
Obligations or to pledge assets as collateral security for the Obligations, (D)
any mandatory prepayment or Redemption provisions which would require a
mandatory prepayment or Redemption of such Debt (other than provisions requiring
Redemption or offers to Redeem in connection with asset sales or a “change in
control”) or (E) any prohibition on the prior repayment of any Obligations, (v)
after giving effect to the incurrence or issuance of such Debt, the application
of the proceeds thereof, and any automatic reduction of the Borrowing Base
pursuant to Section 4.7 on account thereof and on the date of such incurrence or
issuance of such Debt: (A) Borrower shall be in pro forma compliance with
Section 10.1(a) and Section 10.1(b), in each case, for the Rolling Period most
recently ended for which financial statements are available and (B) no Event of
Default shall exist and (vi) the Borrowing Base shall automatically be reduced
on the date of the incurrence or issuance of such Debt in accordance with
Section 4.7; and


(f)other Debt in an amount not to exceed at any time outstanding $10,000,000 in
the aggregate.


Section 9.2    Restricted Payments and Redemptions of Permitted Additional Debt.


(a)Restricted Payments. Borrower will not, nor will Borrower permit any other
Credit Party to, declare, pay or make, or incur any liability to declare, pay or
make, any Restricted Payment, except that, (i) Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of such Equity Interests (other than Disqualified Capital Stock), (ii)
Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests, (iii) Borrower may make Permitted Tax Distributions;
provided that if the aggregate Permitted Tax Distributions for any tax year
exceed the actual annual tax amount for such year (based on the calculation in
the definition of Permitted Tax Distribution), such excess shall be deducted
from the next distribution(s) to occur after such U.S. federal income tax
filing, and (iv) Borrower may make Restricted Payments with respect to its
Equity Interests so long as no Default or Event of Default or Borrowing Base
Deficiency then exists or would result therefrom.


(b)Redemptions of Permitted Additional Debt. Borrower will not, nor will permit
any other Credit Party to, call, make or offer to make any optional or voluntary
Redemption of, or otherwise optionally or voluntarily Redeem (whether in whole
or in part), any Permitted Additional Debt, provided, that Borrower may convert
Permitted Additional Debt into Equity Interests in Borrower (other than
Disqualified Capital Stock) and Borrower or any other Credit Party may otherwise
voluntarily Redeem Permitted Additional Debt (i) with net proceeds from any
incurrence of Permitted Additional Debt so long as such Redemption occurs
substantially







--------------------------------------------------------------------------------





contemporaneously with the receipt of such net proceeds and in an amount no
greater than the amount of the net proceeds of such incurrence of Permitted
Additional Debt that remain after giving effect to any mandatory prepayments
hereunder with such proceeds and (ii) with net proceeds of an offering of Equity
Interests (other than Disqualified Capital Stock) or new cash contributions from
the holders of Borrower’s Equity Interests so long as (A) no Default or Event of
Default then exists or would result therefrom and (B) such Redemption occurs
within 45 days after the receipt of such equity net proceeds.


Section 9.3 Liens; Negative Pledge. Borrower will not, nor will Borrower permit
any other Credit Party to, create, assume or suffer to exist any Lien on any
Credit Party’s Properties (now owned or hereafter acquired) other than Permitted
Encumbrances. Borrower will not, nor will Borrower permit any other Credit Party
to, enter into or become subject to any agreement that prohibits or otherwise
restricts the right of any Credit Party to create, assume or suffer to exist any
Lien in favor of Administrative Agent on any Credit Party’s Property other than
agreements with respect to Permitted Encumbrances described in clauses (e), (h),
(i), (j), (k) and (m) of the definition of such term but only to the extent such
agreements apply to the Property subject to such Permitted Encumbrances.


Section 9.4 Consolidations and Mergers. Borrower will not, nor will Borrower
permit any other Credit Party to, divide, consolidate or merge with or into any
other Person; provided that, so long as no Event of Default exists or will
result therefrom, (a) any Credit Party may merge or consolidate with, or be
liquidated or dissolved into, Borrower (provided that Borrower shall be the
surviving entity of such merger or consolidation), (b) any Credit Party (other
than Borrower) may merge or consolidate with, or be liquidated or dissolved
into, any other Credit Party, and (c) any Person may merge or consolidate with
or into any Credit Party; provided that, in the case of this clause (c), (i)
such Credit Party shall be the surviving entity of such merger or consolidation
and (ii) such merger or consolidation shall (A) be deemed to be an Investment by
such Credit Party in such Person in the form of an acquisition of Equity
Interests in such Person and (B) otherwise be permitted by Section 9.7.


Section 9.5 Asset Dispositions. Borrower will not, nor will Borrower permit any
other Credit Party to, make any Asset Disposition (including, in each case, as a
result of the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with Section 9.11) to any Person other than a Credit
Party or to sell, lease, transfer, abandon or otherwise dispose of (other than
by means of a transfer to a Credit Party) any equipment affixed to or located on
the lands subject to any Borrowing Base Property, unless:


(a)in the case of any such disposition of equipment and fixtures, such equipment
and fixtures are (i) disposed of in connection with a release, surrender or
abandonment of a well or Mineral Interest, (ii) sold, leased, transferred, or
otherwise disposed of as part of a sale, lease, transfer or other disposition of
associated Mineral Interests that is permitted hereunder,
(iii)obsolete or otherwise not useful for their intended purpose and disposed of
in the ordinary course of business, or (iv) replaced by articles of comparable
suitability owned by any Credit Party, free and clear of all Liens except
Permitted Encumbrances; and


(b)in the case of any such Asset Disposition, (i) all mandatory prepayments
required by Section 2.6 in connection with such Asset Disposition (after giving
effect to any





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





automatic reduction in the Borrowing Base pursuant to Section 4.6) are made in
accordance with Section 2.6, and (ii) Borrower or other applicable Credit Party
shall, no later than 30 days following the closing of such Asset Disposition,
novate, unwind or terminate Oil and Gas Hedge Transactions to the extent, if
any, needed to comply with Section 9.10.


In addition, Borrower will not make, or permit any other Credit Party to make,
any Asset Disposition consisting of (i) the sale, assignment, lease, transfer,
exchange or other disposition by any Credit Party of any Equity Interest in any
Restricted Subsidiary or (ii) the issuance by any Restricted Subsidiary that
owns any Borrowing Base Property of any of its Equity Interests, if in either
case the aggregate, consolidated Equity Interests of the Credit Parties in such
Restricted Subsidiary will be reduced as a result of such transaction.
Notwithstanding the foregoing to the contrary, if any Properties are transferred
(by merger or otherwise) from one Credit Party to another Credit Party in any
Asset Disposition or other transfer of Property permitted hereunder, such
transferred Properties shall be subject in each case to the requirements set
forth in Article V.


Section 9.6 Use of Proceeds. The proceeds of Borrowings will not be used for any
purpose other than to finance the acquisition of Mineral Interests, to reimburse
third parties for exploration and development costs incurred in respect of
Borrower and its Restricted Subsidiaries’ Mineral Interests, for working capital
and general company purposes, and to pay fees and expenses incurred in
connection with the transactions contemplated hereby. None of the proceeds of
the Loans or any Letter of Credit issued hereunder will be used, directly or
indirectly, (a) for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, or (b) in violation of applicable Law
(including the Margin Regulations or any Sanctions), and Borrower shall not use,
and Borrower shall not procure that any of its Subsidiaries and its and their
respective directors, officers, employees and agents shall use, the proceeds of
any Borrowing or Letter of Credit (i) for the purpose of making an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
or (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country. No Letters of Credit will be issued hereunder for the purpose of or
providing credit enhancement with respect to any Debt or equity security of any
Credit Party or to secure any Credit Party’s obligations with respect to Hedge
Transactions.


Section 9.7 Investments. Borrower will not, nor will Borrower permit any other
Credit Party to, directly or indirectly, make any Investment other than
Permitted Investments.


Section 9.8 Transactions with Affiliates. Borrower will not, nor will Borrower
permit any other Credit Party to, engage in any material transaction with any of
their Affiliates (other than transactions among the Credit Parties) or any
portfolio company Controlled by a Sponsor unless such transaction is generally
as favorable to such Credit Party as could be obtained in an arm’s length
transaction with an Person not an Affiliate or otherwise Controlled by a Sponsor
in accordance with prevailing industry customs and practices. Notwithstanding
the foregoing, the restrictions set forth in this Section 9.8 shall not apply to
(a) executing, delivering and performing obligations under the Loan Papers, (b)
compensation to, and the terms of employment contracts with, individuals who are
officers, managers or directors of any Credit Party, provided such compensation
or contract is approved by Parent’s board of directors, (c) the issuance of
Equity







--------------------------------------------------------------------------------





Interests (other than Disqualified Capital Stock) by Borrower and (d) payments
made pursuant to Section 9.2 or otherwise expressly permitted under this
Agreement.


Section 9.9    ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower will not, and will not permit any Credit Party
to, at any time:


(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which Borrower, any other Credit Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code;


(b)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Borrower, any other Credit Party or any
ERISA Affiliate is required to pay as contributions thereto; and


(c)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any material liability, or (ii) any employee pension benefit
plan, as defined in section 3(2) of ERISA, that is subject to Title IV of ERISA,
section 302 of ERISA or section 412 of the Code.


Section 9.10    Hedge Transactions.


(a)Borrower will not, nor will Borrower permit any other Credit Party to, enter
into any Oil and Gas Hedge Transactions (i) with a duration longer than five
years after the end of the month during which the applicable Oil and Gas Hedge
Transaction is entered into, (ii) with any Person other than a Person that is an
Approved Counterparty at the time such Oil and Gas Hedge Transaction is entered
into, or (iii) the notional volumes for which (when aggregated or netted, as
appropriate, with other Oil and Gas Hedge Transactions then in effect other than
basis differential swaps on volumes already hedged pursuant to other Hedge
Agreements) exceed, as of the date such Oil and Gas Hedge Transaction is entered
into, 85% of the reasonably anticipated projected production (as such production
is projected in the most recent Reserve Report delivered pursuant to the terms
of this Agreement and otherwise determined as described in Section 9.10(g))
attributable to Borrower’s and its Restricted Subsidiaries’ Proved Mineral
Interests for each month during the period of such Oil and Gas Hedge
Transaction.


(b)If, after the end of any calendar quarter, Borrower determines that the
aggregate weighted average of the notional volumes of all Oil and Gas Hedge
Transactions for such calendar quarter (other than basis differential swaps on
volumes already hedged pursuant to other Oil and Gas Hedge Transactions)
exceeded 100% of actual production of Hydrocarbons attributable to Borrower’s
and its Restricted Subsidiaries’ Proved Producing Mineral Interests in such
calendar quarter, then Borrower (i) shall promptly notify Administrative Agent
of such determination and (ii) shall, no later than 30 days after such notice,
terminate (only to the extent such terminations are permitted pursuant to
Section 9.5), create off-setting positions, or otherwise





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





unwind or monetize (only to the extent such unwinds or monetizations are
permitted pursuant to Section 9.5) existing Oil and Gas Hedge Transactions such
that, at such time, future hedging volumes will not exceed 100% of reasonably
anticipated projected production attributable to Borrower’s and its Restricted
Subsidiaries’ Proved Producing Mineral Interests for the then- current and any
succeeding calendar quarters.


(c)Borrower will not, nor will Borrower permit any other Credit Party to, enter
into or permit to exist any Hedge Transactions with respect to interest rates
other than (i) Hedge Transactions effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated with all other
Hedge Transactions of Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Credit Parties’ consolidated
Debt for borrowed money which bears interest at a floating rate, and (ii) Hedge
Transactions that have the effect of unwinding or reducing, in whole or in part,
Hedge Transactions permitted under the preceding clause (i).


(d)Borrower will not, nor will Borrower permit any other Credit Party to, enter
into any commodity, interest rate, currency or other swap, option, collar or
other derivative transaction pursuant to which any Credit Party speculates on
the movement of commodity prices, securities prices, interest rates, financial
markets, currency markets or other items; provided that, nothing contained in
this Section 9.10(d) shall prohibit any Credit Party from (i) entering into
Hedge Transactions otherwise permitted by this Section 9.10, or (ii) making
Permitted Investments.


(e)Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or monetize any Oil and Gas Hedge Transaction except to the extent
such terminations are permitted pursuant to Section 9.5.


(f)In no event shall any Hedge Agreement contain any requirement, agreement or
covenant for Borrower or any Restricted Subsidiary to post collateral or margin
to secure their obligations under such Hedge Agreement other than pursuant to
the Loan Papers.


(g)For purposes of entering into, maintaining or adjusting Hedge Agreements or
Hedge Transactions under Section 9.10(a) and Section 9.10(b), respectively,
forecasts of reasonably anticipated production attributable to Borrower’s and
its Restricted Subsidiaries’ Proved Mineral Interests as set forth on the most
recent Reserve Report delivered pursuant to the terms of this Agreement shall be
revised to account for any increase or decrease in forecasted production that is
anticipated because of information obtained by Borrower or any of its Restricted
Subsidiaries subsequent to the publication of such Reserve Report including
forecasts of production decline rates for existing wells received by any Credit
Party from the applicable operators of the oil and gas properties comprising the
Credit Party’s Mineral Interests and additions to or deletions from anticipated
future production from new wells and completed acquisitions coming on stream or
failing to come on stream.


(h)Notwithstanding anything to the contrary contained in this Agreement,
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any Hedge Agreement unless Borrower is a Qualified ECP Guarantor at such time.







--------------------------------------------------------------------------------





Section 9.11    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Foreign Subsidiaries.


(a)Unless designated as an Unrestricted Subsidiary on Schedule 3 as of the
Effective Date or designated hereafter in compliance with Section 9.11(b), any
Person that becomes a Subsidiary of Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary. Except for any
merger, consolidation, liquidation or dissolution of a Subsidiary in accordance
with Section 9.4 or the sale of a Subsidiary permitted by Section 9.5, all
Restricted Subsidiaries shall at all times be, directly or indirectly,
wholly-owned Subsidiaries of Borrower.


(b)Borrower may designate by written notification thereof to Administrative
Agent, any Restricted Subsidiary, including a newly formed or newly acquired
Domestic Subsidiary, as an Unrestricted Subsidiary if (i) immediately before and
immediately after giving effect to such designation, neither an Event of Default
nor a Borrowing Base Deficiency would exist, (ii) such designation is deemed to
be an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of Borrower’s direct and
indirect ownership interest in such Domestic Subsidiary and such Investment
would be permitted to be made at the time of such designation under Section 9.7,
(iii) such designation is deemed to be an Asset Disposition to the extent such
Domestic Subsidiary owns Proved Mineral Interests and
(iv)such Domestic Subsidiary is not a “restricted subsidiary” or guarantor with
respect to any Permitted Additional Debt. Except as provided in this Section
9.11(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.


(c)Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of Borrower and its Restricted Subsidiaries contained in each of
the Loan Papers are true and correct in all material respects on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct in all
material respects as of such date), (ii) no Event of Default would exist and
(iii) Borrower complies with the requirements of Section 5.4 and Section 8.13.


(d)
Neither Borrower nor any Restricted Subsidiary will have any Foreign

Subsidiaries.


Section 9.12 Amendments to Permitted Additional Debt Documents. Without the
prior written consent of Administrative Agent, Borrower will not, and will not
permit any Credit Party to, prior to the date that is 180 days after the
Maturity Date, amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Permitted Additional Debt Documents if the effect thereof would result in such
Debt being not permitted under Section 9.1(e) as if such Debt had been incurred
concurrently with such amendment, modification, waiver or other change.


Section 9.13 Holding Company. Borrower shall not directly own any interest in
any Proved Mineral Interests of the Credit Parties. Any Proved Mineral Interests
of the Credit Parties will at all times be owned by one or more Restricted
Subsidiaries.







--------------------------------------------------------------------------------





ARTICLE X FINANCIAL COVENANTS


Section 10.1 Financial Covenants. Borrower agrees that, so long as any Bank has
any commitment to lend or participate in Letter of Credit Exposure hereunder or
any Loans or any other amount payable under any Note remains unpaid or any
Letter of Credit remains outstanding:


(a)As of the last day of any Fiscal Quarter, commencing with the last day of the
Fiscal Quarter ending June 30, 2019, Borrower will not permit its Current Ratio
to be less than
1.00 to 1.00; and


(b)As of the last day of any Fiscal Quarter, commencing with the last day of the
Fiscal Quarter ending June 30, 2019, Borrower will not permit the ratio of (i)
Total Net Funded Debt as of such date to (ii) Consolidated EBITDA (or, in the
case of the Rolling Periods ending on the last day of the Fiscal Quarters ending
June 30, 2019, September 30, 2019 and December 31, 2019, Annualized EBITDA) for
the Rolling Period then ending to be greater than 4.00 to 1.00.


ARTICLE XI DEFAULTS


Section 11.1 Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:


(a)Borrower shall fail to pay when due any principal of any Loan or any
reimbursement obligation with respect to any Letters of Credit when due;


(b)Borrower shall fail to pay any accrued interest due and owing on any Loan or
any fees or any other amount payable hereunder when due and such failure shall
continue for a period of five (5) Business Days following the due date;


(c)any Credit Party shall fail to observe or perform any covenant or agreement
applicable thereto contained in Section 4.4, Section 8.1(e), Section 8.3(a),
Section 8.5, Section 8.14, Section 8.15, Article IX, or Section 10.1;


(d)any Credit Party shall fail to observe or perform any covenant or agreement
contained in this Agreement or the other Loan Papers (other than those covered
by Section 11.1(a), Section 11.1(b) and Section 11.1(c)) and such failure
continues for a period of 30 days after the earlier of (i) the date any
Authorized Officer of any Credit Party acquires knowledge of such failure, or
(ii) written notice thereof has been given to any such Credit Party by
Administrative Agent at the request of any Bank;


(e)any representation, warranty, certification or statement made or deemed to
have been made by any Credit Party in this Agreement or by any Credit Party or
any other Person on behalf of any Credit Party in any other Loan Paper shall
prove to have been incorrect in any material respect when made, deemed made, or
confirmed;







--------------------------------------------------------------------------------




(f)(i) any Credit Party shall fail to make any payment when due on any Material
Debt, or any event or condition (A) shall occur which results in the
acceleration of the







--------------------------------------------------------------------------------





maturity of any Material Debt of any such Credit Party, or (B) shall occur which
entitles (or, with the giving of notice or lapse of time or both, would unless
cured or waived, entitle) the holder of such Material Debt to accelerate the
maturity thereof; or (ii) there occurs under any Hedge Agreement an Early
Termination Date (as defined in such Hedge Agreement if applicable), or such
Hedge Agreement is otherwise terminated prior to the scheduled term of the
applicable transaction, in each case, resulting from (1) any event of default
under such Hedge Agreement as to which any Credit Party is the defaulting party
or (2) any Termination Event (as defined in such Hedge Agreement, if applicable)
under such Hedge Agreement as to which any Credit Party is an Affected Party (as
so defined, if applicable) and, in either event, the net hedging obligation owed
by such Credit Party as a result thereof is greater than the Threshold Amount;


(g)any Credit Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar Law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due, or shall take any corporate or partnership action to authorize
any of the foregoing;


(h)an involuntary case or other proceeding shall be commenced against any Credit
Party seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days; or an order for relief shall be entered
against any Credit Party under the federal bankruptcy Laws as now or hereafter
in effect;


(i)one (1) or more judgments or orders for the payment of money aggregating in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) shall be rendered against any Credit Party
and such judgment or order (i) shall continue unsatisfied and unstayed (unless
bonded with a supersedeas bond at least equal to such judgment or order) for a
period of 60 days, or (ii) is not fully paid and satisfied at least 10 days
prior to the date on which any of its assets may be lawfully sold to satisfy
such judgment or order;


(j)this Agreement or any other Loan Paper shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by any Credit Party, or any Credit
Party shall deny that it has any further liability or obligation under any of
the Loan Papers, or any Lien created by the Loan Papers shall for any reason
(other than by reason of the operation of Law or pursuant to the terms of the
Loan Papers or the express release thereof by a written instrument executed by
Administrative Agent in accordance with the Loan Papers) cease to be a valid,
first priority, perfected Lien (other than Permitted





--------------------------------------------------------------------------------




Encumbrances) upon any of the property purported to be covered thereby having a
fair market value, individually or in the aggregate, greater than $1,000,000; or







--------------------------------------------------------------------------------





(k)
a Change of Control shall occur;



then, and in every such event, Administrative Agent shall without presentment,
notice or demand (unless expressly provided for herein) of any kind (including
notice of intention to accelerate and acceleration), all of which are hereby
waived, (i) if requested by Majority Banks, terminate the Commitments and they
shall thereupon terminate, and (ii) if requested by Majority Banks, take such
other actions as may be permitted by the Loan Papers including, declaring the
Loans, or any of them, (together with accrued interest thereon) to be, and the
Loans, or any of them, shall thereupon become, immediately due and payable;
provided that (iii) in the case of any of the Events of Default specified in
Section 11.1(g) or Section 11.1(h), without any notice to Borrower or any other
Credit Party or any other act by Administrative Agent or Banks, the Commitments
shall thereupon terminate and the Loans (together with accrued interest thereon)
shall become immediately due and payable.







--------------------------------------------------------------------------------





ARTICLE XII AGENTS


Section 12.1    Appointment and Authorization of Administrative Agent; Secured
Hedge Transactions.


(a)Each Bank hereby irrevocably (subject to Section 12.10) appoints, designates
and authorizes Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Paper and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Paper, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Paper, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Bank or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Paper or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Papers with reference to
Administrative Agent, any syndication agent or documentation agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.


(b)Each Letter of Credit Issuer shall act on behalf of Banks with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as Administrative Agent may agree at the request
of the Majority Banks to act for such Letter of Credit Issuer with respect
thereto; provided, however, that each Letter of Credit Issuer shall have all of
the benefits and immunities (i) provided to Administrative Agent in this Article
XII with respect to any acts taken or omissions suffered by a Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article XII included each Letter of Credit Issuer with



respect to such acts or omissions, and (ii) as additionally provided herein with
respect to each Letter of Credit Issuer.


Section 12.2 Delegation of Duties. Administrative Agent may execute any of its
duties under this Agreement or any other Loan Paper by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects in the absence of
gross negligence or willful misconduct.


Section 12.3    Default; Collateral.


(a)Upon the occurrence and continuance of a Default or Event of Default, Banks
agree to promptly confer in order that Majority Banks, Required Banks or Banks,
as the case may





--------------------------------------------------------------------------------




be, may agree upon a course of action for the enforcement of the rights of
Banks; and Administrative Agent shall be entitled to refrain from taking any
action (without incurring any liability to any Person for so refraining) unless
and until Administrative Agent shall have received instructions from Majority
Banks, Required Banks or Banks, as the case may be. All rights of action under
the Loan Papers and all right to the collateral under the Loan Papers, if any,
hereunder may be enforced by Administrative Agent and any suit or proceeding
instituted by Administrative Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent without the necessity of joining as
plaintiffs or defendants any other Secured Party, and the recovery of any
judgment shall be for the benefit of the Secured Parties subject to the expenses
of Administrative Agent. In actions with respect to any property of Borrower or
any other Credit Party, Administrative Agent is acting for the ratable benefit
of each Secured Party as provided in the Loan Papers. Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of Borrower to the Obligations shall be construed as being for the
ratable benefit of each Secured Party as provided in the Loan Papers.


(b)Each Secured Party authorizes and directs Administrative Agent to enter into
the other Loan Papers on behalf of and for the benefit of such Secured Party (or
if previously entered into, hereby ratifies Administrative Agent’s previously
entering into such agreements and other Loan Papers).


(c)Except to the extent unanimity (or other percentage set forth in Section
14.2) is required hereunder, each Bank agrees that any action taken by Majority
Banks or Required Banks, as the case may be, in accordance with the provisions
of the Loan Papers, and the exercise by Majority Banks or Required Banks, as the
case may be, of the power set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Banks.


(d)Administrative Agent is hereby authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from any Secured
Party, from time to time to take any action with respect to any collateral under
the Loan Papers or any Loan Papers which may be necessary to perfect and
maintain perfected the Liens upon such collateral granted pursuant to the other
Loan Papers.







--------------------------------------------------------------------------------





(e)Administrative Agent shall not have any obligation whatsoever to any Secured
Party or to any other Person to assure that such collateral exists or is owned
by the Person purporting to own it or is cared for, protected, or insured or has
been encumbered or that the Liens granted to Administrative Agent herein or
pursuant thereto have been properly or sufficiently or lawfully created,
perfected, protected, or enforced, or are entitled to any particular priority,
or to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights granted or
available to Administrative Agent in this Section
12.3 or in any of the other Loan Papers; IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL UNDER THE LOAN PAPERS, OR ANY ACT, OMISSION, OR EVENT
RELATED THERETO, ADMINISTRATIVE AGENT MAY (AS BETWEEN ADMINISTRATIVE AGENT AND
THE SECURED PARTIES) ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE
DISCRETION, GIVEN ADMINISTRATIVE AGENT’S OWN INTEREST IN SUCH COLLATERAL AS ONE
OF THE SECURED PARTIES AND THAT ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR
LIABILITY WHATSOEVER TO ANY SECURED PARTY OTHER THAN TO ACT WITHOUT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


(f)In furtherance of the authorizations set forth in this Section 12.3, each
Secured Party hereby irrevocably appoints Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Secured Party (i) to enter into the other Loan Papers
(including any appointments of substitute trustees under any such Loan Papers),
(ii) to take action with respect to the other Loan Papers and the collateral
thereunder to perfect, maintain, and preserve Administrative Agent’s Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any such collateral to the extent authorized in Section
12.14. This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to Administrative Agent’s power, as
attorney, relative to the matters described in this Section 12.3 relating to
collateral. The powers and authorities herein conferred on Administrative Agent
may be exercised by Administrative Agent through any Person who, at the time of
the execution of a particular instrument, is an officer of Administrative Agent
(or any Person acting on behalf of Administrative Agent pursuant to a valid
power of attorney). The power of attorney conferred by this Section 12.3(f) to
Administrative Agent is granted for valuable consideration and is coupled with
an interest and is irrevocable so long as the Obligations, or any part thereof,
shall remain unpaid or the Banks are obligated to make any Loan or issue any
Letter of Credit under the Loan Papers.


Section 12.4 Liability of Administrative Agent. NO INDEMNIFIED ENTITY OF
ADMINISTRATIVE AGENT SHALL (a) BE LIABLE TO ANY SECURED PARTY FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS CONTEMPLATED HEREBY
(EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
ITS DUTIES
EXPRESSLY SET FORTH HEREIN), or (b) be responsible in any manner to any Secured
Party or participant for any recital, statement, representation or warranty made
by Borrower or any other Credit Party or any officer thereof, contained herein
or in any other Loan Paper, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative





--------------------------------------------------------------------------------




Agent under or in connection with, this Agreement or any other Loan Paper, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other







--------------------------------------------------------------------------------





Loan Paper, or for the creation, perfection or priority of any Liens purported
to be created by any of the Loan Papers, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, or
to make any inquiry respecting the performance by Borrower of its obligations
hereunder or under any other Loan Paper, or for any failure of Borrower or other
Credit Party or any other party to any Credit Party to perform its obligations
hereunder or thereunder. No Indemnified Entity of Administrative Agent shall be
under any obligation to any Secured Party or participant to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Paper, or to inspect the
properties, books or records of Borrower or any other Credit Party or any
Affiliate thereof.


Section 12.5    Reliance by Administrative Agent.


(a)Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower or any other Credit Party),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Paper unless it shall first receive such advice or
concurrence of the requisite Majority Banks, Required Banks, or all Banks, as
applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Paper in accordance with a request or consent of the requisite Majority Banks,
Required Banks, or all Banks, as applicable, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Banks and
participants. Where this Agreement expressly permits or prohibits an action
unless the requisite Majority Banks or Required Banks otherwise determine,
Administrative Agent shall, and in all other instances, Administrative Agent
may, but shall not be required to, initiate any solicitation for the consent or
a vote of the requisite Banks.


(b)For purposes of determining compliance with the conditions specified in
Section 6.1, each Bank that has funded its Applicable Percentage of the initial
Loan on the Effective Date (or, if there is no Loan made on such date, each Bank
other than Banks who gave written objection to Administrative Agent prior to
such date) shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent by Administrative
Agent to such Bank (or otherwise made available for such Bank on SyndTrak
Online, DXSyndicate™ or any similar website) for consent, approval, acceptance
or satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Bank.


Section 12.6 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to Administrative Agent for the account of Banks, unless
Administrative Agent shall have received written notice from a Bank or Borrower





--------------------------------------------------------------------------------




referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” Administrative Agent will
notify Banks of its







--------------------------------------------------------------------------------





receipt of any such notice. Administrative Agent shall take such action with
respect to such Default or Event of Default as may be directed by the Majority
Banks or Required Banks, as applicable, in accordance with this Agreement;
provided, however, that unless and until Administrative Agent has received any
such direction, Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Banks.


Section 12.7 Credit Decision; Disclosure of Information by Administrative Agent.
Each Bank acknowledges that no Indemnified Entity of Administrative Agent has
made any representation or warranty to it, and that no act by Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of Borrower or any other Credit Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Indemnified Entity of Administrative Agent to any Bank as to any matter,
including whether Indemnified Entities of Administrative Agent have disclosed
material information in their possession. Each Bank represents to Administrative
Agent that it has, independently and without reliance upon any Indemnified
Entity of Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and each other Credit Party, and all applicable
bank or other regulatory laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Bank also represents that it will, independently and
without reliance upon any Indemnified Entity of Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Papers, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and the other Credit Parties. In this regard, each
Bank acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
counsel to Administrative Agent. Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Papers and the matters contemplated therein. Except for notices, reports
and other documents expressly required to be furnished to Banks by
Administrative Agent herein, Administrative Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Indemnified
Entity of Administrative Agent.


Section 12.8 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, BANKS SHALL INDEMNIFY UPON DEMAND EACH
INDEMNIFIED ENTITY OF ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY OR
ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO SO),
IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD HARMLESS
EACH INDEMNIFIED ENTITY OF ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH INDEMNIFIED ENTITY OF
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO BANK SHALL BE
LIABLE FOR THE PAYMENT TO ANY INDEMNIFIED





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





ENTITY OF ADMINISTRATIVE AGENT OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES
RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; provided, however, that no action taken in accordance with the
directions of the Required Banks or Majority Banks, as applicable, shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 12.8. Without limitation of the foregoing, each Bank shall reimburse
Administrative Agent upon demand for its ratable share of any costs or out-
of-pocket expenses (including counsel fees) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Paper, or any document
contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of Borrower. The undertaking
in this Section 12.8 shall survive termination of the Commitments, the payment
of all Obligations hereunder and the resignation or replacement of
Administrative Agent.


Section 12.9 Administrative Agent in its Individual Capacity. Wells Fargo Bank,
N.A. and its Affiliates may make loans to, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with Borrower and its Affiliates as
though Wells Fargo Bank, N.A. were not Administrative Agent or the Letter of
Credit Issuer hereunder and without notice to or consent of Banks. Banks
acknowledge that, pursuant to such activities, Wells Fargo Bank, N.A. or its
Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Affiliate) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Wells Fargo Bank, N.A. shall have the same rights and powers under
this Agreement as any other Bank and may exercise such rights and powers as
though it were not Administrative Agent or the Letter of Credit Issuer, and the
terms “Bank” and “Banks” include Wells Fargo Bank, N.A. in its individual
capacity.


Section 12.10 Successor Administrative Agent and Letter of Credit Issuer.
Administrative Agent or the Letter of Credit Issuer may, subject to the
acceptance of the appointment of a successor as provided herein, resign at any
time upon 30 days’ notice to Banks with a copy of such notice to Borrower. Upon
any such notice by Administrative Agent or the Letter of Credit Issuer, the
Majority Banks shall, with the consent of Borrower at all times other than
during the existence of an Event of Default (which consent of Borrower shall not
be unreasonably withheld, delayed or conditioned) appoint from among Banks a
successor administrative agent or letter of credit issuer. If no successor
administrative agent or letter of credit issuer has both been appointed by the
Majority Banks and accepted within 30 days after the retiring Administrative
Agent’s or Letter of Credit Issuer’s notice of resignation, Administrative Agent
may appoint a successor administrative agent and/or letter of credit issuer
which shall (a) be a commercial bank organized under the Laws of the United
States of America or of any State thereof and having a combined capital surplus
of at least $500,000,000 and (b) unless the successor administrative agent
and/or letter of credit issuer is a Bank, be reasonably acceptable to Borrower.
Upon the acceptance of its appointment as successor administrative agent and/or
letter of credit issuer hereunder, (x) such successor administrative agent
and/or letter of credit issuer shall succeed to all the rights, powers and
duties of the retiring Administrative Agent or Letter of Credit Issuer, (y) the
terms “Administrative Agent” and “Letter of Credit Issuer” shall respectively
mean such successor administrative agent





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





and letter of credit issuer, and (z) the retiring Administrative Agent’s or
Letter of Credit Issuer’s appointment, powers and duties as Administrative Agent
or Letter of Credit Issuer shall be terminated. The retiring Letter of Credit
Issuer shall remain the Letter of Credit Issuer with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting such Letter of Credit Issuer with respect to Letters of Credit shall
inure to the benefit of the resigning Letter of Credit Issuer until the
termination of all such Letters of Credit. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article XII and Sections 14.3 and 14.5 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.


Section 12.11 Syndication Agent; Other Agents; Arranger. None of the Banks or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than Administrative Agent), “arranger,” or “bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such. Without limiting the
foregoing, none of Banks so identified shall have or be deemed to have any
fiduciary relationship with any Bank. Each Bank acknowledges that it has not
relied, and will not rely, on any of Banks so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.


Section 12.12 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower or other Credit Party, Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Exposure
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise,


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Exposures and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Banks, the Letter
of Credit Issuer and Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Banks, the
Letter of Credit Issuer and Administrative Agent and their respective agents and
counsel and all other amounts due Banks, Letter of Credit Issuers and
Administrative Agent under Section 14.3) allowed in such judicial proceeding;
and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Letter of Credit Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to Banks and the Letter of Credit
Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 14.3.







--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank or the Letter
of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Bank or to authorize
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.


Section 12.13 Secured Hedge Transactions. To the extent any Approved
Counterparty is a party to a Hedge Transaction with Borrower or other Credit
Party and thereby becomes a Secured Hedge Provider and a beneficiary of the
Liens pursuant to any Loan Paper, such Secured Hedge Provider shall be deemed to
appoint Administrative Agent its nominee and agent to act for and on behalf of
such Affiliate in connection with such Loan Papers and to be bound by the terms
of this Article XII, and the other provisions of this Agreement.


Section 12.14 Collateral and Guaranty Matters.


(a)Each Bank and the Letter of Credit Issuer hereby authorizes Administrative
Agent to take the following actions and Administrative Agent hereby agrees to
take such actions at the request of Borrower:


(i)    to release any Lien on any Property granted to or held by Administrative
Agent under any Loan Papers (x) upon (A) termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing under the Loan Papers to Administrative Agent, the Banks and
(unless the Letter of Credit Issuer has advised Administrative Agent that the
Obligations owing to it are otherwise adequately provided for) the Letter of
Credit Issuer and owing to any Secured Hedge Provider under any Obligation with
respect to a Hedge Transaction (other than a Secured Hedge Provider that has
advised Administrative Agent that the Obligations owing to it are otherwise
adequately provided for or novated), and (B) termination of all Hedge
Transactions with Secured Hedge Providers (other than any Secured Hedge Provider
that has advised Administrative Agent that such Hedge Transactions are otherwise
adequately provided for or novated), (y) that is, or is to be, sold, released or
otherwise disposed of as permitted pursuant to the terms of the Loan Papers, or
(z) if approved, authorized or ratified in writing by Majority Banks (or, if
approval, authorization or ratification by all Banks is required with respect to
the release or substitution of all or substantially all of the collateral for
the Obligations pursuant to Section 14.2(c), then by all Banks);


(ii)    to release any Guarantor from its obligations under the Loan Papers if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Papers; and


(iii)    to execute and deliver to Borrower, at Borrower’s sole cost and
expense, any and all releases of Liens, guaranty releases, termination
statements, assignments or other documents necessary or useful to accomplish or
evidence the foregoing.


(b)Upon the request of Administrative Agent at any time, Majority Banks will
confirm in writing Administrative Agent’s authority to release particular types
or items of Collateral pursuant to this Section 12.14.







--------------------------------------------------------------------------------





(c)Notwithstanding anything contained in any of the Loan Papers to the contrary,
no Person other than Administrative Agent has any individual right to realize
upon any of the collateral subject to the Security Instruments or to enforce any
Liens or remedies under the Security Instruments, and all powers, rights and
remedies under the Security Instruments may be exercised solely by
Administrative Agent on behalf of the Persons secured or otherwise benefitted
thereby.


(d)By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 12.14 and each Secured Hedge Provider consents to
the grant by the Credit Parties to Administrative Agent of Liens on all Hedge
Agreements and Hedge Transactions between such Secured Hedge Provider and any
Credit Party.


ARTICLE XIII
PROTECTION OF YIELD; CHANGE IN LAWS


Section 13.1    Basis for Determining Interest Rate Applicable to Eurodollar
Tranches Inadequate.


(a)Unless and until a Replacement Rate is implemented in accordance with Section
13.1(b), if the Majority Banks determine that for any reason in connection with
any request for a Loan or a conversion to or continuation thereof that (i)
dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such Loan,
(ii) adequate and reasonable means do not exist for determining the Adjusted
LIBO Rate or the LIBOR Rate, as applicable, for any requested Interest Period
with respect to a proposed Eurodollar Loan or in connection with an Adjusted
Base Rate Loan, or (iii) the Adjusted LIBO Rate or the LIBOR Rate, as
applicable, for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an Adjusted Base Rate Loan does not
adequately and fairly reflect the cost to such Banks of funding such Loan,
Administrative Agent will promptly so notify Borrower and each Bank. Thereafter,
the obligation of Banks to make or maintain Eurodollar Loans and Adjusted Base
Rate Loans as to which the interest rate is determined with reference to the
LIBOR Rate or Adjusted LIBO Rate, as applicable, shall be suspended until
Administrative Agent (upon the instruction of the Majority Banks) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Adjusted Base Rate Loans in the amount specified therein.


(b)Notwithstanding anything to the contrary in Section 13.1(a) above, if at any
time Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 13.1(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
United States syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which any applicable interest rate specified herein shall







--------------------------------------------------------------------------------





no longer be used for determining interest rates for loans in the United States
syndicated loan market in the applicable currency, then Administrative Agent
may, to the extent practicable (in consultation with Borrower and as determined
by Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Papers unless and until (A) an event described in
Section 13.1(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) Administrative Agent (or the Majority Banks through
Administrative Agent) notifies Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Banks of funding the Loans bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Loan Papers
shall be amended solely with the consent of Administrative Agent and Borrower,
to give effect to such Replacement Rate, together with such administrative,
technical or operational changes as may be necessary or appropriate, in the
opinion of Administrative Agent, to effect the provisions of this Section
13.1(b). Notwithstanding anything to the contrary in this Agreement or the other
Loan Papers (including, without limitation, Section 14.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as Administrative Agent shall not have received, within
five (5) Business Days of the delivery of such amendment to the Banks, written
notices from such Banks that in the aggregate constitute Majority Banks, with
each such notice stating that such Bank objects to such amendment (which such
notice shall note with specificity the particular provisions of the amendment to
which such Bank objects). To the extent the Replacement Rate is approved by
Administrative Agent in connection with this clause (b), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by Administrative Agent (it being understood that any such
modification by Administrative Agent shall not require the consent of, or
consultation with, any of the Banks).


Section 13.2    Illegality of Eurodollar Tranches.


(a)If, after the date of this Agreement, any Change in Law shall make it
unlawful or impossible for any Bank (or its Eurodollar Lending Office) to make,
maintain or fund any portion of the Loans subject to a Eurodollar Tranche and
such Bank shall so notify Administrative Agent, Administrative Agent shall
forthwith give notice thereof to the other Banks and Borrower. Until such Bank
notifies Borrower and Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to maintain or fund
any portion of the Loans subject to a Eurodollar Tranche shall be suspended.
Before giving any notice to Administrative Agent pursuant to this Section 13.2,
such Bank shall designate a different Eurodollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any
portion of the Loans outstanding subject to a Eurodollar Tranche to maturity and
shall so specify in such notice, Borrower shall immediately convert the
principal amount of the Loans which is subject to a Eurodollar Tranche to an
Adjusted Base Rate Tranche of an equal principal amount







--------------------------------------------------------------------------------





from such Bank (on which interest and principal shall be payable
contemporaneously with the unaffected Eurodollar Tranches of the other Banks).


(b)No Bank shall be required to make any Loan (or any portion thereof) hereunder
if the making of such Loan (or any portion thereof) would be in violation of any
Law applicable to such Bank.


Section 13.3    Increased Cost of Eurodollar Tranche.


(a)
(a)    Increased Costs Generally. If any Change in Law shall:



(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Letter of Credit Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)    impose on any Bank or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Bank or any Letter of Credit or
participation therein;


(b)and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Bank, the Letter of Credit Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Bank, the Letter of Credit
Issuer or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Bank, the Letter of Credit Issuer or other
Recipient, Borrower will pay to such Bank, the Letter of Credit Issuer or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Bank, the Letter of Credit Issuer or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.


(c)Capital Requirements. If any Bank or the Letter of Credit Issuer determines
that any Change in Law affecting such Bank or the Letter of Credit Issuer or any
lending office of such Bank or such Bank’s or the Letter of Credit Issuer’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Bank’s or the
Letter of Credit Issuer’s capital or on the capital of such Bank’s or the Letter
of Credit Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Bank or the Loans made by, or participations in Letters
of Credit, such Bank, or the Letters of Credit issued by the Letter of Credit
Issuer, to a level below that which such Bank or the Letter of Credit Issuer or
such Bank’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Bank’s or the Letter
of Credit Issuer’s policies and the policies of such Bank’s or the Letter of
Credit Issuer’s holding company





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





with respect to capital adequacy), then from time to time Borrower will pay to
such Bank or the Letter of Credit Issuer, as the case may be, such additional
amount or amounts as will compensate such Bank or the Letter of Credit Issuer or
such Bank’s or the Letter of Credit Issuer’s holding company for any such
reduction suffered.


(d)Certificates for Reimbursement. A certificate of a Bank or the Letter of
Credit Issuer setting forth the amount or amounts necessary to compensate such
Bank or the Letter of Credit Issuer or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section and delivered to Borrower,
shall be conclusive absent manifest error. Borrower shall pay such Bank or the
Letter of Credit Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(e)Delay in Requests. Failure or delay on the part of any Bank or the Letter of
Credit Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Bank’s or the Letter of Credit Issuer’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Bank or the Letter of Credit Issuer pursuant to this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Bank or the Letter of Credit Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Bank’s or the Letter of Credit Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


Section 13.4 Adjusted Base Rate Tranche Substituted for Affected Eurodollar
Tranche. If (a) the obligation of any Bank to fund or maintain any portion of
any Loan subject to a Eurodollar Tranche has been suspended pursuant to Section
13.2, or (b) any Bank has demanded compensation under Section 13.3 and Borrower
shall, by at least five (5) Eurodollar Business Days prior notice to such Bank
through Administrative Agent, have elected that the provisions of this Section
13.4 shall apply to such Bank, then, unless and until such Bank notifies
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:


(i)    any Tranche which would otherwise be characterized by such Bank as a
Eurodollar Tranche shall instead be deemed an Adjusted Base Rate Tranche (on
which interest and principal shall be payable contemporaneously with the
unaffected Eurodollar Tranches of the other Banks); and


(ii)    after all of its Eurodollar Tranches have been repaid, all payments of
principal which would otherwise be applied to repay Eurodollar Tranches shall be
applied to repay its Adjusted Base Rate Tranches instead.


Section 13.5    Taxes.


(a)For purposes of this Section 13.5, the term “Bank” includes any Letter of
Credit Issuer and the term “applicable law” includes FATCA.







--------------------------------------------------------------------------------




(b)Any and all payments by or on account of any obligation of any Credit Party
under any Loan Paper shall be made without deduction or withholding for any
Taxes, except as







--------------------------------------------------------------------------------





required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


(c)The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)The Credit Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Bank (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Bank,
shall be conclusive absent manifest error.


(e)Each Bank shall severally indemnify Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 14.8(b) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by Administrative Agent in
connection with any Loan Paper, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Bank by Administrative
Agent shall be conclusive absent manifest error. Each Bank hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Paper or otherwise payable by Administrative Agent
to such Bank from any other source against any amount due to Administrative
Agent under this Section 13.5(e).


(f)As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 13.5, such Credit Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.







--------------------------------------------------------------------------------





(g)(i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to Borrower and Administrative Agent, at the time or times reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Bank is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.5(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.


(ii) Without limiting the generality of the foregoing,


(A)any Bank that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of IRS Form W-9 certifying
that such Bank is exempt from U.S. federal backup withholding tax;


(B)any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of Borrower or Administrative Agent), whichever of the
following is applicable:


(i)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Paper, executed originals of IRS Form W-8BEN-E,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Paper, IRS Form W-8BEN-E,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)
executed originals of IRS Form W-8ECI;



(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or


(iv)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;


(C)any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of Borrower or Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower or Administrative Agent to determine the withholding or
deduction required to be made; and


(D)if a payment made to a Bank under any Loan Paper would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Bank has complied with such Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(h)Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.


(i)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 13.5 (including by the payment
of additional amounts pursuant to this Section 13.5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified







--------------------------------------------------------------------------------





party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (i) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection (i), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (i) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection (i) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(j)Survival. Each party’s obligations under this Section 13.5 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Paper.


Section 13.6 Discretion of Banks as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Commitment in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Bank had
actually funded and maintained the Loans (or any portion thereof) subject to a
Eurodollar Tranche during the Interest Period for the Loans (or any portion
thereof) through the acceptance of deposits having a maturity corresponding to
the last day of such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.


Section 13.7    Mitigation Obligations; Replacement of Banks.


(a)Designation of a Different Lending Office. If any Bank requests compensation
under Section 13.3, or requires Borrower to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 13.5, then such Bank shall (at the request of
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Bank, such designation or assignment (x) would eliminate or reduce
amounts payable pursuant to Section 13.3 or Section 13.5, as the case may be, in
the future, and (y) would not subject such Bank to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Bank. Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.


(b)Replacement of Banks. If (i) any Bank requests compensation under Section
13.3, (ii) the obligation of any Bank to make Eurodollar Loans or continue Loans
as Eurodollar





--------------------------------------------------------------------------------




Loans has been suspended pursuant to Section 13.4, (iii) Borrower is required to
pay any Indemnified Taxes or additional amounts to any Bank or any Governmental
Authority for the







--------------------------------------------------------------------------------





account of any Bank pursuant to Section 13.5 and, in each case, such Bank has
declined or is unable to designate a different lending office in accordance with
Section 13.7(a), or (iv) any Bank is a Defaulting Bank or a Non-Consenting Bank,
then Borrower may, at its sole expense and effort, upon notice to such Bank and
Administrative Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 14.8), all of its interests, rights (other than its
existing rights to payments pursuant to Section 13.3 or Section 13.5) and
obligations under this Agreement and the related Loan Papers to an eligible
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment); provided that:


(i)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 14.8;


(ii)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Exposure, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Papers (including any amounts under
Section 3.3) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 13.3 or payments required to be made pursuant to
Section 13.5, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)    in the case of any such assignment resulting from the suspension of an
obligation to make Eurodollar Loans or continue Loans as Eurodollar Loans under
Section 13.4, such assignment will result in a resumption of such obligation in
whole or in part;


(v)
such assignment does not conflict with applicable Law; and



(vi)    in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.
Notwithstanding the foregoing, a Bank shall not be required to make any such
assignment and delegation if such Bank is a Secured Hedge Provider with any
outstanding Hedge Transaction with any Credit Party (to the extent obligations
under such Hedge Transactions constitute Obligations), unless on or prior
thereto, all such Hedge Transactions have been terminated or novated to another
Person and such Bank (or its Affiliate) shall have received payment of all
amounts, if any, payable to it in connection with such termination or novation.
If any Bank refuses, pursuant to the previous sentence, to make any such
assignment and delegation, such Bank shall give all reasonable cooperation to
Borrower to effect such termination or novation of such Hedge Transactions.







--------------------------------------------------------------------------------





ARTICLE XIV MISCELLANEOUS


Section 14.1    Notices; Effectiveness; Electronic Communications.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to Borrower or any other Credit Party, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
the signature pages hereof; and


(ii)    Administrative Agent, the Letter of Credit Issuer, or any Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 1 or in such Bank’s Administrative
Questionnaire, as applicable.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)Electronic Communications. Notices and other communications to Banks and the
Letter of Credit Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Bank or the Letter of Credit Issuer pursuant to
Article II if such Bank or the Letter of Credit Issuer, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Administrative Agent or Borrower may,
in their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by them,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Affiliates (collectively, the “Agent
Parties”) have any liability to Borrower, any other Credit Party, any Bank, the
Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that, in no
event shall any Agent Party have any liability to Borrower, any other Credit
Party, any Bank, the Letter of Credit Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)Change of Address, Etc. Borrower, each other Credit Party, Administrative
Agent, and the Letter of Credit Issuer may change its address, telecopier,
electronic mail address or telephone number for notices and other communications
hereunder by written notice to the other parties hereto. Each other Bank may
change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to Borrower, Administrative Agent,
and the Letter of Credit Issuer. In addition, each Bank agrees to notify
Administrative Agent from time to time to ensure that Administrative Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Bank. Furthermore, each
Public Bank agrees to cause at least one individual at or on behalf of such
Public Bank to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Bank or its delegate, in accordance with such Public
Bank’s compliance procedures and applicable Law, including United States Federal
and state securities Laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)Reliance by Administrative Agent, Letter of Credit Issuer and Banks.
Administrative Agent, the Letter of Credit Issuer and Banks shall be entitled to
rely and act upon any notices (including telephonic Requests for Borrowing)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Administrative Agent, the Letter of Credit Issuer, each
Bank and the Affiliates of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





on each notice purportedly given by or on behalf of Borrower. All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.


Section 14.2    Waivers and Amendments; Acknowledgments.


(a)No failure or delay (whether by course of conduct or otherwise) by any Bank
or Administrative Agent in exercising any right, power or remedy which they may
have under any of the Loan Papers shall operate as a waiver thereof or of any
other right, power or remedy, nor shall any single or partial exercise by any
Bank or Administrative Agent of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Paper and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed by Majority
Banks and/or Administrative Agent in accordance with Section 14.2(c), and then
such waiver or consent shall be effective only in the specific instances and for
the purposes for which given and to the extent specified in such writing. No
notice to or demand on Borrower shall in any case of itself entitle Borrower to
any other or further notice or demand in similar or other circumstances. This
Agreement and the other Loan Papers set forth the entire understanding and
agreement of the parties hereto and thereto with respect to the transactions
contemplated herein and therein and supersede all prior discussions and
understandings with respect to the subject matter hereof and thereof, and no
modification or amendment of or supplement to this Agreement or the other Loan
Papers shall be valid or effective unless the same is in compliance with Section
14.2(c).


(b)Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) it has been advised by counsel in the negotiation,
execution and delivery of the Loan Papers to which it is a party, (ii) it has
made an independent decision to enter into this Agreement and the other Loan
Papers to which it is a party, without reliance on any representation, warranty,
covenant or undertaking by Banks or Agents whether written, oral or implicit,
other than as expressly set out in this Agreement or in another Loan Paper
delivered on or after the Effective Date, (iii) there are no representations,
warranties, covenants, undertakings or agreements by any Bank or any Agent as to
the Loan Papers except as expressly set out in this Agreement or in another Loan
Paper delivered on or after the Effective Date, (iv) neither any Bank nor any
Agent owes any fiduciary duty to Borrower or any other Credit Party with respect
to any Loan Paper or the transactions contemplated thereby, (v) the relationship
pursuant to the Loan Papers between Borrower, on one hand, and Banks and Agents,
on the other hand, is and shall be solely that of debtor and creditor,
respectively, (vi) no partnership or joint venture exists with respect to the
Loan Papers between Borrower and any Bank or any Agent, (vii) should an Event of
Default or Default occur or exist each Bank and each Agent will determine in its
sole and absolute discretion and for its own reasons what remedies and actions
it will or will not exercise or take at that time, (viii) without limiting any
of the foregoing, Borrower is not relying upon any representation or covenant by
any Bank or any Agent or any representative thereof, and no such representation
or covenant has been made, that any Bank or any Agent will, at the time of an
Event of Default, or at any other time, waive, negotiate, discuss, or take or
refrain from taking any action permitted under the Loan Papers with respect to
any such Event of Default or Default or any other provision of the Loan Papers,
and (ix) each Bank has relied upon the truthfulness of the acknowledgments in
this Section 14.2(b) in deciding to execute and deliver this Agreement and to
make the Loans.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(c)The Aggregate Elected Commitment Amount, a Bank’s Elected Commitment Amount,
a Bank’s Maximum Credit Amount, the Applicable Percentage of each Bank and
Schedule 1 to this Agreement may be amended as set forth in Section 2.15 and
Section 14.8(c). Administrative Agent and Borrower may, without the consent of
any Bank, enter into amendments or modifications to this Agreement in order to
effectuate the terms of Section 13.1(b) in accordance with, and to the extent
set forth in, the terms of Section 13.1(b). Any other provision of this
Agreement, the Notes or the other Loan Papers may be amended or waived if, but
only if such amendment or waiver is in writing and is signed by Borrower and
Majority Banks (and, if the rights or duties of Administrative Agent are
affected thereby, by Administrative Agent); provided that, (i) no such amendment
or waiver shall (A) increase the Commitment, Elected Commitment or Maximum
Credit Amount of any Bank without the written consent of such Bank, (B) subject
any Bank to any additional obligation to extend credit without the written
consent of such Bank, or (C) decrease (other than pursuant to Section 4.6,
Section 4.7 and Section 5.2) or maintain the Borrowing Base without the consent
of the Required Banks and (ii) no such amendment or waiver shall unless signed
by all Banks (or, in the case of the following clauses (C) and (D), each Bank
affected thereby): (A) increase the Borrowing Base, (B) amend or waive any of
the provisions of Section 4.2, Section 4.3, Section 4.4 or Section 4.5 or the
definitions contained in Section 1.1 applicable thereto in any manner that
results in any increase in the Borrowing Base, (C) forgive any of the principal
of or reduce the rate of interest on the Loans (other than as a result of the
adoption of a Replacement Rate pursuant to Section 13.1(b)) or any fees
hereunder, (D) postpone the Termination Date or any date fixed for any payment
of principal of or interest on the Loan or any fees hereunder (provided that the
amounts to be paid may be determined or modified in accordance with the terms
hereof), (E) change the percentages of the Aggregate Maximum Credit Amount, the
definitions of “Majority Banks”, “Required Banks” and/or “Super Majority Banks”,
or the number of Banks which shall be required for the Banks or any of them to
take any action under this Section 14.2(c) or any other provision of this
Agreement, (F) permit Borrower to assign any of its rights hereunder, (G)
provide for the release or substitution of all or substantially all of the
collateral for the Obligations other than releases required in connection with
sales of collateral that are expressly permitted by Section 9.5 or releases
permitted pursuant to Section 12.14, (H) provide for the release of any Credit
Party from its Facility Guaranty, except in connection with a transaction
expressly permitted under this Agreement or any other Loan Paper, or (I) amend
any provisions governing the pro rata sharing of payments among Banks in a
manner to permit non- pro rata sharing of payments among Banks. Notwithstanding
the foregoing, (x) Borrower and Administrative Agent may amend this Agreement or
any other Loan Paper without the consent of the Banks in order to correct, amend
or cure any ambiguity, inconsistency or defect or correct any typographical
error or other manifest error in any Loan Paper, and (y) Administrative Agent
and Borrower (or other applicable Credit Party) may enter into any amendment,
modification or waiver of this Agreement or any other Loan Paper or enter into
any agreement or instrument to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Mortgaged Property or
Property to become Mortgaged Property to secure the Obligations for the benefit
of the Secured Parties or as required by any applicable Law to give effect to,
protect or otherwise enhance the rights or benefits of any Bank under the Loan
Papers without the consent of any Bank. Borrower, Administrative Agent and each
Bank further acknowledge that any decision by Administrative Agent or any Bank
to enter into any amendment, waiver or consent pursuant hereto shall be made by
such Bank or Administrative Agent in its sole discretion, and in making any such
decision Administrative Agent and each such Bank shall be permitted to give





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





due consideration to any credit or other relationship Administrative Agent or
any such Bank may have with Borrower, any other Credit Party or any Affiliate of
any Credit Party.


Section 14.3    Expenses; Indemnification.


(a)Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
of Administrative Agent, including reasonable and documented fees and
disbursements of special counsel for Administrative Agent, in connection with
the preparation of this Agreement and the other Loan Papers and, if appropriate,
the recordation of the Loan Papers, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder, and (ii) if an
Event of Default has occurred and is continuing, all documented out-of-pocket
expenses incurred by Administrative Agent and each Bank, including fees and
disbursements of counsel in connection with such Event of Default and collection
and other enforcement proceedings resulting therefrom, fees of auditors and
consultants incurred in connection therewith and investigation expenses incurred
by Administrative Agent and each Bank in connection therewith.


(b)BORROWER AGREES TO INDEMNIFY EACH INDEMNIFIED ENTITY (AS DEFINED BELOW), UPON
DEMAND, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES,
DAMAGES, PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS, SETTLEMENTS, COSTS,
EXPENSES OR DISBURSEMENTS (INCLUDING REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS,
EXPERTS AND ADVISORS) OF ANY KIND OR NATURE WHATSOEVER (IN THIS SECTION
COLLECTIVELY CALLED “LIABILITIES AND COSTS”) WHICH TO ANY EXTENT (IN WHOLE OR IN
PART) MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNIFIED
ENTITY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF ANY OF THE
COLLATERAL FOR THE LOANS, THE LOAN PAPERS, OR THE TRANSACTIONS AND EVENTS
(INCLUDING THE ENFORCEMENT OR DEFENSE THEREOF) AT ANY TIME PROVIDED FOR OR
CONTEMPLATED THEREIN (INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY
APPLICABLE ENVIRONMENTAL LAWS BY ANY CREDIT PARTY OR ANY LIABILITIES OR DUTIES
OF ANY CREDIT PARTY OR OF ANY INDEMNIFIED ENTITY WITH RESPECT TO HAZARDOUS
SUBSTANCES FOUND IN OR RELEASED INTO THE ENVIRONMENT). THIS SECTION 14.3(b)
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.


THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR ARE IN ANY EXTENT CAUSED, IN WHOLE OR IN PART,
BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNIFIED ENTITY; PROVIDED
THAT, NO INDEMNIFIED ENTITY SHALL BE ENTITLED UNDER THIS SECTION 14.3(b) TO
RECEIVE INDEMNIFICATION FOR THAT PORTION, IF ANY, OF ANY LIABILITIES AND COSTS
RESULTING FROM (A) SUCH INDEMNIFIED ENTITY’S OWN INDIVIDUAL GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, (B) A CLAIM BROUGHT BY ANY CREDIT PARTY AGAINST AN
INDEMNIFIED ENTITY FOR A BREACH IN BAD FAITH OF SUCH INDEMNIFIED ENTITY’S
OBLIGATIONS CONTEMPLATED BY THIS AGREEMENT





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





AND THE OTHER LOAN PAPERS, OR (C) A DISPUTE SOLELY BETWEEN OR AMONG THE
INDEMNIFIED ENTITIES THAT DOES NOT INVOLVE ANY ACTION OR OMISSION BY BORROWER,
ANY OTHER CREDIT PARTY OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES, OTHER THAN
CLAIMS AGAINST ANY OF ADMINISTRATIVE AGENT OR BANK OR ANY OF THEIR AFFILIATES IN
THEIR CAPACITIES OR FULFILLING THEIR ROLES AS “ADMINISTRATIVE AGENT”,
“ARRANGER”, “LEAD ARRANGER”, OR ANY SIMILAR ROLE UNDER THIS AGREEMENT, IN EACH
CASE, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL,
NON-APPEALABLE JUDGMENT. AS USED HEREIN, THE TERM “INDEMNIFIED ENTITY” REFERS TO
EACH BANK, ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER, AND EACH DIRECTOR,
OFFICER, AGENT, TRUSTEE, MANAGER, ATTORNEY, EMPLOYEE, REPRESENTATIVE, PARTNER,
ADVISORS, AGENTS AND AFFILIATE OF ANY SUCH PERSON AND THEIR RESPECTIVE HEIRS,
SUCCESSORS AND PERMITTED ASSIGNS.


(c)The agreements in this Section 14.3 shall survive the resignation of
Administrative Agent, the Letter of Credit Issuer, the replacement of any Bank,
the termination of the Total Commitment, the repayment, satisfaction or
discharge of all the other Obligations, and the termination of the Loan Papers.


Section 14.4    Right and Sharing of Set-Offs.


(a)If any Event of Default shall have occurred and be continuing, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the credit or the account of any Credit
Party against any and all of the obligations now or hereafter existing under
this Agreement and any Note held by such Bank, irrespective of whether or not
such Bank shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Bank agrees promptly to notify
such Credit Party after any such setoff and application made by such Bank,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section 14.4(a)
are in addition to other rights and remedies (including other rights of setoff)
which such Bank may have.


(b)Each Bank agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, receive payment after the occurrence and during the
continuance of an Event of Default of a proportion of the aggregate amount of
principal and interest due with respect to the Loans which is greater than the
proportion received by any other Bank in respect of the Loans, the Bank
receiving such proportionately greater payment shall purchase such
participations in the interests in the Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by Banks shall be shared
by Banks ratably in accordance with their respective Applicable Percentages;
provided that nothing in this Section 14.4(b) shall impair the right of any Bank
to exercise any right of setoff or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Credit
Party other than its indebtedness under the Loans. Borrower agrees, to the
fullest extent they may effectively do so under applicable Law, that
Participants may exercise





--------------------------------------------------------------------------------




rights of setoff or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of Borrower in the







--------------------------------------------------------------------------------





amount of such participation; provided that such Participant agrees to be
subject to this Section 14.4(b) as though it were a Bank.


Section 14.5 Survival. All of the various representations, warranties,
covenants, indemnities and agreements in the Loan Papers shall survive the
execution and delivery of this Agreement and the other Loan Papers and the
performance hereof and thereof, including the making or granting of the Loans
and the delivery of the Notes and the other Loan Papers, and shall further
survive until all of the Obligations (other than contingent indemnification
obligations) owing under the Loan Papers to Administrative Agent, the Banks and
(unless the Letter of Credit Issuer has advised Administrative Agent that the
Obligations owing to it are otherwise adequately provided for) the Letter of
Credit Issuer are paid in full and all of Banks’ obligations to Borrower are
terminated, and at such time Administrative Agent shall, upon request by
Borrower, confirm that this Agreement and the other Loan Papers have terminated;
provided that, (a) to the extent expressly provided in any indemnification
clause contained herein or in any other Loan Paper, such indemnification
obligation shall survive payment in full of the Obligations and termination of
the obligations of Banks to Borrower hereunder and (b) release of the Liens
under the Security Instruments shall be subject to Section 12.14. All statements
and agreements by Borrower to any Bank or Administrative Agent in any Loan Paper
shall be deemed representations and warranties by Borrower or agreements and
covenants of Borrower under this Agreement. The representations, warranties and
covenants made by any Credit Party (as applicable) in the Loan Papers, and the
rights, powers and privileges granted to Banks and Administrative Agent in the
Loan Papers, are cumulative, and, except for expressly specified waivers and
consents, no Loan Paper shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to Banks and Administrative
Agent of any such representation, warranty, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty or covenant herein contained shall apply to any
similar representation, warranty or covenant contained in any other Loan Paper,
and each such similar representation, warranty or covenant shall be subject only
to those exceptions which are expressly made applicable to it by the terms of
the various Loan Papers.


Section 14.6 Limitation on Interest. Each Bank, each Agent, Borrower, each other
Credit Party and any other parties to the Loan Papers intend to contract in
strict compliance with applicable usury Law from time to time in effect. In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Papers shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the Maximum Lawful Rate. None of Borrower, any other Credit Party, nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
Maximum Lawful Rate and the provisions of this Section 14.6 shall control over
all other provisions of the Loan Papers which may be in conflict or apparent
conflict herewith. Each Bank and Administrative Agent expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Obligation is accelerated. If (a) the maturity of
any Obligation is accelerated for any reason, (b) any Obligation is prepaid and
as a result any amounts held to constitute interest are determined to be in
excess of the Maximum Lawful Rate, or (c) any Bank or any other holder of any or
all of the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of the Maximum





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Lawful Rate, then all such sums determined to constitute interest in excess of
the Maximum Lawful Rate shall, without penalty, be promptly applied to reduce
the then outstanding principal of the related Obligations or, at any Bank’s or
such holder’s option, promptly returned to Borrower or the other payor thereof
upon such determination. In determining whether or not the interest paid or
payable, under any specific circumstance, exceeds the Maximum Lawful Rate,
Administrative Agent, Banks, Borrower and the other Credit Parties (and any
other payors or payees thereof) shall to the greatest extent permitted under
applicable Law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instrument
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the Maximum Lawful Rate in order to lawfully charge the
Maximum Lawful Rate. Notwithstanding anything to the contrary contained in this
Agreement, if at any time the rate of interest calculated with reference to the
Adjusted Base Rate or the LIBOR Rate hereunder (as used in this sub-section, the
“contract rate”) is limited to the Maximum Lawful Rate, any subsequent
reductions in the contract rate shall not reduce the rate of interest on the
Loans below the Maximum Lawful Rate until the total amount of interest accrued
equals the amount of interest which would have accrued if the contract rate had
at all times been in effect. In the event that at maturity (stated or by
acceleration), or at final payment of any Loan, the total amount of interest
paid or accrued on such Loan is less than the amount of interest which would
have accrued if the contract rate had at all times been in effect with respect
thereto, then at such time, to the extent permitted by Law, Borrower shall pay
to the holder of such Loan an amount equal to the difference between (i) the
lesser of the amount of interest which would have accrued if the contract rate
had at all times been in effect and the amount of interest which would have
accrued if the Maximum Lawful Rate had at all times been in effect, and (ii) the
amount of interest actually paid on such Loan.


Section 14.7 Invalid Provisions. If any provision of the Loan Papers is held to
be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the Loan
Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Papers a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.


Section 14.8    Successors and Assigns.


(a)Each Loan Paper binds and inures to the parties thereto and each of their
respective successors and permitted assigns permitted thereby (including any
Affiliate of Letter of Credit Issuer that issues any Letter of Credit and
Participants to the extent provided in Section 14.8(b)), and any Indemnified
Entity of each of Administrative Agent, the Letter of Credit Issuer and Banks.
No Credit Party may assign or transfer any rights or obligations under any Loan
Paper without first obtaining the consent of all Banks (other than any
Defaulting Bank), and any purported assignment or transfer without all Banks’
consent is void. No Bank may transfer, pledge, assign,





--------------------------------------------------------------------------------




sell any participation in, or otherwise encumber its portion of the Obligations
except as permitted by clauses (b) or (c) below.







--------------------------------------------------------------------------------





(b)Any Bank may (subject to the provisions of this section, in accordance with
applicable Law, in the ordinary course of its business, and at any time) sell to
one or more Persons (each a “Participant”) participating interests in its
portion of the Obligations. The selling Bank remains a “Bank” under the Loan
Papers, the Participant does not become a “Bank” under the Loan Papers, and the
selling Bank’s obligations under the Loan Papers remain unchanged. The selling
Bank remains solely responsible for the performance of its obligations and
remains the holder of its share of the outstanding Loans for all purposes under
the Loan Papers. Borrower and Administrative Agent shall continue to deal solely
and directly with the selling Bank in connection with that Bank’s rights and
obligations under the Loan Papers, and each Bank must retain the sole right and
responsibility to enforce due obligations of Borrower and/or any other Credit
Party. Participants have no rights under the Loan Papers except certain voting
rights as provided below. Subject to the following, each Bank may obtain (on
behalf of its Participants) the benefits of Article XIII with respect to all
participations in its part of the Obligations outstanding from time to time
(subject to the requirements and limitations therein, including the requirements
under Section 13.5(g) (it being understood that the documentation required under
Section 13.5(g) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to Section 14.8(c); provided that such Participant shall not be entitled to
receive any greater payment under Article XIII with respect to its
participation, than its participating Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. No Bank may sell any participating interest under which the
Participant has any rights to approve any amendment, modification, or waiver of
any Loan Paper except to the extent such amendment, modification or waiver would
(i) extend the Termination Date, (ii) reduce the interest rate or fees
applicable to the Commitments or any portion of the Loans in which such
Participant is participating, or postpone the payment of any thereof, or (iii)
release all or substantially all of the collateral or guarantees securing any
portion of the Aggregate Maximum Credit Amount or the Loans in which such
Participant is participating. In addition, each agreement creating any
participation must include an agreement by the Participant to be bound by the
provisions of Section 14.14.


(c)Each Bank that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Papers (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Paper) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(d)Each Bank may make assignments to the Federal Reserve Bank or any central
bank having jurisdiction over such Bank. Each Bank may also assign to one or
more





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





assignees (each an “Assignee”) all or any part of its rights and obligations
under the Loan Papers so long as (i) Administrative Agent consents in writing
thereto (such consent not to be unreasonably withheld or delayed), provided that
no such consent shall be required for an assignment to a Bank or an Affiliate of
a Bank, (ii) Borrower consents in writing thereto (such consent not to be
unreasonably withheld or delayed), provided that no such consent shall be
required for an assignment to a Bank, an Affiliate of a Bank, or, if an Event of
Default exists, any other assignee, (iii) the assignor Bank and Assignee execute
and deliver to Administrative Agent an assignment and assumption agreement in
substantially the form of Exhibit E (an “Assignment and Assumption Agreement”)
and pay to Administrative Agent a processing fee of $3,500, (iv) the Assignee
acquires an identical percentage interest in the Maximum Credit Amount and
Elected Commitment of the assignor Bank and an identical percentage of the
interests in the outstanding Loans held by such assignor Bank, and (v) the
conditions (including minimum amounts of the Aggregate Maximum Credit Amount
that may be assigned or that must be retained) for that assignment set forth in
the applicable Assignment and Assumption Agreement are satisfied. The “Effective
Date” in each Assignment and Assumption Agreement must (unless a shorter period
is agreeable to Borrower (solely to the extent Borrower is required to consent
to such assignment pursuant to clause (ii) herein) and Administrative Agent) be
at least three Business Days after it is executed and delivered by the assignor
Bank and Assignee to Administrative Agent and Borrower (solely to the extent
Borrower is required to consent to such assignment pursuant to clause (ii)
herein) for acceptance. Once that Assignment and Assumption Agreement is
accepted by Administrative Agent and Borrower (solely to the extent Borrower is
required to consent to such assignment pursuant to clause (ii) herein), then,
from and after the Effective Date stated in it (A) the Assignee automatically
becomes a party to this Agreement and, to the extent provided in that Assignment
and Assumption Agreement, has the rights and obligations of a Bank under the
Loan Papers, (B) the assignor Bank, to the extent provided in that Assignment
and Assumption Agreement, is released from its obligations to fund Borrowings
under this Agreement and its reimbursement obligations under this Agreement and,
in the case of an Assignment and Assumption Agreement covering all of the
remaining portion of the assignor Bank’s rights and obligations under the Loan
Papers, that Bank ceases to be a party to the Loan Papers, (C) Borrower shall
execute and deliver to the assignor Bank and Assignee the appropriate Notes (if
requested) in accordance with this Agreement following the transfer, (D) upon
delivery of the Notes under clause (C) preceding, the assignor Bank shall return
to Borrower all Notes previously delivered to that Bank under this Agreement,
and (E) Schedule 1 hereto is automatically deemed to be amended to reflect the
name, Maximum Credit Amount and Elected Commitment of Assignee and the remaining
Maximum Credit Amount or Elected Commitment (if any) of the assignor Bank, and
Administrative Agent shall prepare and circulate to Borrower and Banks an
amended Schedule 1, reflecting those changes.


(e)Administrative Agent, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of Banks, and the Maximum Credit Amount and Elected Commitment of, and
principal amount (and stated interest) of the Loans and payments made in respect
of Letter of Credit disbursements owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent, the Letter
of Credit Issuer and Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a







--------------------------------------------------------------------------------





Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, the Letter
of Credit Issuer and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.


Section 14.9 Applicable Law and Jurisdiction. THIS AGREEMENT (INCLUDING THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any
legal action or proceeding with respect to this Agreement or any Loan Paper may
be brought in the courts of the State of New York, the U.S. Federal Courts in
such state, sitting in the County of New York, and each of Borrower,
Administrative Agent, Letter of Credit Issuer and the Banks hereby irrevocably
(a) accepts the non-exclusive jurisdiction of such courts for the purpose of any
such action or proceeding, (b) to the extent permitted by applicable Law,
consents to the service of process out of said courts by the mailing thereof by
U.S. registered or certified mail postage prepaid to such Person at its address
as designated or provided in Section 14.1 and agrees that a final judgment in
any action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by Law.
Nothing in this Section 14.9 shall affect the rights of any party hereto to
serve legal process on any other party hereto in any other manner permitted by
Law or affect the right of any party hereto to bring any action or proceeding
against any other party hereto in the courts of any other jurisdiction. To the
extent that any party hereto has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to either itself or its Property, such party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Loan Papers. Each party hereto hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
Loan Paper brought in the Supreme Court of the State of New York, County of New
York or the U.S. District Court for the Southern District of New York, and
hereby further irrevocably waives any claims that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


Section 14.10 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Except as
provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(e.g. .pdf) shall be effective as delivery of a manually executed counterpart of
this Agreement.


Section 14.11 No Third Party Beneficiaries. It is expressly intended that there
shall be no third party beneficiaries of the covenants, agreements,
representations or warranties herein contained other than Participants and
Assignees permitted pursuant to Section 14.8 and Indemnified Entities to the
extent provided in Section 14.3.







--------------------------------------------------------------------------------





Section 14.12 COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN PAPERS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS, ADMINISTRATIVE
AGENT AND BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, ADMINISTRATIVE AGENT
AND BORROWER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG BANKS,
ADMINISTRATIVE AGENT AND BORROWER.


Section 14.13 WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. BORROWER,
ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER AND EACH BANK HEREBY (a)
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN PAPERS OR ANY TRANSACTION
CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (b)
IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES” (AS
DEFINED BELOW); PROVIDED THAT NOTHING CONTAINED IN THIS SECTION 14.13(b) SHALL
LIMIT BORROWER’S INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN SECTION
14.3(b) TO THE EXTENT SUCH SPECIAL DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM
IN CONNECTION WITH WHICH SUCH INDEMNIFIED ENTITY IS OTHERWISE ENTITLED TO
INDEMNIFICATION HEREUNDER; (c) CERTIFY THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (d) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN PAPERS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.


Section 14.14 Confidential Information. Administrative Agent and each Bank agree
that all documentation and other information made available by any Credit Party
to any Agent or any Bank under the terms of this Agreement shall (except to the
extent such documentation or other information is publicly available or
hereafter becomes publicly available other than by action of Administrative
Agent or such Bank, or was therefore known or hereinafter becomes known to
Administrative Agent or such Bank independent of any disclosure thereto by any
Credit Party) be held in the strictest confidence by Administrative Agent or
such Bank and used solely in the administration and enforcement of the Loans
from time to time outstanding from such Bank to Borrower and in the prosecution
or defense of legal proceedings arising in connection herewith; provided that
(a) Administrative Agent or such Bank may disclose documentation and information







--------------------------------------------------------------------------------





to Administrative Agent and/or any Bank which is a party to this Agreement or
any Affiliates thereof, and (b) Administrative Agent or such Bank may disclose
such documentation or other information to any other bank or other Person to
which such Bank sells or proposes to make an assignment or sell a participation
in the Loans hereunder or any of its rights or obligations under this Agreement
if such other bank or Person, prior to such disclosure, agrees in writing to be
bound by the terms of the confidentiality statement customarily employed by
Administrative Agent in connection with such potential transfers or such other
confidentiality agreement not less restrictive than this Section 14.14.
Notwithstanding the foregoing, nothing contained herein shall be construed to
prevent Administrative Agent or a Bank from (i) making disclosure of any
information (A) if required to do so by applicable Law or accepted banking
regulatory practices,
(B)to any Governmental Authority having or claiming to have authority to
regulate or oversee any aspect of such Bank’s business or that of such Bank’s
corporate parent or Affiliates in connection with the exercise of such authority
or claimed authority, (C) pursuant to any subpoena or if otherwise compelled in
connection with any litigation or administrative proceeding, (D) to correct any
false or misleading information which may become public concerning such Person’s
relationship to any Credit Party, or (E) to the extent Administrative Agent or
such Bank or its counsel deems necessary or appropriate to effect or preserve
its security for the Obligations or any portion thereof or, while any Event of
Default exists, to enforce any remedy provided in this Agreement, or any other
Loan Paper, or otherwise available by law; or (ii) making, on a confidential
basis, such disclosures (1) as such Bank reasonably deems necessary or
appropriate to its legal counsel, agents, advisors or accountants (including
outside auditors) and (2) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility provided hereunder. If Administrative Agent or such Bank is
compelled to disclose such confidential information in a proceeding requesting
such disclosure, Administrative Agent or such Bank shall seek to obtain
assurance that such confidential treatment will be accorded such information;
provided that, neither Administrative Agent nor any Bank shall have any
liability for the failure to obtain such treatment.


Section 14.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees, and acknowledge its Affiliates’ understanding,
that: (a)(i) the arranging and other services regarding this Agreement provided
by Administrative Agent and the Arranger, are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and
Administrative Agent and the Arranger, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Papers; (b)(i) each of Administrative
Agent, the Arranger and each Bank is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (ii) none of
Administrative Agent, the Arranger or any Bank has any obligation to Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Papers; and (c) Administrative Agent, the Arranger and Banks and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither Administrative Agent nor the Arranger or any





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Bank has any obligation to disclose any of such interests to Borrower or its
Affiliates. To the fullest extent permitted by law, Borrower hereby waives and
releases any claims that it has against Administrative Agent, the Arranger and
the Banks with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


Section 14.16 USA Patriot Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Bank or
Administrative Agent, as applicable, to identify each Credit Party in accordance
with the USA Patriot Act.


Section 14.17 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 14.18 Collateral Matters; Hedge Transactions. The benefit of the
Security Instruments shall extend to and be available to the Secured Hedge
Providers with respect to any Obligations described in clause (c) of the
definition of “Obligations”. No Bank or any Affiliate of a Bank shall have any
voting or consent rights under any Loan Paper as a result of the existence of
obligations owed to it under any such Hedge Transactions.


Section 14.19 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN PAPERS AND
AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN PAPERS; THAT IT HAS IN FACT READ THIS AGREEMENT AND
IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND
EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN PAPERS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN PAPERS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN PAPERS
RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE
TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN PAPERS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF
SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


Section 14.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Paper may be subject to the







--------------------------------------------------------------------------------





Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if



applicable:


(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other




instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Paper; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------





fN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers effective as of the day and
year first above written.

--------------------------------------------------------------------------------



BORROWER:


BRIGHAM RESOURCES, LLC,
a Delaware limited liability company


By:    brcreditagmtexecuted1_image1.jpg [brcreditagmtexecuted1_image1.jpg] Name:
Blake Williams
Title:    Chief Financial Officer








Address for Notice:


5914 W. Cou1ty ard Dr. Bridgepoint Plaza II, Suite 100 Austin, TX 78730
Attention: Blake Williams, Chief Financial Officer Telephone: (512) 220-6350
Telecopy: (512) 356-9183
Email:    bwilliams@brighammine rals.com







--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, BANK AND LETTER OF CREDIT ISSUER:


WELLS FARGO BANK, N.A.,
as Adminiirative e; aBank and Letter of Credit Issuer
-\sJ_    \
\-\    ?,I /-----

--------------------------------------------------------------------------------

By:        '    -    l Name: Tim Green Title:    Director

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





BANKS:


brcreditagmtexecuted1_image2.jpg
[brcreditagmtexecuted1_image2.jpg]CREDIT    SUISSE    AG, CAYMAN    ISLANDS
BRANCH,
as a Bank






By: _ _ Name:

_ _     _ -4- _    _




_    _    _    _    _    _




_    _    _







By:    -_    ::.---,::..--:7    -c:::::::::=
Name:        brcreditagmtexecuted1_image3.gif [brcreditagmtexecuted1_image3.gif]
Title:    Authorized Signatory







--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
brcreditagmtexecuted1_image4.gif [brcreditagmtexecuted1_image4.gif]as a Bank




By:     Name: Syd Title: Dir


+--A,-..:=.r---------11----------


c






--------------------------------------------------------------------------------




































































































--------------------------------------------------------------------------------










[SIGNATURE PAGETO CREDIT A GREEMENT - BRIGHAM RESOURCES, L L C]







--------------------------------------------------------------------------------





COMPASS BANK,
brcreditagmtexecuted1_image6.gif [brcreditagmtexecuted1_image6.gif]as a Bank




By: _     
________________________
Name: Gabriela Azcarate


Title:

Senior Vice President







--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
brcreditagmtexecuted1_image7.gif [brcreditagmtexecuted1_image7.gif]as a Bank




By:     Name: Ryan Durkin
Title: Authorized Signatory







--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Bank
By:     e    (     q;((
Name:    Emilee Scott
Title:    Authorized Signatory














































































[SIGNATURE PAGE TO CREDIT AGREEMENT - BRIGHAM RESOURCES, LLC]





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Bank






By:     

e:.._+ '[-}L ;,.1'.\\L.g.ifi3,500•IF----



brcreditagmtexecuted1_image8.gif
[brcreditagmtexecuted1_image8.gif]Name:    .:•.. , .,ng Produ ts Servioes, US
Title:




By:    ,,,,.---    
Name: Title:    Darlene Arias
Director

















































































--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CREDIT AGREEMENT-BRIGHAM RESOURCES, LLC]







--------------------------------------------------------------------------------





EXHIBIT A


FORM OF NOTE


$[
]    [     ], 20[ ]



FOR VALUE RECEIVED, BRIGHAM RESOURCES, LLC, a Delaware limited liability company
(“Borrower”), hereby promises to pay to [         ] or registered assigns (the
“Bank”), the principal amount of [     ] or, if less, the aggregate outstanding
principal amount of the Loans (as defined in the Credit Agreement, referred to
below) from time to time made by the Bank to Borrower under that certain Credit
Agreement dated as of May 16, 2019 (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Borrower, the
banks from time to time party thereto (including the Bank), and Wells Fargo
Bank, N.A., as administrative agent (together with its successors or assigns,
the “Administrative Agent”).


Borrower promises to pay interest on the unpaid principal amount of each Loan
made by the Bank from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to
Administrative Agent for the account of the Bank in Dollars in immediately
available funds at Administrative Agent’s address as set forth on Schedule 1 to
the Credit Agreement. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.


This note (this “Note”) is one of the Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Note is also entitled
to the benefits of each Facility Guaranty and is secured by the Liens granted
pursuant to the Loan Papers. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement. Loans made by
the Bank shall be evidenced by one or more loan accounts or records maintained
by the Bank in the ordinary course of business, and will be recorded in the
Register pursuant to Section 14.8(d) of the Credit Agreement. The Bank may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto. Failure to make any such
notation or to attach a schedule shall not affect any Bank’s (as such term is
defined in the Credit Agreement) or Borrower’s rights or obligations in respect
of such Loans or affect the validity of such transfer by any Bank (as such term
is defined in the Credit Agreement) of this Note.


Borrower, for itself and its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.




BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By:     Name:     Title:     







--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO








Date
 


Type of Loan Made
 


Amount of Loan Made
 


End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date


Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT B




FORM OF REQUEST FOR BORROWING




To:    Wells Fargo Bank, N.A., as Administrative Agent Ladies and Gentlemen:




Date: [     ], 20[ ]



Reference is made to that certain Credit Agreement dated as of May 16, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Brigham Resources, LLC, a Delaware limited
liability company (“Borrower”), the Banks from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent.


The undersigned hereby requests a Borrowing of Loans:
1.
To be made on     1

2.
In the amount of $     



3.
As [a Eurodollar][an Adjusted Base Rate] Borrowing

4.
For Eurodollar Borrowings only: with an Interest Period of     months.2

5.Prior to giving effect to such Borrowing, the Outstanding Revolving Credit
exposure is $         .


6.The pro forma Outstanding Revolving Credit exposure, after giving effect to
such Borrowing, is $     .


7.
Amount of Borrowing Base in effect on the date hereof is $[     ].



8.
Aggregate Elected Commitment Amount in effect on the date hereof is

$[     ].


9.
The lesser of items 7 and 8 above is $[     ].



[Remainder of page intentionally left blank.]















--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

1 A Business Day or, in the case of a Eurodollar Borrowing, a Eurodollar
Business Day.
2 One (1), two (2), three (3), six (6), or twelve (12) months.







--------------------------------------------------------------------------------





The undersigned hereby certifies that he/she is the [     ] of Borrower, and
that as such he/she is authorized to execute this certificate on behalf of
Borrower. The undersigned further certifies, represents and warrants on behalf
of Borrower that Borrower is entitled to receive the requested Borrowing under
the terms and conditions of the Credit Agreement.




BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By:     Name:     Title:     







--------------------------------------------------------------------------------





EXHIBIT C


FORM OF REQUEST FOR LETTER OF CREDIT




Date:     3
To:    Wells Fargo Bank, N.A., as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of May 16, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Brigham Resources, LLC, a Delaware limited
liability company (“Borrower”), the Banks from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.


The undersigned hereby requests the issuance, amendment, renewal or extension
(as applicable) of a Letter of Credit:


1.
The proposed date of issuance, amendment, renewal or extension of such Letter of
Credit is: [     ].4

2.
For the issuance of a new Letter of Credit:



(a)
The face amount of such Letter of Credit is $ [     ].



(b)
The expiration date of such Letter of Credit is [     ].



(c)
The name and address of the beneficiary of such Letter of Credit is: [     ]



3.
For the amendment, renewal or extension of a Letter of Credit: A description of
the Letter of Credit, amendment, renewal or extension (as applicable) being
requested is as follows:






--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------

3 To be delivered by 10:00 a.m. (Central time) at least three (3) Business Days
before the proposed date of issuance, amendment, renewal or extension.





--------------------------------------------------------------------------------




4 Must be a Business Day.







--------------------------------------------------------------------------------





4.
Any other information as shall be necessary to prepare, amend, renew or extend
the applicable Letter of Credit is as set forth below:






--------------------------------------------------------------------------------





5.
The full text of any certificate to be presented by the beneficiary in case of
any drawing thereunder is [as follows: / set out on Annex A hereto].






--------------------------------------------------------------------------------





6.
Prior to giving effect to such Letter of Credit, the Outstanding Revolving
Credit exposure is $[     ].



7.
The pro forma Outstanding Revolving Credit exposure, after giving effect to such
Letter of Credit, is $[     ].



8.
Amount of Borrowing Base in effect on the date hereof is $[     ].



9.
Aggregate Elected Commitment Amount in effect on the date hereof is

$[     ].


10.
The lesser of items 8 and 9 above is $[     ].





[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------





The undersigned hereby certifies that he/she is the [     ] of Borrower, and
that as such he/she is authorized to execute this certificate on behalf of
Borrower. The undersigned further certifies, represents and warrants on behalf
of Borrower that Borrower is entitled to receive the requested Borrowing under
the terms and conditions of the Credit Agreement.


BRIGHAM RESOURCES, LLC, a Delaware
limited liability company




By:     Name:     Title:







--------------------------------------------------------------------------------





EXHIBIT D




FORM OF ROLLOVER NOTICE




To:    Wells Fargo Bank, N.A., as Administrative Agent Ladies and Gentlemen:




Date: [     ], 20[ ]



Reference is made to that certain Credit Agreement dated as of May 16, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Brigham Resources, LLC, a Delaware limited
liability company (“Borrower”), the Banks from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent.


The undersigned hereby requests a continuation or conversion of Loans:


1.
On    5





2.
In the amount of $     



3.
As [a Eurodollar][an Adjusted Base Rate] Borrowing

4.
For Eurodollar Rate Loans: with an Interest Period of     months.6

Borrower hereby represents and warrants that the conditions specified in Section
2.5(c) of the Credit Agreement shall be satisfied on and as of the date of the
Rollover Notice.




[SIGNATURE PAGE FOLLOWS]

































--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

5 A Business Day or, in the case of a Eurodollar Borrowing, a Eurodollar
Business Day.
6 One (1), two (2), three (3), six (6), or twelve (12) months.







--------------------------------------------------------------------------------





BRIGHAM RESOURCES, LLC, a Delaware
limited liability company




By:     Name:     Title:     







--------------------------------------------------------------------------------





EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each] Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]7 Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] hereunder are several and not
joint.]8 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below, receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption Agreement
as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Bank][their respective
capacities as Banks] under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the Loan Papers
(including, without limitation, the Letters of Credit) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Bank)][the
respective Assignors (in their respective capacities as Banks)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption Agreement, without representation or
warranty by [the][any] Assignor.













--------------------------------------------------------------------------------

7 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
8 Include bracketed language if there are either multiple Assignors or multiple
Assignees.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





1.
Assignor[s]:



2.
Assignee[s]:



3.
Borrower: Brigham Resources, LLC, a Delaware limited liability company



4.
Administrative Agent: Wells Fargo Bank, N.A.



5.Credit Agreement: Credit Agreement dated as of May 16, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Borrower, the Banks from time to time party
thereto and Administrative Agent.


6.
Assigned Interest:



Assignor[s]
Assignee[s]
Aggregate Maximum Credit Amounts of
all Banks
Amount of Maximum Credit Amount
Assigned
Percentage of Aggregate Maximum Credit Amount
Assigned9
Percentage of Assignor’s Maximum Credit Amount Assigned
 
 
$    
$    
    %
    %



7.
Effective Date:







[SIGNATURE PAGE FOLLOWS]













































--------------------------------------------------------------------------------

9 Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to: ASSIGNOR
[NAME OF ASSIGNOR]




By:     Name:     Title:     




ASSIGNEE


[NAME OF ASSIGNEE]




By:     Name:     Title:     






[Consented to and Accepted:10
WELLS FARGO BANK, N.A.,
as Administrative Agent




By:         Name:         Title:     ]







































--------------------------------------------------------------------------------




10 To be deleted only if the consent of Administrative Agent is not required by
the terms of the Credit Agreement.







--------------------------------------------------------------------------------





[Consented to:11


BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By:     Name:     Title:     



















































































--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




11 To be deleted only if the consent of Borrower is not required by the terms of
the Credit Agreement.







--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION AGREEMENT


1.
Representation and Warranties.



1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Paper, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Papers or any collateral thereunder, (iii) the
financial condition of Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Paper or (iv) the performance or
observance by Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Paper.


1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Sections
14.8(a) and 14.8(c) of the Credit Agreement (subject to such consents, if any,
as may be required under Sections 14.8(a) and 14.8(c) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Bank thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 8.1(a) and 8.1(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase [the] [such] Assigned Interest, (vi) it has, independently and
without reliance upon Administrative Agent or any other Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Bank,
attached hereto is any documentation required to be delivered by it pursuant to
Section 13.5(g) of the Credit Agreement, duly completed and executed by [the]
[such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon Administrative Agent, [the] [any] Assignor or any other Bank, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Papers, and (ii) it will perform in accordance with





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





their terms all of the obligations which by the terms of the Loan Papers are
required to be performed by it as a Bank.


2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption Agreement.
This Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.







--------------------------------------------------------------------------------





EXHIBIT F


FORM OF FINANCIAL COMPLIANCE CERTIFICATE


Financial Statement Date:      To:    Wells Fargo Bank, N.A., as Administrative
Agent
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement dated as of May 16, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Brigham Resources, LLC, a Delaware limited
liability company (“Borrower”), the Banks from time to time party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent.
The undersigned12 hereby certifies on behalf and as the act of Borrower that
he/she is the [     ] of Borrower, and, as such, he/she is authorized to execute
and deliver this Financial Compliance Certificate (this “Certificate”) to
Administrative Agent on behalf of Borrower, and that, as of the date hereof:


[Use following paragraph 1 for fiscal year-end financial statements pursuant to
Section 8.1(a)(i) of the Credit Agreement]


1.    Borrower has delivered, or has caused Parent to deliver:


(a)The year-end audited consolidated financial statements of Parent required by
Section 8.1(a)(i)(A) of the Credit Agreement for the fiscal year of Parent ended
as of the Financial Statement Date set forth above, audited by a firm of
independent public accountants as required by such section. Such consolidated
statements fairly present in all material respects the financial condition and
results of operations of Parent and its Consolidated Subsidiaries, if any, on a
consolidated basis in accordance with GAAP (as applicable) as of the date of
such financial statements and for the period covered thereby.


(b)The year-end unaudited consolidated financial statements of Borrower required
by Section 8.1(a)(i)(B) of the Credit Agreement for the fiscal year of Borrower
ended as of the Financial Statement Date set forth above. Such consolidated
statements fairly present in all material respects the financial condition and
results of operations of Borrower and its Consolidated Subsidiaries, if any, on
a consolidated basis in accordance with GAAP (as applicable) as of the date of
such financial statements (subject to the absence of footnotes) and for the
period covered thereby.


(c)The year-end unaudited consolidating financial statements of Parent required
by Section 8.1(a)(i)(C) of the Credit Agreement for the fiscal year of Parent
ended as of the Financial



--------------------------------------------------------------------------------

12 This certificate should be from the chief financial officer, principal
accounting officer, treasurer, controller or chief executive officer of
Borrower.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Statement Date set forth above. Such consolidating statements fairly present in
all material respects the financial condition and results of operations of
Parent and its Consolidated Subsidiaries, if any, on a consolidating basis in
accordance with GAAP (as applicable) as of the date of such financial statements
(subject to the absence of footnotes) and for the period covered thereby.


[Use following paragraph 1 for fiscal year-end financial statements pursuant to
Section 8.1(a)(ii) of the Credit Agreement]


1. Borrower has delivered the year-end audited consolidated financial statements
of Borrower required by Section 8.1(a)(ii) of the Credit Agreement for the
fiscal year of Borrower ended as of the Financial Statement Date set forth
above, audited by a firm of independent public accountants as required by such
section. Such consolidated statements fairly present in all material respects
the financial condition and results of operations of Borrower and its
Consolidated Subsidiaries, if any, on a consolidated basis in accordance with
GAAP (as applicable) as of the date of such financial statements and for the
period covered thereby.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.[(a)] Borrower has delivered the unaudited financial statements of Borrower
required by Section 8.1(b) of the Credit Agreement for the fiscal quarter of
Borrower ended as of the Financial Statement Date set forth above. Such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of Borrower and its Consolidated
Subsidiaries, if any, on a consolidated basis in accordance with GAAP as of the
date of such financial statements (subject to customary year-end adjustments and
the absence of footnotes) and for the period covered thereby.


[(b) Borrower has caused Parent to deliver the unaudited consolidating financial
statements of Parent required by Section 8.1(b) of the Credit Agreement for the
fiscal quarter of Parent ended as of the Financial Statement Date set forth
above. Such consolidating financial statements fairly present in all material
respects the financial condition and results of operations of Parent and its
Consolidated Subsidiaries on a consolidating basis (separating out Borrower by a
specific column) in accordance with GAAP as of the date of such financial
statements (subject to customary year-end adjustments and the absence of
footnotes) and for the period covered thereby.]13
2.[Attached as Annex hereto / As shown in spreadsheets delivered in connection
herewith] are calculations showing whether Borrower was in compliance with the
requirements of Article X of the Credit Agreement on the Financial Statement
Date set forth above.
3.
As of the date hereof, no Default exists.14








--------------------------------------------------------------------------------

13    Paragraph (b) to be included so long as the Parent Audit Conditions are
satisfied.
14    If a Default exists, change paragraph 3 to say that a Default exists and
refer to an Annex setting forth the details thereof and the action which
Borrower is taking or propose to take with respect thereto.







--------------------------------------------------------------------------------





[4.    As of the Financial Statement Date set forth above [check one]:
     there is no Material Gas Imbalance15
there is an estimated Material Gas Imbalance and the aggregate net gas
imbalances
representing    liabilities    of    the    Credit    Parties,    taken    as    a    whole,    are

$     ]16
[5.    As of the Financial Statement Date set forth above [check one]:


there is no Advance Payment, individually or in the aggregate, in excess of the
Threshold Amount that has been received under Advance Payment Contracts to which
Borrower or any Restricted Subsidiary is a party or by which any working
interests in Proved Mineral Interests owned by any Credit Party are bound which
have not been satisfied by delivery of production


the aggregate amount of all Advance Payments in excess of the Threshold Amount
received under Advance Payment Contracts to which Borrower or any Restricted
Subsidiary is a party or by which any working interests in Proved Mineral
Interests owned by any Credit Party are bound which have not been satisfied by
delivery of production is $     ]17
[6.] Attached as Annex hereto is a true and complete list of all Hedge
Transactions of Borrower and each Restricted Subsidiary in existence on the
Financial Statement Date set forth above, showing the counterparties thereto,
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the estimated net mark-to-
market value therefor, any credit support agreements relating thereto other than
the Loan Papers, and any margin required or supplied under any such credit
support document.


[7.]    As of the Financial Statement Date set forth above [check one]:


     Borrower has no Consolidated Unrestricted Subsidiaries


Borrower has one or more Consolidated Unrestricted Subsidiaries. [Attached as
Annex hereto / As shown in spreadsheets delivered in connection herewith] are
consolidating spreadsheets that show all Consolidated Unrestricted Subsidiaries
and the eliminating entries, in such form as would be presentable to the
auditors of Borrower.











--------------------------------------------------------------------------------

15    See definition of “Material Gas Imbalance”.





--------------------------------------------------------------------------------




16    To be included solely to the extent the Borrower or any Restricted
Subsidiary owns any working interest in any Proved Mineral Interests.
17    To be included solely to the extent the Borrower or any Restricted
Subsidiary owns any working interest in any Proved Mineral Interests.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf and
as the act of Borrower (and not in any individual capacity) as of [     ].


BRIGHAM RESOURCES, LLC, a Delaware
limited liability company




By:     Name:     Title:     







--------------------------------------------------------------------------------





EXHIBIT G


FORM OF SECURITY AGREEMENT


[See attached.]









































































































--------------------------------------------------------------------------------




Exhibit G-1
Form of Security Agreement







--------------------------------------------------------------------------------





PLEDGE AND SECURITY AGREEMENT




This PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of May 16, 2019, by and among each of the undersigned identified on the
signature pages hereto as Grantors (together with any other entity that may
become a party hereto as provided herein, each a “Grantor, and collectively, the
“Grantors”), and WELLS FARGO BANK, N.A., in its capacity as administrative agent
(the “Administrative Agent”) for the Banks and the other Secured Parties.


PRELIMINARY STATEMENTS
A.On even date herewith, Brigham Resources, LLC, a Delaware limited liability
company (the “Borrower”), the Administrative Agent, the banks and other
financial institutions party thereto as “Banks” (the “Banks”), entered into that
certain Credit Agreement (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
the Banks agreed to make loans and other extensions of credit to the Borrower
for the purposes set forth therein.


B.The Borrower and/or certain of its Restricted Subsidiaries and certain Secured
Hedge Providers have entered into or may from time to time enter into certain
Hedge Agreements (collectively, the “Secured Hedge Agreements”).


C.The Borrower and/or certain of its Restricted Subsidiaries and certain Bank
Products Providers have entered into or may from time to time enter into certain
agreements regarding Bank Products (collectively, the “Secured Bank Products
Agreements”).


D.From time to time, the Restricted Subsidiaries of the Borrower shall enter
into the Facility Guaranty, whether by means of a joinder or assumption
agreement related thereto or otherwise (such Facility Guaranty and such joinders
and assumption agreements, as they may from time to time be amended, restated,
replaced, supplemented or otherwise modified, are collectively the “Guaranty”)
pursuant to which, upon the terms and conditions stated therein, the Guarantors
from time to time party thereto shall guarantee the obligations of the Borrower
and the other Credit Parties under the Credit Agreement, the other Loan Papers,
the Secured Hedge Agreements, and the Secured Bank Products Agreements. The
Credit Agreement, the Guaranty, the other Loan Papers, the Secured Hedge
Agreements and the Secured Bank Products Agreements are collectively referred to
herein as the “Secured Transaction Documents”).


E.The Administrative Agent and the other Secured Parties have conditioned their
obligations under the Secured Transaction Documents upon the execution and
delivery by the Grantors of this Security Agreement, and the Grantors have
agreed to enter into this Security Agreement to secure all obligations owing to
the Administrative Agent and the other Secured Parties under the Secured
Transaction Documents.


F.Each Grantor has determined that valuable benefits will be derived by it as a
result of the Credit Agreement and the extension of credit made (and to be made)
by the Banks thereunder.







--------------------------------------------------------------------------------





ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby act and agree as follows:


ARTICLE I DEFINITIONS


1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.


1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement or the Credit Agreement are used herein as
defined in the UCC.


1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the introductory paragraph hereto
and in the Preliminary Statements, the following terms shall have the following
meanings:


“Account Debtor” means a Person who is obligated on an Account.


“Account” shall have the meaning set forth in Article 9 of the UCC.


“Amendment” shall have the meaning set forth in Section 4.4 hereof.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.


“As-extracted Collateral” shall have the meaning set forth in Article 9 of the
UCC.


“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Grantor under all written contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of the Grantors
now or hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing contracts; (b) for any damages arising out of or for breach or default
under or in connection with any of the foregoing contracts; (c) to all other
amounts from time to time paid or payable under or in connection with any of the
foregoing contracts; or (d) to exercise or enforce any and all covenants,
remedies, powers and privileges thereunder.


“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex 1 hereto.


“Chattel Paper” and “Electronic Chattel Paper” shall have the meanings set forth
in Article 9 of the UCC.


“Collateral” shall have the meaning set forth in Article II.







--------------------------------------------------------------------------------





“Collateral Account” means any Deposit Account under the sole dominion and
control of the Administrative Agent established by the Administrative Agent as
provided in Section 7.1.


“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.


“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.


“Commodity Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Credit Party, a
commodity intermediary holding such Credit Party’s assets, including funds and
commodity contracts, and the Administrative Agent with respect to collection and
control of all deposits, commodity contracts and other balances held in a
Commodity Account maintained by any Credit Party with such commodity
intermediary.


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Control Agreement” means a Deposit Account Control Agreement, a Securities
Account Control Agreement or a Commodity Account Control Agreement, as context
may require.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; and (c) all rights corresponding to any of the foregoing throughout
the world.


“De Minimis Accounts” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the balance in each such account, individually,
does not exceed
$250,000 at any time and the aggregate balance of all such Deposit Accounts,
Commodity Accounts and Securities Accounts does not at any time exceed
$1,000,000, (b) any Deposit Account that is a zero balance account or a Deposit
Account for which the balance of such Deposit Account is transferred at the end
of each date to a Deposit Account that is not a De Minimis Account, (c) any
Deposit Account that is exclusively used to facilitate the payment of drafts
presented by sellers or lessors of Mineral Interests, so long as the aggregate
balance of any such Deposit Account does not at any time exceed the amounts of
the drafts that have been presented and not subsequently withdrawn (or are
reasonably expected to soon be presented) for drawing against such Deposit
Account and (d) any other Deposit Accounts exclusively used for trust, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any employees of the Grantors or any of their Subsidiaries.


“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.


“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Credit Party, a
banking institution holding such Credit Party’s funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a Deposit Account maintained by any Credit Party with such banking
institution.


“Document” shall have the meaning set forth in Article 9 of the UCC.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------







“Effective Date” means (a) with respect to the Borrower and each other Grantor
party hereto on the date hereof, the “Effective Date” as defined in the Credit
Agreement, and (b) with respect to each other Grantor, the date of the
Assumption Agreement by means of which such Grantor becomes a party hereto.


“Equipment” shall have the meaning set forth in Article 9 of the UCC.


“Excluded Assets” means:


(a)any motor vehicle in which a lien can only be perfected by action with
respect to a certificate of title;


(b)
any As-extracted Collateral or Fixtures;



(c)
any Patents, Copyrights, Trademarks or Licenses;



(d)any contract, license, agreement, instrument or other document to the extent
that the grant of a security interest therein is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to a
right on the part of the parties thereto other than any Grantor to terminate (or
materially modify) or requires any consent not obtained under, any such
contract, license, agreement, instrument or other document, except to the extent
that the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law;


(e)
any Equity Interests in any Unrestricted Subsidiary; and



(f)any other personal property that the Administrative Agent has (i) determined
in its sole discretion to be immaterial for oil and gas mineral interest owners
and the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit of the Lenders of the security to be
afforded thereby and (ii) designated as such in writing;


provided, however, that “Excluded Assets” shall (i) not include any right to
receive proceeds from the sale or other disposition of Excluded Assets or any
proceeds, substitutions or replacements of Excluded Assets (unless such
proceeds, substitutions or replacements would constitute Excluded Assets) and
(ii) with respect to the exclusions set forth in clause (d) above, not be
construed to limit, impair or otherwise affect the Administrative Agent’s
continuing security interests in any Grantor’s rights to or interests of any
Grantor in (x) monies due or to become due under any such contract, license,
agreement, instrument or other document (to the extent not prohibited by such
contract, license, agreement, instrument or other document and applicable law),
or (y) any proceeds from the sale, license, lease or other disposition of any
such contract, license, agreement, instrument or other document. References in
this Security Agreement to Collateral and to Goods, Equipment, Investment
Property, and other categories or types of Collateral do not include Excluded
Assets. Notwithstanding the exclusion of As-extracted Collateral and Fixtures
from the Collateral under this Security Agreement, however, the Grantors intend
to grant security interests





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





to the Administrative Agent in certain As-extracted Collateral and Fixtures
under various deeds of trust and mortgages, and the exclusion of As-extracted
Collateral and Fixtures as Collateral hereunder shall have no effect upon any
such grant of a security interest therein under any such deed of trust or
mortgage in favor of the Administrative Agent.


“Excluded Payments” shall have the meaning set forth in Section 4.6(b)(iii)
hereof.


“Exhibit” refers to a specific exhibit to this Security Agreement (unless
another document is specifically referenced) as from time to time supplemented
by any Assumption Agreements.


“Fixtures” shall have the meaning set forth in Article 9 of the UCC.


“General Intangible” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.


“Instrument” shall have the meaning set forth in Article 9 of the UCC.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Issuer” shall have the meaning set forth in Section 11.1 hereof.


“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest as a licensor in and to any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest (other than as a licensee) in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; and (d) all rights corresponding to any of the
foregoing throughout the world.


“Pledged Equity” means all Equity Interests owned by any of the Grantors that
constitute Collateral hereunder, whether or not evidenced by certificates
physically delivered to the Administrative Agent pursuant to this Security
Agreement.


“Proceeds” shall have the meaning set forth in Article 9 of the UCC and, in any
event shall include, without limitation, all dividends or other income from the
Pledged Equity or other Collateral, collections thereon or distributions or
payments with respect thereto.







--------------------------------------------------------------------------------





“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Credit Party, a
securities intermediary holding such Credit Party’s assets, including funds and
securities, or an issuer of Securities, and the Administrative Agent with
respect to collection and control of all deposits, securities and other balances
held in a Securities Account maintained by any Credit Party with such securities
intermediary.


“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Security” has the meaning set forth in Article 8 of the UCC.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.


“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest (other than as a licensee) in and to the following: (a) all
trademarks (including service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing;
(c) all renewals of the foregoing; and (d) all rights corresponding to any of
the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Secured
Party’s Lien on any Collateral.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under all of the following items, categories and types of personal





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





property, whether now owned by or owing to, or hereafter acquired by or arising
in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”):


(a)
all Accounts;



(b)
all Chattel Paper;



(c)
all Documents;



(d)
all Equipment;



(e)
all General Intangibles;



(f)
all Goods (other than consumer goods);



(g)
all Instruments;



(h)
all Inventory;



(i)
all Investment Property;



(j)
all cash in possession of the Administrative Agent;



(k)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;



(l)
all Deposit Accounts;



(m)
all Commercial Tort Claims listed on Exhibit G hereto;



(n)
all Securities Accounts;



(o)
all Commodity Accounts;



(p)
all Assigned Contracts and all Hedge Agreements; and



(q)    all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;


to secure the prompt and complete payment and performance of the Obligations;
provided, however, that “Collateral” shall not include any Excluded Assets; and
provided further, that if and when any such item, category or type of property
shall cease to be an Excluded Asset, such property shall be deemed at all times
from and after such date to constitute Collateral.


ARTICLE III





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties that:


3.1.    Title, Perfection and Priority. The representations and warranties of
the Borrower in the Credit Agreement concerning each Grantor, this Security
Agreement, and the Collateral are true and correct in all material respects
(without duplication of any materiality qualifier contained therein), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties are true and
correct in all material respects as of such specified earlier date. When
financing statements have been filed in the appropriate offices against each
Grantor in the locations listed on Exhibit E, the Administrative Agent will have
a validly perfected first priority security interest in that Collateral of the
Grantor in which a security interest may be perfected by the filing of financing
statements, subject only to Permitted Encumbrances.


3.2.    Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.


3.3.    Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A.


3.4.    Deposit Accounts, Commodity Accounts and Securities Accounts. All of
such Grantor’s Deposit Accounts, Commodity Accounts and Securities Accounts as
of the Effective Date are listed on Exhibit B and any De Minimis Accounts as of
the Effective Date are identified as such on Exhibit B.


3.5.    Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of organization
as of the Effective Date. Except as may be described in Exhibit A or in an
applicable Assumption Agreement, such Grantor has not, during the past five
years prior to its becoming a party hereto, conducted business under any other
name or been a party to any merger or consolidation.


3.6.    Letter-of-Credit Rights and Chattel Paper on Effective Date. Exhibit C
lists all Letter-of-Credit Rights and Chattel Paper owned by such Grantor as of
the Effective Date, if any, with a value in excess of $250,000.


3.7.    No Financing Statements, Security Agreements. No financing statement
describing all or any portion of the Collateral which has not lapsed or been
terminated naming such Grantor as debtor has been filed or is of record in any
jurisdiction except for (a) financing statements naming the Administrative Agent
as the secured party, (b) financing statements with respect to Liens permitted
by Section 4.1(e), (c) financing statements being terminated concurrently with
the







--------------------------------------------------------------------------------





execution of this Security Agreement, and (d) financing statements filed as a
precaution to describe personal property leased to a Grantor.


3.8.
Pledged Equity.



(a)    Exhibit D sets forth a complete and accurate list of all Pledged Equity
owned by such Grantor as of the Effective Date. Such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Equity listed on
Exhibit D as being owned by it, free and clear of any Liens except for Permitted
Encumbrances. Such Grantor further represents and warrants that (i) all Pledged
Equity owned by it is duly authorized and validly issued and, if such Pledged
Equity is stock in a corporation is fully paid and non-assessable, (ii) with
respect to any certificates delivered to the Administrative Agent representing
Pledged Equity, either such certificates are Securities as defined in Article 8
of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Administrative
Agent so that the Administrative Agent may take steps to perfect its security
interest therein as a General Intangible, and (iii) all such Pledged Equity held
by a securities intermediary is covered by a Securities Account Control
Agreement.


(b)    In addition, except for any that have been obtained, as of the Effective
Date, no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any Governmental Authority or any other Person is required
for the pledge by such Grantor of such Pledged Equity pursuant to this Security
Agreement or for the execution, delivery and performance of this Security
Agreement by such Grantor.


(c)    Except as set forth in Exhibit D, as of the Effective Date such Grantor
owns 100% of the issued and outstanding Equity Interests in each issuer that has
issued Pledged Equity to such Grantor.


3.10 Instruments, Securities and Documents. Exhibit D lists all Instruments,
Securities (other than Equity Interests) and Documents constituting or
evidencing Collateral owned by such Grantor as of the Effective Date, if any,
that such Grantor is required to deliver to the Administrative Agent pursuant to
Section 4.4 hereof.


ARTICLE IV COVENANTS


From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:


4.1.
General.

--------------------------------------------------------------------------------



(a)    Access to Records. Such Grantor will comply with Borrower’s covenants
contained in Section 8.4 of the Credit Agreement concerning maintenance of books
and records and provision of access to such records and the Collateral to the
Administrative Agent.

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(b)    Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file financing statements and
other documents describing the Collateral in order to perfect the security
interests created hereby. Each Grantor hereby agrees to deliver or file such
financing statements, and to take such other actions, as may from time to time
be reasonably requested by the Administrative Agent in order to maintain the
perfection and priority described in Section 3.1 and, if applicable and subject
to the limitations herein, Control of, the Collateral owned by such Grantor. Any
financing statement filed by the Administrative Agent may be filed in any filing
office in any UCC jurisdiction and may (i) describe such Grantor’s Collateral
(A) as all assets of the Grantor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, or (B) by any other description
which reasonably approximates the description contained in this Security
Agreement, and (ii) contain any other information required by Part 5 of Article
9 of the UCC for the sufficiency or filing office’s acceptance of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and any organization identification number issued to such
Grantor. Such Grantor also agrees to furnish any such information to the
Administrative Agent promptly upon reasonable request.


(c)    Further Assurances. Such Grantor will, if so reasonably requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral owned by it and such other reports and
information in connection with its Collateral as the Administrative Agent may
reasonably request, all in such detail as the Administrative Agent may
reasonably specify. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder.


(d)    Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it in violation of Section 9.5 of the Credit
Agreement.


(e)    Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Encumbrances.


(f)    Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for (i) financing statements naming the
Administrative Agent as the secured party, (ii) financing statements with
respect to Liens permitted by Section 4.1(e), and (iii) financing statements
filed as a precaution to specifically describe personal property leased to a
Grantor and permitted under the Credit Agreement. Such Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement naming the Administrative
Agent as secured party without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.


4.2.    Electronic Chattel Paper. Upon request by the Administrative Agent at
any time that an Event of Default has occurred and is continuing, such Grantor
shall take all steps necessary







--------------------------------------------------------------------------------





to grant the Administrative Agent Control of such Grantor’s electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act to the extent necessary to ensure that the
aggregate value of all electronic chattel paper of all Grantors for which
Control has not been granted to the Administrative Agent does not exceed
$250,000.


4.3.    Inventory and Equipment. Each Grantor will perform its obligations with
respect to Inventory and Equipment under Section 8.8 of the Credit Agreement and
under any deed of trust or mortgage that it grants to the Administrative Agent.


4.4.    Delivery of Instruments, Certificated Securities, Chattel Paper and
Documents. Such Grantor will (a) deliver to the Administrative Agent, (i)
immediately upon the Effective Date, the originals of all certificated
Securities constituting Collateral owned by it on the Effective Date (if any
then exist), and (ii) thereafter, upon request by the Administrative Agent at
any time that an Event of Default has occurred and is continuing, deliver to the
Administrative Agent any such Chattel Paper and Instruments constituting
Collateral, (b) upon the Administrative Agent’s request at any time that an
Event of Default has occurred and is continuing, deliver to the Administrative
Agent any Document evidencing or constituting Collateral, (c) following the
Effective Date, upon receipt thereof, deliver to the Administrative Agent any
certificated Securities constituting Collateral to the extent necessary to
ensure that the aggregate value of all certificated Securities constituting
Collateral and owned by the Grantors for which originals have not been delivered
to the Administrative Agent does not exceed $250,000 and (d) upon the
Administrative Agent’s request, deliver to the Administrative Agent a duly
executed amendment to this Security Agreement (an “Amendment”), substantially in
the form of Exhibit F hereto, pursuant to which such Grantor will identify and
ratify the pledge of such additional Collateral. Such Grantor hereby authorizes
the Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral owned by it set forth in such Amendments
shall be considered to be part of the Collateral.


4.5.    Uncertificated Pledged Equity. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated Securities or other types of Pledged Equity not represented by
certificates owned by it with a value of $250,000 or more to mark their books
and records with respect thereto to reflect the Lien of the Administrative Agent
granted pursuant to this Security Agreement. With respect to any Pledged Equity
owned by it, such Grantor will, upon request by the Administrative Agent, cause
(a) the issuers of uncertificated Securities which are Pledged Equity and (b)
any securities intermediary which is the holder of any such Pledged Equity, to
cause the Administrative Agent to have and retain Control over such Pledged
Equity. Without limiting the foregoing, such Grantor will, with respect to any
such Pledged Equity held with a securities intermediary, cause such securities
intermediary to enter into a Securities Account Control Agreement unless such
Pledged Equity is held in a De Minimis Account.


4.6.
Pledged Equity.



(a)    Registration of Pledged Equity. After an Event of Default has occurred
and is continuing, such Grantor will permit any registerable Pledged Equity
owned by it to be registered





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





in the name of the Administrative Agent or its nominee at any time at the option
of the Required Banks.


(b)
Exercise of Rights in Pledged Equity.



(i)    Subject to clause (ii) below, such Grantor shall have the right to
exercise all voting rights or other rights relating to the Pledged Equity owned
by it for all purposes not inconsistent with this Security Agreement, the Credit
Agreement or any other Loan Paper; provided however, that no vote or other right
shall be exercised or action taken which would have the effect of impairing the
rights of the Administrative Agent in respect of such Pledged Equity.


(ii)    Such Grantor will permit the Administrative Agent or its nominee at any
time during the continuance of an Event of Default to exercise all voting rights
or other rights relating to the Pledged Equity owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Pledged Equity as if it were the absolute owner thereof.


(iii)    Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Equity owned by
it to the extent not in violation of the Credit Agreement; provided that, to the
extent, if any, that any Pledged Equity is issued by a Person other than a
Credit Party, the following distributions and payments (collectively referred to
as the “Excluded Payments”) shall be delivered to the Administrative Agent as
and to the extent required in the following subsection (iv): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged Equity,
and instruments and other property received, receivable or otherwise distributed
in respect of, or in exchange for, any such Pledged Equity; (B) dividends and
other distributions paid or payable in cash in respect of such Pledged Equity in
connection with a partial or total liquidation or dissolution of an issuer or in
connection with a reduction of capital, capital surplus or paid-in capital of a
corporate issuer; and (C) cash paid, payable or otherwise distributed, in
respect of principal of, or in redemption of, or in exchange for, such Pledged
Equity; provided however, that until actually paid, all rights to such
distributions shall remain subject to the Lien created by this Security
Agreement; and


(iv)    To the extent such Collateral is required to be delivered to the
Administrative Agent pursuant to the terms hereof, all Excluded Payments,
whenever paid or made, shall be delivered to the Administrative Agent to hold as
Pledged Equity and shall, if received by such Grantor, be received in trust for
the benefit of the Administrative Agent, be segregated from the other property
or funds of such Grantor, and be forthwith delivered to the Administrative Agent
as Pledged Equity in the same form as so received (with any necessary
endorsement).


(c)    Securities. No Grantor shall permit any Equity Interest which is included
within the Collateral at any time to constitute a Security or permit the issuer
of any such Equity Interest to take any action to have such interests treated as
a Security unless (i) all







--------------------------------------------------------------------------------





certificates or other documents constituting such Security have been delivered
to the Administrative Agent and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Administrative Agent has
entered into a Securities Account Control Agreement with the issuer of such
Security or with a securities intermediary relating to such Security.


4.7.    Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any commercial tort claim (as defined in the UCC)
acquired by it that is the subject of pending litigation and that could
reasonably be expected to result in a judgment or settlement in such Grantor’s
favor in excess of $250,000 and, upon request by the Administrative Agent, such
Grantor shall enter into an Amendment, substantially in the form of Exhibit F
hereto, granting to Administrative Agent a first priority security interest in
such Commercial Tort Claim.


4.8.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit with a face amount in excess of $250,000, it shall
promptly notify the Administrative Agent thereof and, if requested to do so by
the Administrative Agent at any time that an Event of Default has occurred and
is continuing, make reasonable commercial efforts to cause the issuer and/or
confirmation bank to (i) consent to the assignment of the related
Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct all
payments thereunder to a Deposit Account subject to a Deposit Account Control
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.


4.9.    Control Agreements. Subject to Section 8.15 of the Credit Agreement, for
each Deposit Account, Securities Account and Commodity Account (in each case,
other than De Minimis Accounts) that such Grantor at any time maintains, such
Grantor will, substantially contemporaneously with the opening of such Deposit
Account, Securities Account or Commodity Account (in each case, other than De
Minimis Accounts) (or at such later date as the Administrative Agent may agree
in its sole discretion), pursuant to a Control Agreement, cause the depository
bank that maintains such Deposit Account, securities intermediary that maintains
such Securities Account, or commodities intermediary that maintains such
Commodity Account, as applicable, to agree to comply at any time with
instructions from the Administrative Agent to such depository bank, securities
intermediary or commodities intermediary directing the disposition of funds from
time to time credited to such Deposit Account, Securities Account or Commodity
Account, without further consent of such Grantor, or take such other action as
the Administrative Agent may approve in order to perfect the Administrative
Agent’s security interest in such Deposit Account, Securities Account or
Commodity Account. Notwithstanding the foregoing or the terms of any Control
Agreement, unless an Event of Default is continuing the Administrative Agent
will not enforce the terms of any Control Agreement in order to take possession
of, or prevent or limit the ability of any Grantor to direct the disposition of,
the funds and other assets held in any Deposit Account, Securities Account or
Commodity Account.


4.10.    Change of Name or Location; etc. Such Grantor shall insure that the
Borrower gives the notices required in Section 8.1(r) of the Credit Agreement
with respect to any change in Grantor’s name, jurisdiction of organization, or
the other matters addressed in such section of the Credit Agreement.







--------------------------------------------------------------------------------





4.11.    Additional Grantors. Each Grantor agrees to cause each of its Domestic
Subsidiaries (other than any Unrestricted Subsidiary) that is required to become
a party to this Security Agreement pursuant to Section 5.4 of the Credit
Agreement to become a Grantor for all purposes of this Security Agreement by
executing and delivering an Assumption Agreement substantially in the form of
Annex 1 hereto.


4.12.    Certain De Minimis Accounts. Each Grantor agrees that any De Minimis
Account under clause (c) of the definition of De Minimis Account shall only be
used to facilitate or settle the payment of drafts presented by sellers or
lessors of Mineral Interests and shall not contain any funds for any other
purpose.


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1
Remedies. During the continuation of an Event of Default:



(a)    the Administrative Agent may, or at the direction of the Required Banks,
shall, exercise any or all of the following rights and remedies to the fullest
extent permitted under applicable law:


(i)    those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Paper; provided that, this Section 5.1(a) shall not
be understood to limit any rights or remedies available to the Administrative
Agent and the Secured Parties prior to an Event of Default;


(ii)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;


(iii)    the right to give notice of sole control or any other instruction under
any Control Agreement and take any action therein with respect to such
Collateral, and the right to endorse and collect any cash proceeds of the
Collateral;


(iv)    without notice, demand or advertisement of any kind to any Grantor or
any other Person (except as specifically provided in Section 8.1 or elsewhere
herein or in the UCC), the right to enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process), the
right to collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or options to purchase or otherwise dispose of, deliver, or
realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at any Grantor’s premises
or elsewhere), for cash, on credit or for future delivery without assumption of
any credit risk, and upon such other terms as are commercially reasonable;







--------------------------------------------------------------------------------





(v)    concurrently with written notice to the applicable Grantor, the right to
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Equity, to exchange certificates or instruments representing
or evidencing Pledged Equity for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends and other
distributions made thereon and to otherwise act with respect to the Pledged
Equity as though the Administrative Agent was the outright owner thereof; and
(vi)    the right to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens as are specifically permitted
hereunder).


(b)    The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.


(c)    Upon any such public sale or sales or any such private sale or sales, the
Administrative Agent shall have the right, to the extent permitted by law, to
purchase for the benefit of the Administrative Agent and the Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.


(d)    Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right, as
provided under applicable law, to hold or use Collateral, or any part thereof,
to the extent that it deems appropriate for the purpose of preserving or
protecting the Collateral or its value, enforcing this Security Agreement or
perfecting and maintaining the perfection and priority of the Administrative
Agent’s security interest in the Collateral. The Administrative Agent may, if it
so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and Secured Parties), with respect to such
appointment.


(e)    Notwithstanding the foregoing, neither the Administrative Agent nor any
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof, (ii)
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, or (iii) effect a
public sale of any Collateral.


(f)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity and may be compelled to
resort to one or more private sales thereof in accordance with clause (a) above.
Each Grantor also acknowledges that any private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such







--------------------------------------------------------------------------------





sale being private. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Equity for the period of time necessary to
permit any Grantor or the issuer of the Pledged Equity to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.


5.2.    Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent during the continuance of an Event of Default, each Grantor
will:


(a)    assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere; and


(b)    permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy.


5.3.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense, during the
continuance of an Event of Default, any intellectual property rights now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.    Account Verification and Collection. During the continuation of an Event
of Default, the Administrative Agent shall have the right at any time at the
Grantors’ expense to (a) verify the validity, amount or any other material
information relating to any Accounts, including verification with the relevant
Account Debtors, and (b) enforce collection of any such Accounts and to adjust,
settle or compromise the amount of payment thereof, in each case to the full
extent permitted by applicable law.


6.2.
Authorization for Secured Party to Take Certain Action.



(a)    Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time and appoints the Administrative Agent as its attorney in
fact, to do all acts and things necessary or desirable in the Administrative
Agent’s sole







--------------------------------------------------------------------------------





discretion to preserve and protect the Collateral and perfect and maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral including, without limitation, to endorse and collect any cash
proceeds of the Collateral, and to contact and enter into one or more agreements
with the issuers of uncertificated securities which are Pledged Equity or with
securities intermediaries holding Pledged Equity as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Equity;
provided that, this authorization shall not relieve such Grantor of any of its
obligations under this Security Agreement, the Credit Agreement or under any
other Loan Paper.


(b)    Subject to the limitation set forth in the last sentence of this Section
6.2(b), all acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and Secured Parties, under this Section 6.2 are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers. The Administrative Agent agrees that it shall not exercise any
power or authority granted to it under this Section 6.2 unless an Event of
Default has occurred and is continuing.


6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT TO TAKE THOSE ACTIONS
WITH RESPECT TO ITS PLEDGED EQUITY THAT ARE DESCRIBED IN SECTION 4.6(b)(ii),
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION
TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED EQUITY, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH PLEDGED EQUITY WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH PLEDGED EQUITY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH PLEDGED EQUITY OR ANY OFFICER OR AGENT THEREOF).
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT MAY EXERCISE THE RIGHTS
AND POWERS PROVIDED IN THIS SECTION 6.3 ONLY DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT.


6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER







--------------------------------------------------------------------------------





GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.


ARTICLE VII
COLLECTION AND APPLICATION OF RECEIVABLES AND OTHER COLLATERAL PROCEEDS


7.1. Collection and Application of Receivables and Other Collateral Proceeds.
The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default (but not at any other time). If required by the Administrative
Agent at any time after the occurrence and during the continuance of an Event of
Default, any Proceeds constituting collections of such Receivables, when
collected by such Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided below in this Section 7.1, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
All Proceeds constituting collections of Receivables while held by the
Collateral Account bank (or by any Grantor in trust for the benefit of the
Secured Parties) shall continue to be collateral security for the Obligations of
the applicable Grantor and shall not constitute payment thereof until applied as
hereinafter provided. At any time when an Event of Default has occurred and is
continuing, at the Administrative Agent’s election, the Administrative Agent may
apply all or any part of the funds on deposit in the Collateral Account
established by the relevant Grantor to the payment of the Obligations of such
Grantor then due and owing, such application to be made as set forth below in
this Section 7.1. In addition to the rights of the Secured Parties specified
above with respect to payments of Receivables, if an Event of Default shall
occur and be continuing, all Proceeds of Collateral received by any Grantor
consisting of cash, checks and other near cash items shall be held by such
Grantor in trust for the Secured Parties segregated from other funds of such
Grantor, and shall, at the request of the Administrative Agent, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Secured Parties) shall continue to be held as collateral security for
all the Obligations and shall not constitute payment thereof until applied as
provided below in this Section 7.1. At any time after the occurrence and during
the continuance of an Event of Default, at the Administrative Agent’s election,
the Administrative







--------------------------------------------------------------------------------





Agent may apply all or any part of Proceeds of any Grantor held in any
Collateral Account in payment of the Obligations of such Grantor in such order
as the Administrative Agent may elect in compliance with the Credit Agreement,
and any part of such funds which the Administrative Agent elects not so to apply
and deems not required as collateral security for such Obligations shall be paid
over from time to time by the Administrative Agent to the Borrower or to
whomsoever may be lawfully entitled to receive the same. Any balance of such
Proceeds remaining after the Obligations shall have been paid in full shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.


ARTICLE VIII GENERAL PROVISIONS


8.1.    Waivers. As provided in Section 9-612 of the UCC, any notice of the time
and place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made shall be deemed
sent within a reasonable time if sent to the Grantors, addressed as set forth in
Article IX, after the occurrence of an Event of Default and at least ten days
prior to (a) the date of any such public sale or (b) the time after which any
such private sale or other disposition may be made. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the
Administrative Agent or any Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or under the power of sale conferred by
this Security Agreement, or applicable law. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Security Agreement or any Collateral.


8.2.    Limitation on Administrative Agent’s and any Secured Party’s Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Secured Party shall use reasonable care with respect to the Collateral
in its possession or under its control. Neither the Administrative Agent nor any
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Administrative Agent or such Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.


8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any







--------------------------------------------------------------------------------





Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may during the continuance of an
Event of Default perform or pay any obligation which any Grantor has agreed to
perform or pay in this Security Agreement and the Grantors shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 8.4. The Grantors’ obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be included in the Obligations
and payable on demand.


8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained herein will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees that the covenants of the Grantors
contained herein shall be specifically enforceable against the Grantors.


8.6.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement (other than any Amendment or Assumption Agreement)
whatsoever shall be valid unless in writing signed by the Administrative Agent
with the concurrence or at the direction of the Banks to the extent required
under Section 14.2(c) of the Credit Agreement and then only to the extent in
such writing specifically set forth. All rights and remedies contained in this
Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Secured Parties until termination
of this Security Agreement in accordance with Section 8.13.


8.7.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.


8.8.    Reinstatement. This Security Agreement shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any







--------------------------------------------------------------------------------





part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.


8.9.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
permitted assigns (including all persons who become bound as a debtor to this
Security Agreement), except that no Grantor shall have the right to assign its
rights or delegate its obligations under this Security Agreement or any interest
herein, without the prior written consent of the Administrative Agent. No sales
of participations, assignments, transfers, or other dispositions of any
agreement governing the Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, hereunder.


8.10.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.


8.11.    Taxes and Expenses. Any taxes (other than Excluded Taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any, upon and pursuant to the terms set forth in Section 13.5 of the Credit
Agreement. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Security Agreement, in each case upon and pursuant to the
terms set forth in Section 14.3 of the Credit Agreement. Any and all costs and
expenses incurred by the Grantors in the performance of actions required
pursuant to the terms hereof shall be borne solely by the Grantors.


8.12.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.


8.13.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (a) the termination of all Commitments and payment in full of
all Obligations (other than contingent indemnification obligations) owing under
the Loan Papers to Administrative Agent, the Banks and (unless the Letter of
Credit Issuer has advised Administrative Agent that the Obligations owing to it
are otherwise adequately provided for) the Letter of Credit Issuer and owing to
any Secured Hedge Provider under any Obligation with respect to a Hedge
Transaction (other than a Secured Hedge Provider that has advised Administrative
Agent that the Obligations owing to it are otherwise adequately provided for or
novated), and (b) the termination of all Hedge Transactions with







--------------------------------------------------------------------------------





Secured Hedge Providers (other than any Secured Hedge Provider that has advised
Administrative Agent that such Hedge Transactions are otherwise adequately
provided for or novated).


8.14.    Entire Agreement. This Security Agreement, the Credit Agreement, and
the other Loan Papers embody the entire agreement and understanding between the
Grantors and the Administrative Agent relating to the Collateral and supersede
all prior agreements and understandings between the Grantors and the
Administrative Agent relating to the Collateral.


8.15.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


8.16.    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT, IN EITHER CASE, SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN PAPER AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY OR GRANTOR TO BRING PROCEEDINGS IN THE
COURTS OF ANY OTHER JURISDICTION.


8.17.    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN PAPER OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


8.18.    Indemnity. Section 14.3 of the Credit Agreement is hereby incorporated
by reference mutatis mutandis, as if stated verbatim herein as agreements and
obligations of each Grantor.


8.19.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission (e.g.
.pdf) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.







--------------------------------------------------------------------------------





8.20.    Lien Absolute. No Grantor that is a Guarantor shall be released from
its obligations hereunder by reason of:


(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Obligations, or any default,
failure or delay, willful or otherwise, in the payment or performance of the
Obligations;


(b)    any lack of validity or enforceability relating to or against the
Borrower, any other Credit Party or any other guarantor of any of the
Obligations, for any reason related to the Credit Agreement, any other Loan
Paper or any other agreement or instrument governing or evidencing any
Obligations, or any Laws purporting to prohibit the payment by the Borrower, any
other Credit Party or any other guarantor of the Obligations of the principal of
or interest on the Obligations;


(c)    any modification or amendment of or supplement to the Credit Agreement or
any other Loan Paper;


(d)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement, any other Loan Paper
or any other agreement or instrument governing or evidencing any Obligations,
including any increase or decrease in the rate of interest thereon;


(e)    any change in the corporate existence, structure or ownership of the
Borrower, any other Credit Party or any other guarantor of any of the
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any other Credit Party or any other guarantor
of the Obligations, or any of their assets or any resulting release or discharge
of any obligation of the Borrower, any other Credit Party or any other guarantor
or any of the Obligations;


(f)    any present or future law, regulation or order of any jurisdiction
(whether of right or in fact) or of any agency thereof purporting to reduce,
amend, restructure or otherwise affect any term of any Loan Paper or
Obligations;


(g)    any other setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Credit
Agreement, any other Loan Paper, any other agreement or instrument or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of any Guarantor, other than payment or
performance of the Obligations; or


(h)    any other act or omission to act or delay of any kind by the Borrower,
any other Credit Party, any other guarantor of the Obligations, the
Administrative Agent, any Bank or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder, other
than payment or performance of the Obligations;







--------------------------------------------------------------------------------





in each case to the extent permitted by applicable law, and except in each case
to the extent that any written amendment, settlement, compromise, waiver or
release expressly modifies or terminates the obligations of such Grantor.


8.21.    Release. Each Grantor that is a Guarantor consents and agrees that the
Administrative Agent may at any time, or from time to time, in compliance with
the Credit Agreement and otherwise in its discretion:


(a)    renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Obligations; and


(b)    exchange, release and/or surrender all or any of the Collateral
(including the Pledged Equity), or any part thereof, by whomsoever deposited,
which is now or may hereafter be held by the Administrative Agent in connection
with all or any of the Obligations; all in such manner and upon such terms as
the Administrative Agent may deem proper, and without notice to or further
assent from any Grantor that is a Guarantor, it being hereby agreed that each
such Guarantor shall be and remain bound upon this Security Agreement,
irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Obligations
may, at any time, exceed the aggregate principal amount thereof set forth in the
Credit Agreement, or any other agreement governing any Obligations.


ARTICLE IX NOTICES


9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be given in accordance with Section 14.1 of the Credit
Agreement, with each notice to each Grantor other than the Borrower being given
in the same manner as notice to the Borrower under the Credit Agreement,
provided that such notice shall in each case be addressed to such Grantor at its
notice address set forth on Exhibit A.


9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Banks may change the address for service of notice upon it by a
notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT


Wells Fargo Bank, N.A. has been appointed Administrative Agent for the Secured
Parties hereunder pursuant to Article XII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article XII. Any successor Administrative Agent appointed pursuant to Article
XII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------









ARTICLE XI CONSENT TO PLEDGED EQUITY


11.1    Each Grantor, in its respective capacity as an issuer of Pledged Equity
(in such capacity, an “Issuer”), hereby (a) consents to the grant by each other
Grantor to the Administrative Agent, for the benefit of the Secured Parties, of
a security interest in and lien on all of the Pledged Equity, (b) represents to
the Administrative Agent that it has no rights of setoff or other claims against
any of the Pledged Equity, (c) acknowledges and agrees that it shall, upon
demand by the Administrative Agent, pay to the Administrative Agent, for the
benefit of the Secured Parties, any dividends and distributions due to any
Grantor in accordance with the terms hereof, and (d) consents to the transfer of
such Pledged Equity to the Administrative Agent or its nominee during the
continuance of an Event of Default and to the substitution of the Administrative
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.


11.2    Each Grantor hereby authorizes and instructs each Issuer to comply with
any instruction received by it from the Administrative Agent in writing that (a)
states that an Event of Default has occurred and is continuing and (b) is
otherwise in accordance with the terms of this Security Agreement, without any
other or further instructions from such Grantor.


[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.




GRANTORS:


BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By:     Name:
Title:




BRIGHAM MINERALS, LLC,
a Delaware limited liability company




By:     Name:
Title:




REARDEN MINERALS, LLC,
a Delaware limited liability company




By:     Name:
Title:




BRIGHAM    RESOURCES    MANAGEMENT HOLDINGS, INC.,
a Delaware corporation




By:     Name:
Title:







--------------------------------------------------------------------------------





BRIGHAM RESOURCES MANAGEMENT, LLC,
a Delaware limited liability company




By:     Name:
Title:







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


WELLS FARGO BANK, N.A.,
as Administrative Agent




By:         Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT A
(See Sections 3.2, 3.3, 3.5 and 9.1 of Security Agreement)




NOTICE ADDRESS FOR ALL GRANTORS:


c/o Brigham Resources, LLC 5914 W. Courtyard Dr., Suite 100
Austin, TX 78730
Attention: Blake Williams, Chief Financial Officer Fax: (512) 356-9183
Email: bwilliams@brighamminerals.com


ENTITY INFORMATION


Brigham Resources, LLC


I.
Name of Grantor: Brigham Resources, LLC



II.
State of Incorporation or Organization: Delaware



III.
Type of Entity: Limited Liability Company



IV.
Organizational Number assigned by State of Incorporation or Organization:
5311033



V.
Federal Identification Number: 30-0780410



VI.
Principal Place of Business and Mailing Address: Same as Notice Address above.



VII.
Other Names and Mergers or Consolidations During the Five Years Prior to the
Effective Date for such Grantor: Brigham Resources, LLC merged with its indirect
subsidiary Brigham Merger Sub, LLC (with Brigham Resources, LLC surviving the
merger) in November 2018 in connection with an internal reorganization. The end
result was Brigham Resources, LLC became a wholly-owned subsidiary of Brigham
Minerals Holdings, LLC, which was a wholly-owned subsidiary of Brigham Equity
Holdings, LLC, and the former members of Brigham Resources, LLC became the
members of Brigham Equity Holdings, LLC.



Brigham Minerals, LLC


I.
Name of Grantor: Brigham Minerals, LLC



II.
State of Incorporation or Organization: Delaware



III.
Type of Entity: Limited Liability Company



IV.
Organizational Number assigned by State of Incorporation or Organization:
5229294



V.
Federal Identification Number: 46–1225868






--------------------------------------------------------------------------------






VI.
Principal Place of Business and Mailing Address: Same as Notice Address above.








--------------------------------------------------------------------------------





VII.
Other Names and Mergers or Consolidations During the Five Years Prior to the
Effective Date for such Grantor: None.





Rearden Minerals, LLC


I.
Name of Grantor: Rearden Minerals, LLC



II.
State of Incorporation or Organization: Delaware



III.
Type of Entity: Limited Liability Company



IV.
Organizational Number assigned by State of Incorporation or Organization:
5263424



V.
Federal Identification Number: 46–1614946



VI.
Principal Place of Business and Mailing Address: Same as Notice Address above.



VII.
Other Names and Mergers or Consolidations During the Five Years Prior to the
Effective Date for such Grantor: None.





Brigham Resources Management Holdings, Inc.


I.
Name of Grantor: Brigham Resources Management Holdings, Inc.



II.
State of Incorporation or Organization: Delaware



III.
Type of Entity: Corporation



IV.
Organizational Number assigned by State of Incorporation or Organization:
5311036



V.
Federal Identification Number: 46-2555365



VI.
Principal Place of Business and Mailing Address: Same as Notice Address above.



VII.
Other Names and Mergers or Consolidations During the Five Years Prior to the
Effective Date for such Grantor: None.





Brigham Resources Management, LLC


I.
Name of Grantor: Brigham Resources Management, LLC



II.
State of Incorporation or Organization: Delaware



III.
Type of Entity: Limited Liability Company






--------------------------------------------------------------------------------






IV.
Organizational Number assigned by State of Incorporation or Organization:
5311040








--------------------------------------------------------------------------------





V.
Federal Identification Number: 46-2565501



VI.
Principal Place of Business and Mailing Address: Same as Notice Address above.



VII.
Other Names and Mergers or Consolidations During the Five Years Prior to the
Effective Date for such Grantor: None.








--------------------------------------------------------------------------------





EXHIBIT B
(See Section 3.4 of Security Agreement)


DEPOSIT ACCOUNTS




Name of Grantor
Name of Institution
Account Number
Description of Account
De Minimis Account as of the Effective
Date (Yes / No)
Brigham Resources, LLC
Wells Fargo Bank, N.A.
7836956339
Operating
No
Brigham Minerals,
LLC
Wells Fargo
Bank, N.A.
5156747320
Operating
No
Brigham Minerals, LLC
NBC Bank
3200078652
Operating
Yes
Rearden Minerals, LLC
Wells Fargo Bank, N.A.
5156746843
Operating
No
Rearden Minerals, LLC
NBC Bank
3200041650
Operating
Yes
Brigham Resources
Management, LLC
Wells Fargo
Bank, N.A.
7836956305
Operating
No





COMMODITY ACCOUNTS


Name of Grantor
Name of Institution
Account Number
Description of Account
De Minimis Accounts as of the Effective Date (Yes / No)
Nothing to disclose.
 
 
 
 
 
 
 
 
 





SECURITIES ACCOUNTS







--------------------------------------------------------------------------------




Name of Grantor
Name of Institution
Account Number
Description of Account
De Minimis Accounts as of the Effective
Date (Yes / No)
Nothing to disclose.
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT C
(See Section 3.6 of Security Agreement)


LETTER OF CREDIT RIGHTS


None.








CHATTEL PAPER


None.







--------------------------------------------------------------------------------





EXHIBIT D


(See Section 3.8 and Section 3.9 of Security Agreement and Definition of
“Pledged Equity”) LIST OF PLEDGED EQUITY, SECURITIES AND OTHER INVESTMENT
PROPERTY PLEDGED EQUITY




Name of Grantor




Issuer




Certificate Number(s)




Number of Shares


Type of Equity Interests
Percentage of Outstanding Equity Interests Owned by
Grantor
Brigham Resources, LLC
Brigham Minerals, LLC
N/A
N/A
LLC
Membership Interests
100%
Brigham Resources,
LLC
Rearden Minerals, LLC
N/A
N/A
LLC
Membership Interests
100%
Brigham Resources, LLC
Brigham Resources Management Holdings, Inc.
N/A
1,000
(uncertificated)
Common Stock
100%
Brigham Resources, LLC
Brigham Resources Management, LLC
1
999
LLC
Membership Interests
99.9%
Brigham Resources Management Holdings, Inc.
Brigham Resources Management, LLC
2
1
LLC
Membership Interests
0.1%





OTHER INSTRUMENTS, SECURITIES AND DOCUMENTS







--------------------------------------------------------------------------------




Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
Nothing to disclose.
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT E
(See Section 3.1 of Security Agreement)


FILING OFFICES




Name of Grantor
Filing Office
Brigham Resources, LLC
Delaware Secretary of State
Brigham Minerals, LLC
Delaware Secretary of State
Rearden Minerals, LLC
Delaware Secretary of State
Brigham Resources Management Holdings, Inc.
Delaware Secretary of State
Brigham Resources Management, LLC
Delaware Secretary of State








--------------------------------------------------------------------------------





EXHIBIT F


(See Section 4.4 and Section 4.7 of Security Agreement)


AMENDMENT


Reference is made to that certain Pledge and Security Agreement, dated May 16,
2019, by and among the undersigned, the other Grantors from time to time party
thereto, and Wells Fargo Bank, N.A., as the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”).
This Amendment, dated     , (the “Effective Date”) is delivered pursuant to
Section [4.4] [4.7] of the Security Agreement. All defined terms herein shall
have the meanings ascribed thereto or incorporated by reference in the Security
Agreement.
The undersigned hereby agrees that this Amendment may be attached to the
Security Agreement and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in the
Security Agreement and shall secure all Obligations referred to in the Security
Agreement.







--------------------------------------------------------------------------------





By:     Name:     Title:     







--------------------------------------------------------------------------------





SCHEDULE I TO AMENDMENT


PLEDGED EQUITY






Name of Grantor




Issuer




Certificate Number(s)




Number of Shares


Type of Equity Interests
Percentage of Outstanding Equity Interests
Owned by Grantor
 
 
 
 
 
 
 
 
 
 
 
 





OTHER INSTRUMENTS, SECURITIES AND DOCUMENTS


Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 
 
 
 
 
 





COMMERCIAL TORT CLAIMS


Name of Grantor
Description of Claim
Parties
Case Number; Name of Court where Case was Filed
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT G




COMMERCIAL TORT CLAIMS AS OF THE EFFECTIVE DATE


Name of Grantor
Description of Claim
Parties
Case Number; Name of Court where Case was Filed
None.
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





Annex 1 to Pledge and Security Agreement


ASSUMPTION    AGREEMENT    (this    “Assumption    Agreement”),    dated    as    of
    ,    20     ,    by         ,    a
    (the “Additional Grantor”), in favor of WELLS FARGO BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Secured Parties. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement referred to below.


PRELIMINARY STATEMENTS


A.    BRIGHAM RESOURCES, LLC, a Delaware limited liability company (the
“Borrower”), the Banks and the Administrative Agent have entered into that
certain Credit Agreement, dated as of May 16, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


B.    In connection with the Credit Agreement, the Borrower and/or certain other
Credit Parties are party to (i) that certain Pledge and Security Agreement,
dated as of May 16, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), and (ii) that certain
Guaranty Agreement, dated as of May 16, 2019 (as amended, restated or otherwise
modified from time to time, the “Guaranty”), in favor of the Administrative
Agent for the benefit of the Secured Parties.


C.    The Credit Agreement requires the Additional Grantor to become a party to
the Security Agreement and the Guaranty.


D.    The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Security Agreement and the Guaranty.


ACCORDINGLY, IT IS AGREED:


1.    Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 4.11 of the Security Agreement,
hereby becomes a party to the Security Agreement as a “Grantor” thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder and grants a security
interest to the Administrative Agent, as provided therein, in all of its right,
title and interest in and to the Collateral to secure the prompt and complete
payment and performance of the Obligations. The information set forth in Annex
1-A hereto is hereby added to the information set forth in the appropriate
Exhibits to the Security Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Article
III of the Security Agreement is, as to itself, true and correct on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.







--------------------------------------------------------------------------------




2.    Guaranty. By executing and delivering this Assumption Agreement, the
Additional Grantor, as provided in Paragraph 27 of the Guaranty, hereby becomes
a party to the Guaranty as







--------------------------------------------------------------------------------





a “Guarantor” thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Paragraph 10 of the Guaranty is,
as to itself, true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.


3.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.


[ADDITIONAL GRANTOR]


    , a         




By:     Name:     Title:     







--------------------------------------------------------------------------------





EXHIBIT H


FORM OF FACILITY GUARANTY


[See attached.]









































































































--------------------------------------------------------------------------------




Exhibit H-1
Form of Facility Guaranty







--------------------------------------------------------------------------------





GUARANTY AGREEMENT


This GUARANTY AGREEMENT (as it may be amended, restated, supplemented or
modified from time to time, this “Guaranty”), dated as of May 16, 2019, is made
by each of the undersigned identified on the signature pages hereto as
guarantors (together with any other entity that may become a party hereto as
provided herein, each a “Guarantor”, and collectively, the “Guarantors”), in
favor of WELLS FARGO BANK, N.A., as Administrative Agent for the benefit of the
Secured Parties and each of their successors and assigns as permitted pursuant
to the Credit Agreement (Administrative Agent, the Secured Parties, and such
successors and assigns, collectively, the “Beneficiaries”).


PRELIMINARY STATEMENTS


A.    Brigham Resources, LLC, a Delaware limited liability company (“Borrower”),
Administrative Agent, the banks and other financial institutions party thereto
as “Banks” (the “Banks”) and the other agents party thereto executed that
certain Credit Agreement dated as of May 16, 2019 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Banks agreed to make loans and other
extensions of credit to Borrower for the purposes set forth therein (unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Credit Agreement).


B.    The Banks have required, as a condition to continuing to extend credit
under the Credit Agreement, that each Guarantor execute and deliver this
Guaranty to guarantee the payment and performance of the Obligations.


C.    Each Guarantor has determined that valuable benefits will be derived by it
as a result of the Credit Agreement and the extension of credit made (and to be
made) by the Banks thereunder.


D.    Each Guarantor has further determined that the benefits accruing to it
from the Credit Agreement exceed such Guarantor’s anticipated liability under
this Guaranty.


Accordingly, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and confessed, each Guarantor hereby covenants and
agrees in favor of Administrative Agent for the benefit of the Secured Parties
as follows:


1.    Each Guarantor hereby absolutely and unconditionally guarantees the
prompt, complete and full payment when due, no matter how such shall become due,
of the Obligations, and further guarantees that Borrower will properly and
timely perform the Obligations and other obligations and liabilities of the
Credit Parties under the Credit Agreement, Notes and any other Loan Papers. This
Guaranty shall continue in effect (notwithstanding the fact that from time to
time there may be no Obligations outstanding) until (a) the termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) owing under the Loan Papers to Administrative
Agent, the Banks and (unless the Letter of Credit Issuer has advised
Administrative Agent that the Obligations owing to it are otherwise adequately
provided for) the Letter of Credit Issuer and owing to any Secured Hedge
Provider under any Obligation with respect to a Hedge Transaction (other than a
Secured Hedge Provider that has advised







--------------------------------------------------------------------------------




1







--------------------------------------------------------------------------------





Administrative Agent that the Obligations owing to it are otherwise adequately
provided for or novated), and (b) the termination of all Hedge Transactions with
Secured Hedge Providers (other than any Secured Hedge Provider that has advised
Administrative Agent that such Hedge Transactions are otherwise adequately
provided for or novated).


2.    Each Guarantor covenants that, so long as any Bank has any Commitment or
any Outstanding Revolving Credit under the Credit Agreement, it will, and, if
necessary, will enable Borrower to, fully comply with the applicable conditions,
covenants, and agreements set forth in the Credit Agreement. Notwithstanding any
contrary provision in this Guaranty, however, each Guarantor’s maximum liability
under this Guaranty is limited, to the extent, if any, required so that its
liability is not subject to avoidance under applicable Debtor Relief Laws (as
such term is defined in Paragraph 10 hereof).


3.    If any Guarantor is or becomes liable for any indebtedness owing by any
Credit Party to any Beneficiary by endorsement or otherwise other than under
this Guaranty, such liability shall not be in any manner impaired or affected
hereby, and the rights of Beneficiaries hereunder shall be cumulative of any and
all other rights that Beneficiaries may ever have against any Guarantor. The
exercise by any Beneficiary of any right or remedy hereunder or under any other
instrument, at law or in equity, shall not preclude the concurrent or subsequent
exercise of any other right or remedy.


4.    All obligations of each Guarantor hereunder, shall be absolute and
unconditional irrespective of:


(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Obligations, or any default,
failure or delay, willful or otherwise, in the payment or performance of the
Obligations;


(b)    any lack of validity or enforceability relating to or against Borrower,
any other Credit Party or any other guarantor of any of the Obligations, for any
reason related to the Credit Agreement, any other Loan Papers or any other
agreement or instrument governing or evidencing any Obligations, or any Laws
purporting to prohibit the payment by Borrower, any other Credit Party or any
other guarantor of the Obligations of the principal of or interest on the
Obligations;


(c)    any modification or amendment of or supplement to the Credit Agreement or
any other Loan Paper;


(d)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement, any other Loan Paper
or any other agreement or instrument governing or evidencing any Obligations,
including any increase or decrease in the rate of interest thereon;


(e)    any release, nonperfection or invalidity of any direct or indirect
security for any obligation of any Credit Party under the Credit Agreement or
any other Loan Paper or any obligations of any other guarantor of any of the
Obligations, any amendment or waiver of, or





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





consent to departure from, any other guaranty or support document, any exchange,
release or non- perfection of any Mortgaged Property or other collateral
pursuant to the Security Instruments, for all or any of the Loan Papers or
Obligations, or any action or failure to act by Administrative Agent, any Bank
or any Affiliate of any Bank with respect to any Mortgaged Property or other
collateral securing all or any part of the Obligations;


(f)    any change in the legal existence, structure or ownership of Borrower,
any other Credit Party or any other guarantor of any of the Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting
Borrower, any other Credit Party or any other guarantor of the Obligations, or
any of their assets or any resulting release or discharge of any obligation of
Borrower, any other Credit Party or any other guarantor of the Obligations;


(g)    any present or future law, regulation or order of any jurisdiction
(whether of right or in fact) or of any agency thereof purporting to reduce,
amend, restructure or otherwise affect any term of any Loan Paper or
Obligations;


(h)    any other setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Credit
Agreement, any other Loan Paper, any other agreement or instrument or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, Borrower or any Guarantor, other than
payment or performance of the Obligations; or


(i)    any other act or omission to act or delay of any kind by Borrower, any
other Credit Party, any other guarantor of the Obligations, Administrative
Agent, any Bank or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder, other than payment or
performance of the Obligations.


In each case to the extent permitted by applicable law, and except in each case
to the extent that any written amendment, settlement, compromise, waiver or
release expressly modifies or terminates the obligations of such Guarantor.


5.    In the event of default by Borrower or any other Credit Party in payment
of the Obligations, or any part thereof, when such Obligations become due,
either by its terms or as the result of the exercise of any power to accelerate,
each Guarantor shall, on demand, and without further notice of dishonor and
without any notice having been given to such Guarantor previous to such demand
of the acceptance by the Beneficiaries of this Guaranty, and without any notice
having been given to such Guarantor previous to such demand of the creating or
incurring of such Obligations, pay the amount due thereon to Beneficiaries at
Administrative Agent’s office as set forth in the Credit Agreement, and it shall
not be necessary for any Beneficiary, in order to enforce such payment by any
Guarantor, first, to institute suit or exhaust its remedies against Borrower,
any other Guarantor or others liable on such Obligations, to have Borrower
joined with any Guarantor in any suit brought under this Guaranty or to enforce
its rights against any security which shall ever have been given to secure such
Obligations; provided, however, that in the event any Beneficiary elects to
enforce and/or exercise any remedies it may possess with respect to any security
for the Obligations prior to demanding payment from any Guarantor, such
Guarantor shall







--------------------------------------------------------------------------------





nevertheless be obligated hereunder for any and all sums still owing to
Beneficiaries on the Obligations and not repaid or recovered incident to the
exercise of such remedies.


6.    Notice to any Guarantor of the acceptance of this Guaranty and of the
making, renewing or assignment of the Obligations and each item thereof, are
hereby expressly waived by each Guarantor.


7.    Each payment on the Obligations shall be deemed to have been made by
Borrower unless express written notice is given to Administrative Agent at the
time of such payment that such payment is made by any Guarantor as specified in
such notice.


8.    If all or any part of the Obligations at any time are secured, each
Guarantor agrees that Administrative Agent and/or the Secured Parties may at any
time and from time to time, at their discretion and with or without valuable
consideration, allow substitution or withdrawal of collateral or other security
and release collateral or other security or compromise or settle any amount due
or owing under the Credit Agreement or amend or modify in whole or in part, in
accordance with the terms thereof, the Credit Agreement or any Loan Paper
executed in connection with same without impairing or diminishing the
obligations of each Guarantor hereunder. Each Guarantor further agrees that if
any Credit Party executes in favor of any Beneficiary any collateral agreement,
mortgage or other security instrument, the exercise by any Beneficiary of any
right or remedy thereby conferred on such Beneficiary shall be wholly
discretionary with such Beneficiary, and that the exercise or failure to
exercise any such right or remedy shall in no way impair or diminish the
obligation of each Guarantor hereunder. Each Guarantor further agrees that
Beneficiaries and Administrative Agent shall not be liable for their failure to
use diligence in the collection of the Obligations or in preserving the
liability of any person liable for the Obligations, and each Guarantor hereby
waives presentment for payment, notice of nonpayment, protest and notice thereof
(including, notice of acceleration), and diligence in bringing suits against any
Person liable on the Obligations, or any part thereof.


9.    Each Guarantor agrees that Beneficiaries, in their discretion, may (a)
acting through Administrative Agent, bring suit against all guarantors
(including, without limitation, each Guarantor hereunder) of the Obligations
jointly and severally or against any one or more of them,
(b) compound or settle with any one or more of such guarantors for such
consideration as Beneficiaries may deem proper, and (c) release one or more of
such guarantors from liability hereunder, and that no such action shall impair
the rights of Beneficiaries to collect the Obligations (or the unpaid balance
thereof) from other such guarantors of the Obligations, or any of them, not so
sued, settled with or released. Each Guarantor agrees, however, that nothing
contained in this paragraph, and no action by Beneficiaries permitted under this
paragraph, shall in any way affect or impair the rights or the obligations of
such guarantors among themselves.


10.    Each Guarantor further represents and warrants to each Beneficiary that
(a) such Guarantor is a corporation, limited liability company, partnership or
limited partnership duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation;
(b) such Guarantor possesses all requisite authority and power to authorize,
execute, deliver and comply with the terms of this Guaranty; (c) this Guaranty
has been duly authorized and approved by all necessary action on the part of
such Guarantor and constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as the enforcement





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





thereof may be limited by (x) applicable Debtor Relief Laws, and (y) equitable
principles of general applicability; (d) the execution, delivery and compliance
with this Guaranty do not violate any agreement, instrument or Law applicable to
such Guarantor; (e) no approval or consent of any person or entity, including
but not limited to any court or governmental authority, or any filing or
registration of any kind is required for the authorization, execution, delivery
or compliance with this Guaranty which has not been obtained; and (f) in
executing and delivering this Guaranty, each Guarantor has (i) without reliance
on Administrative Agent or any information received from Administrative Agent
and based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and Borrower,
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, Borrower
or the obligations and risks undertaken herein with respect to the Obligations;
(ii) adequate means to obtain from Borrower on a continuing basis information
concerning Borrower; (iii) full and complete access to the Loan Papers and any
other documents executed in connection with the Loan Papers; and (iv) not relied
and will not rely upon any representations or warranties of Administrative Agent
not embodied herein or any acts heretofore or hereafter taken by Administrative
Agent (including but not limited to any review by Administrative Agent of the
affairs of Borrower). As used in this Guaranty, the term “Debtor Relief Laws”
means the Bankruptcy Code of the United States of America and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.


11.    Each Guarantor covenants and agrees that until the Obligations are paid
and performed in full, except as otherwise provided in the Credit Agreement or
unless Banks give their prior written consent to any deviation therefrom, it
will duly and punctually observe and perform all covenants applicable to such
Guarantor under the Credit Agreement and the other Loan Papers.


12.    This Guaranty is for the benefit of the Secured Parties, their successors
and permitted assigns, and in the event of an assignment by any Secured Party
(or its successors or permitted assigns) of the Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Obligations so assigned, may be transferred with such Obligations. This Guaranty
is binding upon each Guarantor and its successors and assigns.


13.    No modification, consent, amendment or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor therefrom, shall be
effective unless the same shall be in writing and signed by Administrative Agent
with requisite Bank approval as required under the Credit Agreement, and then
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall, of itself,
entitle such Guarantor to any other or further notice or demand in similar or
other circumstances. No delay or omission by the Beneficiaries in exercising any
power or right hereunder shall impair any such right or power or be construed as
a waiver thereof or any acquiescence therein, nor shall any single or partial
exercise of any such power preclude other or further exercise thereof, or the
exercise of any other right or power hereunder. All rights and remedies of the
Beneficiaries hereunder are cumulative of each other and of every other right or
remedy which the Beneficiaries may otherwise have at law or in equity or under
any other contract or document, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





14.    No provision herein or in any promissory note, instrument or any other
Loan Paper executed by Borrower or any Guarantor evidencing the Obligations
shall require the payment or permit the collection of interest in excess of the
Maximum Lawful Rate. If any excess of interest in such respect is provided for
herein or in any such promissory note, instrument, or any other Loan Paper, the
provisions of this paragraph shall govern, and neither Borrower nor any
Guarantor shall be obligated to pay the amount of such interest to the extent
that it is in excess of the amount permitted by law. The intention of the
parties being to conform strictly to any applicable federal or state usury laws
now in force, all promissory notes, instruments and other Loan Papers executed
by Borrower or any Guarantor evidencing the Obligations shall be held subject to
reduction to the amount allowed under said usury laws as now or hereafter
construed by the courts having jurisdiction.


15.    If any Guarantor should breach or fail to perform any provision of this
Guaranty, each Guarantor agrees to pay Beneficiaries all out-of-pocket costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by
Beneficiaries in the enforcement hereof.


16.    (a) The liability of each Guarantor under this Guaranty shall in no
manner be impaired, affected or released by the insolvency, bankruptcy, making
of an assignment for the benefit of creditors, arrangement, compensation,
composition or readjustment of any Credit Party, or any proceedings affecting
the status, legal existence or assets of any Credit Party or other similar
proceedings instituted by or against any Credit Party and affecting the assets
of any Credit Party.


(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations which accrues after the commencement of any proceeding referred
to in clause
(a) above (or, if interest on any portion of the Obligations ceases to accrue by
operation of law by reason of the commencement of said proceeding, such interest
as would have accrued on such portion of the Obligations if said proceedings had
not been commenced) shall be included in the Obligations because it is the
intention of each Guarantor and the Beneficiaries that the Obligations which are
guaranteed by each Guarantor pursuant to this Guaranty should be determined
without regard to any rule of law or order which may relieve any Credit Party of
any portion of such Obligations. Each Guarantor will, to the extent not
prohibited by law from doing so, permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar person to
pay Beneficiaries or Administrative Agent, or allow the claim of Beneficiaries
or Administrative Agent in respect of, any such interest accruing after the date
on which such proceeding is commenced.


(c) In the event that all or any portion of the Obligations are paid by any
Credit Party, the obligations of each Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from Administrative Agent or any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Obligations for all purposes under this
Guaranty.


17.    Each Guarantor understands and agrees that any amounts of any Guarantor
on account with any Bank may, if an Event of Default shall have occurred and be
continuing, be offset to satisfy the obligations of such Guarantor hereunder.







--------------------------------------------------------------------------------





18.    Each Guarantor hereby subordinates and makes inferior any and all
indebtedness now or at any time hereafter owed by any Credit Party to such
Guarantor to the Obligations evidenced by the Credit Agreement and agrees if an
Event of Default shall have occurred and be continuing, not to permit any Credit
Party to repay, or to accept payment from any Credit Party of, such indebtedness
or any part thereof without the prior written consent of Administrative Agent.
Each Guarantor further agrees that, if Administrative Agent so requests while an
Event of Default is continuing, such indebtedness of such Credit Party to such
Guarantor shall be collected, enforced and received by such Guarantor in trust
for Administrative Agent (for the benefit of the Secured Parties) and shall be
paid over to Administrative Agent (for the benefit of the Secured Parties) on
account of the Obligations but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty, except
to the extent of such payment.


19.    Each Guarantor hereby agrees that to the extent that any Guarantor shall
have paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Paragraph 20. The provisions of this Paragraph 19 shall in no
respect limit the obligations and liabilities of any Guarantor to the Secured
Parties, and each Guarantor shall remain liable to the Secured Parties for the
full amount guaranteed by such Guarantor hereunder.


20.    Notwithstanding any payment made by any Guarantor hereunder or any
set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Secured
Party against Borrower or any Guarantor or any collateral security or guaranty
or right of offset held by any Secured Party for the payment of the Obligations,
nor shall any Guarantor seek or be entitled to seek any indemnity, exoneration,
participation, contribution or reimbursement from Borrower or any Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties by the Credit Parties on account of the Obligations are paid
in full and the Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for Administrative Agent (for the benefit of the Secured
Parties), segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to Administrative Agent (for the
benefit of the Secured Parties) in the exact form received by such Guarantor
(duly endorsed by such Guarantor to Administrative Agent, if required), to be
applied against the Obligations whether matured or unmatured.


21.    As of the date hereof, the fair value of the property of each Guarantor
(including its rights of contribution and reimbursement with respect hereto) is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Guarantor, and each Guarantor is able to pay
all of its liabilities as such liabilities mature and each Guarantor does not
have unreasonably small capital within the meaning of Section 548, Title 11,
United States Code, as amended. In computing the amount of contingent or
liquidated liabilities, such liabilities have been computed at the amount which,
in light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability.







--------------------------------------------------------------------------------





22.    If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable, such provision shall be fully severable, this Guaranty shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom. Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Guaranty a provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid and enforceable.


23.    (a) EXCEPT TO THE EXTENT REQUIRED FOR THE EXERCISE OF THE REMEDIES
PROVIDED IN THE OTHER SECURITY INSTRUMENTS, EACH GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT, IN EITHER CASE, SITTING IN NEW YORK COUNTY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN PAPER AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
BENEFICIARIES OR GUARANTOR TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER
JURISDICTION.


(b)To the extent effective under applicable law, each Guarantor hereby
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Litigation by the delivery of copies thereof by Federal
Express or other nationally recognized overnight delivery service, to each
Guarantor’s office at c/o Brigham Resources, LLC, 5914 W. Courtyard Dr.,
Bridgepoint Plaza II, Suite 100, Austin, TX 78730, Attention of Blake Williams,
Chief Financial Officer (Facsimile No. (512) 356-9183). Nothing herein shall
affect the right of the Beneficiaries or any Guarantor to serve process in any
manner permitted by applicable law. As used herein, the term “Litigation” means
any proceeding, claim, lawsuit or investigation (i) conducted or threatened by
or before any court or governmental department, commission, board, bureau,
agency or instrumentality of the United States or of any state, commonwealth,
nation, territory, possession, county, parish, or municipality, whether now or
hereafter constituted or existing, or (ii) pending before any public or private
arbitration board or panel.


(c)To the extent that any Guarantor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, such Guarantor
hereby irrevocably waives such immunity in respect of its obligations under this
Guaranty and the other Loan Papers.


24.    THIS GUARANTY AND THE OTHER LOAN PAPERS COLLECTIVELY REPRESENT THE FINAL
AGREEMENT BY AND AMONG THE ADMINISTRATIVE AGENT, THE OTHER SECURED PARTIES AND
EACH GUARANTOR AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR







--------------------------------------------------------------------------------





SUBSEQUENT ORAL AGREEMENTS OF THE SECURED PARTIES, ADMINISTRATIVE AGENT AND EACH
GUARANTOR. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE SECURED PARTIES,
ADMINISTRATIVE AGENT AND EACH GUARANTOR.


25.    EACH GUARANTOR, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RIGHT TO A JURY
TRIAL, IN ANY LITIGATION ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR
ANY OF THE OTHER LOAN PAPERS.


26.    THIS GUARANTY AND THE OTHER LOAN PAPERS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


27.    Each Guarantor agrees to cause each of its Domestic Subsidiaries that is
required to become a party to this Guaranty pursuant to Section 5.4 of the
Credit Agreement to become a Guarantor for all purposes of this Guaranty upon
execution and delivery by such Domestic Subsidiary of an Assumption Agreement in
substantially the form of Annex 1 attached to the Security Agreement.


28.    This Guaranty may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Guaranty by fax
or other electronic transmission (e.g., “.pdf”) shall be effective as delivery
of a manually executed counterpart of this Guaranty.


29.    Each Guarantor that is a Qualified ECP Guarantor hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Credit Party (other than
itself) in order for such Credit Party to honor its obligations with respect to
Hedge Transactions (provided, however, that each such Guarantor shall only be
liable under this Paragraph 29 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Paragraph 29, or
otherwise under this Guaranty or any Loan Paper, as it relates to such other
Credit Parties, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
such Guarantor under this Paragraph 29 shall remain in full force and effect
until all Obligations are paid in full to the Banks and Administrative Agent,
and all of the Banks’ Commitments are terminated. Each Guarantor intends that
this Paragraph 29 constitute, and this Paragraph 29 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


[Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------





EXECUTED and effective as of the date first above written.


GUARANTORS:


BRIGHAM MINERALS, LLC,
a Delaware limited liability company




By:     Name:
Title:


REARDEN MINERALS, LLC,
a Delaware limited liability company




By:     Name:
Title:


BRIGHAM    RESOURCES    MANAGEMENT HOLDINGS, INC.,
a Delaware corporation




By:     Name:
Title:




BRIGHAM    RESOURCES    MANAGEMENT, LLC,
a Delaware limited liability company




By:     Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT I-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of May 16,
2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit
Agreement”), among Brigham Resources, LLC, a Delaware limited liability company,
as Borrower, Wells Fargo Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 13.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished Administrative Agent and Borrower with a
certificate of its Foreign Bank status on IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]




By:         Name:     Title:     


Date:     , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT I-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of May 16,
2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit
Agreement”), among Brigham Resources, LLC, a Delaware limited liability company,
as Borrower, Wells Fargo Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 13.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with a certificate of its
Foreign status on IRS Form W-8BEN-E (or applicable successor form). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:         Name:     Title:     






Date:     , 20[ ]







--------------------------------------------------------------------------------





EXHIBIT I-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of May 16,
2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit
Agreement”), among Brigham Resources, LLC, a Delaware limited liability company,
as Borrower, Wells Fargo Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 13.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code,
(iv)none of its direct or indirect partners/members is a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Bank with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN-E (or applicable successor form) or (ii) an IRS Form W-8IMY
(or applicable successor form) accompanied by an IRS Form W-8BEN-E (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:             Name:         Title:         Date:         , 20[ ]





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





EXHIBIT I-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of May 16, 2019 (as
amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit
Agreement”), among Brigham Resources, LLC, a Delaware limited liability company,
as Borrower, Wells Fargo Bank, N.A., as Administrative Agent, and each Bank from
time to time party thereto.


Pursuant to the provisions of Section 13.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Paper, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished Administrative Agent and Borrower with IRS Form W-
8IMY (or applicable successor form) accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN-E (or applicable successor form) or (ii) an
IRS Form W-8IMY (or applicable successor form) accompanied by an IRS Form
W-8BEN-E (or applicable successor form) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Administrative Agent, and (2) the undersigned shall have at all
times furnished Borrower and Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]


By:             Name:         Title:         Date:         , 20[ ]





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





EXHIBIT J


FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE


[    ], 20[    ]


To:    Wells Fargo Bank, N.A., as Administrative Agent


Brigham Resources, LLC, a Delaware limited liability company (“Borrower”),
Administrative Agent and certain Banks have heretofore entered into a Credit
Agreement dated as of May 16, 2019 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meaning given to such
terms in the Credit Agreement.


This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.15(b)(vi) of the Credit Agreement.


Please be advised that the undersigned Bank has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [    ], 20[ ] (the
“Increase Effective Date”) from $[    ] to $[    ] and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Papers.


With reference to Section 2.15(b)(iv) of the Credit Agreement, Borrower hereby
confirms that [Check Applicable Box]:


[ ] There are, or if the Increase Effective Date is after the date hereof, there
will be no Eurodollar Borrowings outstanding on the Increase Effective Date.


[ ] There are, or if the Increase Effective Date is after the date hereof, there
will be Eurodollar Borrowings outstanding on the Increase Effective Date and
Borrower will pay any compensation required by Section 3.3 of the Credit
Agreement on the Increase Effective Date.






Very truly yours,


BRIGHAM RESOURCES, LLC,
a Delaware limited liability company


By:         Name:     Title:     







--------------------------------------------------------------------------------





ACCEPTED AND AGREED:






WELLS FARGO BANK, N.A.,
as Administrative Agent


By:     


Name:     


Title:     






Accepted and Agreed:


[NAME OF INCREASING BANK]




By:     


Name:     


Title:     







--------------------------------------------------------------------------------





EXHIBIT K


FORM OF ADDITIONAL BANK CERTIFICATE


[    ], 20[    ]


To:    Wells Fargo Bank, N.A., as Administrative Agent


Brigham Resources, LLC, a Delaware limited liability company (“Borrower”),
Administrative Agent and certain Banks have heretofore entered into a Credit
Agreement dated as of May 16, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meaning given to such terms
in the Credit Agreement.


This Additional Bank Certificate is being delivered pursuant to Section
2.15(b)(vii) of the Credit Agreement.


Please be advised that the undersigned Additional Bank has agreed (a) to become
a Bank under the Credit Agreement effective [    ], 20[ ] (the “Additional Bank
Effective Date”) with a Maximum Aggregate Credit Amount of $[    ] and an
Elected Commitment of $[
] and (b) that it shall be a party in all respects to the Credit Agreement and
the other Loan Papers.


This Additional Bank Certificate is being delivered to Administrative Agent
together with
(i) if the Additional Bank is a Foreign Bank any documentation required to be
delivered by such Additional Bank pursuant to Section 13.5(g) of the Credit
Agreement, duly completed and executed by the Additional Bank, and (ii) an
Administrative Questionnaire in the form supplied by Administrative Agent, duly
completed by the Additional Bank. [The [Borrower/Additional Bank] shall pay the
processing and recordation fee payable to Administrative Agent pursuant to
Section 2.15(b)(vii) of the Credit Agreement.]18
With reference to Section 2.15(b)(iv) of the Credit Agreement, Borrower hereby
confirms that [Check Applicable Box]:


[ ] There are, or if the Additional Bank Effective Date is after the date
hereof, there will be no Eurodollar Borrowings outstanding on the Additional
Bank Effective Date.


[ ] There are, or if the Additional Bank Effective Date is after the date
hereof, there will be Eurodollar Borrowings outstanding on the Additional Bank
Effective Date and Borrower will pay any compensation required by Section 3.3 of
the Credit Agreement on the Additional Bank Effective Date.













--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




18 Include, if applicable.







--------------------------------------------------------------------------------





Very truly yours,


BRIGHAM RESOURCES, LLC,
a Delaware limited liability company


By:         Name:     Title:     







--------------------------------------------------------------------------------





ACCEPTED AND AGREED:






WELLS FARGO BANK, N.A.,
as Administrative Agent


By:     


Name:     


Title:     






Accepted and Agreed:


[NAME OF ADDITIONAL BANK]




By:     


Name:     


Title:     







--------------------------------------------------------------------------------





SCHEDULE 1


BANKS; ELECTED COMMITMENTS AND MAXIMUM CREDIT AMOUNT






Bank
Maximum Credit Amt
Elected Commitment
Applicable Percentage
Wells Fargo Bank, N.A.


$125,000,000.00




$30,000,000.00


25.00
%
Credit Suisse AG, Cayman Islands Branch


$62,500,000.00




$15,000,000.00


12.50
%
Barclays Bank PLC


$62,500,000.00




$15,000,000.00


12.50
%
Compass Bank


$62,500,000.00




$15,000,000.00


12.50
%
Goldman Sachs Bank USA


$62,500,000.00




$15,000,000.00


12.50
%
Royal Bank of Canada


$62,500,000.00




$15,000,000.00


12.50
%
UBS AG, Stamford Branch


$62,500,000.00




$15,000,000.00


12.50
%
Totals:


$500,000,000.00




$120,000,000.00


100.00
%





Administrative Agent
Address for Notice
Wells Fargo Bank, N.A.
Credit Contact:
1700 Lincoln, Sixth Floor MAC: C7300-061
Denver, Colorado 80203 Attn: Tim Green
Tel: (303) 863-6765
Fax: (303) 863-5196
Email: tim.green@wellsfargo.com


Primary Operations Contact: 1525 W WT Harris Blvd.
Charlotte, NC 28262 MAC D1109-019
Attn: Syndication Agency Services Fax: 704-590-3481








--------------------------------------------------------------------------------





SCHEDULE 2


LITIGATION






None.







--------------------------------------------------------------------------------





SCHEDULE 3


ORGANIZATIONAL INFORMATION AND SUBSIDIARIES


Credit Party






Name of Credit Party


Jurisdiction of Organization
States in Which qualified to do Business as Foreign Entity
Brigham Resources, LLC
Delaware
N/A
Brigham Minerals, LLC
Delaware
Colorado, Oklahoma, Texas and Wyoming
Rearden Minerals, LLC
Delaware
Colorado and North Dakota
Brigham Resources Management Holdings, Inc.
Delaware
N/A
Brigham Resources Management, LLC
Delaware
Texas



Restricted Subsidiaries of Borrower


Issuer
Holder
Description of Interest
Percentage Ownership
Brigham Minerals, LLC
Brigham Resources, LLC
LLC Membership Interest
100
%
Rearden Minerals, LLC
Brigham Resources, LLC
LLC Membership Interest
100
%
Brigham Resources Management Holdings, Inc.
Brigham Resources, LLC
Common Stock
100
%
Brigham Resources Management, LLC
Brigham Resources, LLC
LLC Membership Interest (Unitized)
99.9
%
Brigham Resources Management, LLC
Brigham Resources Management Holdings, Inc.
LLC Membership Interest (Unitized)
0.1
%








--------------------------------------------------------------------------------









Unrestricted Subsidiaries of Borrower


None.



